Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 1 of 154




                         EXHIBIT D
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 2 of 154



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

VALERO TITLE INC DBA VALERO                         §
TITLE COMPANY,                                      §
                                                    §   CAUSE NO.
                        Plaintiff,                  §
                                                    §
vs.                                                 §
                                                    §
RLI INSURANCE COMPANY AND                           §
TITLEPAC, INC                                       §
                                                    §
                        Defendant.

                              INDEX OF MATTERS BEING FILED

      1. Valero Title, Inc’s Third-Party Petition

      2. Title Pac, Inc’s Original Third-Party Answer

      3. RLI Insurance Company’s Original Third-Party Answer

      4. RLI Insurance Company’s Motion to Sever, proposed Order and Notice of Hearing

      5. Valero Title, Inc’s Response to the Motion to Sever, and proposed Order

      6. RLI Insurance Company’s Reply to Valero Title, Inc’s Response to Motion to Sever

      7. RLI Insurance Company’s proposed Order granting the Motion to Sever

      8. Order Granting RLI Insurance Company’s Motion to Sever
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 3 of 154




                         EXHIBIT 1
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 4 of 154                              10/12/2018 4:28 PM
                                                                                    Chris Daniel - District Clerk Harris County
                                                                                                      Envelope No. 28256544
                                                                                                          By: Brianna Denmon
                                                                                                   Filed: 10/12/2018 4:28 PM

                                          CAUSE NO. 2017-80629

 CONTEMPO BUILDER                                       §            IN THE DISTRICT COURT OF
                                                        §
                                                        §
 V.                                                     §               HARRIS COUNTY, TEXAS
                                                        §
 VALERO TITLE INC.                                      §
 DBA VALERO TITLE COMPANY                               §               157th JUDICIAL DISTRICT

                              VALERO TITLE, INC.’S THIRD-PARTY PETITION

           Defendant, Valero Title, Inc. (hereinafter “Third-Party Plaintiff” and/or “Valero”) files

this Third-Party Petition against Third-Party Defendant RLI Insurance (“RLI”) and Third-Party

Defendant TitlePac, Inc. (“TitlePac”). (collectively referred to as “Third-Party Defendants”),

and would respectfully show unto the Court as follows:

                                                  PARTIES

           1.         Defendant and Third-Party Plaintiff Valero is a title company doing business in

Texas.

           2.         Third-Party Defendant RLI Insurance Company is a corporation with its principal

place of business located at 9025 N. Lindbergh Drive, Peoria, IL 61615, authorized to do business

in the State of Texas, and can be served with process via its registered agent, RLI Houston, c/o

Greg Chilson, 2925 Richmond Avenue, Suite 1600, Houston, Texas 77098.

           3.         Third-Party Defendant TitlePac, Inc. is a corporation organized under the laws of

the State of Oklahoma, authorized to do business in the State of Texas, and can be served with

process via its registered agent, C T Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas

75201.




20170812.20170812/3132178.3
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 5 of 154



                                         JURISDICTION AND VENUE

           4.         Venue is proper in this Court because all or a substantial part of the events

omissions giving rise to the claims alleged occurred in Harris County, Texas. Therefore, venue is

proper in this Court pursuant to § 15.002 of the Texas Civil Practice and Remedies Code.

                                       RULE 47 CLAIMS FOR RELIEF

           5.         This lawsuit involves claims for breach of contract, fraud, and violations of the

Texas Insurance Code, in addition to its actual damages, Valero seeks to recover exemplary

damages, attorney’s fees and costs. Valero seeks monetary relief over $200,000 but not more than

$1,000,000. The damages sought are within the jurisdictional limits of this Court.

                                             FACTS AND CLAIMS

           6.         Valero is the owner of a Crime Protection Policy for Employee Dishonesty, Loss

of Client’s Property resulting from Employee Dishonesty, Funds Transfer Fraud (hereinafter

referred to as “the Policy”), which was issued by RLI and brokered by TitlePac.

           7.         Valero is a title insurance company that provides title insurance and acts as a

closing or escrow agent involving real estate transactions.

           8.         In the Fall of 2017, Valero sought insurance coverage to protect Valero from wire

transfer fraud.

           9.         On or about October 20, 2017, Valero received confirmation from TitlePac that the

Policy would cover funds transfer fraud. A true and correct copy of the confirmation is attached

hereto as Exhibit “1” and incorporated by reference.

           10.        On or about October 23, 2017, RLI, through TitlePac sold Valero the Policy that

was held out by Third-Party Defendants to include protection against wire transfer fraud. A true

and correct copy of the Policy is attached hereto as Exhibit “2” and incorporated by reference.


                                                      2

20170812.20170812/3132178.3
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 6 of 154



           11.        Specifically, the Policy stated that RLI “… will pay for loss of funds resulting

directly from a fraudulent instruction directing financial institution to transfer, pay or deliver funds

from your transfer account.” See Section A under Include Coverage for Funds Transfer Fraud,

Exhibit “2”.

           12.        This cause of action involves a construction loan transaction by and between

Whitney Hancock Bank (“Whitney”), as lender, and its customer, Contempo Builder

(“Contempo”), the payoff of that certain loan that was scheduled to close with Valero acting as

escrow agent.

           13.        Valero requested an updated payoff from Whitney in preparation for a scheduled

loan closing. A purported representative for Whitney provided an updated payoff of the loan to

Valero.

           14.        The closing did not originally occur as planned but was rescheduled to occur.

Valero once again requested an updated payoff from Whitney in preparation for the scheduled

closing and subsequently received one from a purported representative of Whitney. However, on

that same date, Valero received a follow-up email purporting to be from the same representative

of Whitney asking if Valero received an updated payoff letter with “minor changes”.

           15.        Subsequently, someone alleging to be a representative of Whitney engaged in

multiple correspondences with Valero seeking updates as to when the closing funds would be

transferred. Valero inquired to the alleged representative as to the wiring instructions routing

number being one digit short. The alleged representative of Whitney provided to Valero wiring

instructions that were altered from the original wiring instructions from Whitney.

           16.        The false wire transfer instructions directed Valero’s bank, Bank of America

(“BOA”) to transfer funds to what was purportedly Whitney without Valero’s knowledge that the


                                                      3

20170812.20170812/3132178.3
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 7 of 154



instructions were fraudulent. Ultimately, the $250,945.31 closing funds were wired from BOA

per the fraudulent wire transfer instructions to an account held by a third-party with Third-Party

Defendant Wells Fargo Bank, N.A. (“Wells Fargo”).

           17.        Subsequently, Whitney inquired to Contempo about the payoff as Whitney claimed

to not be in receipt of the funds. Contempo then informed Valero of the issue. Valero sought to

reverse the fraudulent transaction, but was informed that the funds had already been removed from

the Wells Fargo account. Valero then opened up a complaint with the FBI regarding this matter.

           18.        On or about November 1, 2017, Whitney informed Valero that Whitney has reached

out to Wells Fargo, but Wells Fargo refused to release any information to Whitney.

           19.        On or about November 3, 2017, BOA provided a Payment Details Report to Valero

confirming that Wells Fargo was the beneficiary bank for the wire transfer transaction.

           20.        On or about November 6, 2017, Valero filed a complaint with the Houston Police

Department regarding the fraudulent transfer.

           21.        On or about November 8, 2017, a representative of Valero spoke with a

representative of RLI who stated that RLI will not likely cover the claim because Valero’s domain

was not manipulated.

           22.        On or about November 28, 2017, RLI sent Valero a letter refusing to adhere to the

terms of the Policy. A true and correct copy of the letter is attached hereto as Exhibit “3” and

incorporated by reference. This time, RLI abandoned its claim that Valero’s domain was not

manipulated and created new reasons to refuse coverage. Specifically, RLI stated that the claim

would not fall under “computer fraud” because the incident must have occurred within the Valero’s

or a bank’s premises. See Exhibit “3” pg. 2. RLI further stated that the fraudulent wire transfer

would not be covered by the Policy because the “the subject email containing the false bank routing


                                                      4

20170812.20170812/3132178.3
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 8 of 154



information was purportedly sent by your bank…” instead of being transmitted by Valero. See

Exhibit “3” pg. 3. This reasoning defied all logic as the fraudulent transfer instructions were never

transmitted by BOA and it is undisputed that Valero sent the fraudulent instructions to BOA. This

was clearly a tactic by RLI to present Valero with a moving target in the hopes that Valero would

go away and not seek the coverage it clearly paid for to cover this exact situation.1

           23.        On or about December 1, 2017, Valero through counsel sent RLI a letter disputing

its refusal to provide coverage and to provide additional details of the subject incident and demand

letter received from counsel for Contempo. RLI was instructed to communicate directly with

counsel from this point forward. A true and correct copy of this letter is attached hereto as Exhibit

“4” and incorporated by reference.

           24.        At this point in time, Valero sought TitlePac’s help in resolving this matter because

Valero had relied on TitlePac’s assertion that Valero would be covered for this situation. On or

about December 5, 2017, Valero through counsel sent TitlePac a letter seeking assistance in

obtaining coverage. On or about December 7, 2017, Valero provided TitlePac with a copy of the

Original Petition filed against it by Contempo. A true and correct copy of these letters are attached

hereto as Exhibits “5” and “6” and incorporated by reference. TitlePac refused to assist Valero in

any way.

           25.        On or about March 15, 2018, Valero through counsel contacted once again reached

out to TitlePac for assistance and sought contact from its legal department. A true and correct

copy of this correspondence is attached hereto as Exhibit “7” and incorporated by reference. Once

again, TitlePac ignored this request.




1
     As seen herein, in the alternative, if the policy truly does not cover this claim, Third-Party Defendant TitlePac
     sold an improper policy or misrepresented said policy.

                                                          5

20170812.20170812/3132178.3
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 9 of 154



           26.        On or about February 14, 2018, Valero tendered a Sworn Statement in Proof of

Loss to RLI, detailing the incident made subject to this cause of action. A true and correct copy

of the proof of loss is attached hereto as Exhibit “8”.

           27.        On or about March 6, 2018, RLI sent a letter directly to Valero, ignoring previous

instructions by counsel, refuting Valero’s claims again. A true and correct copy of this letter is

attached hereto as Exhibit “9” and incorporated by reference. This time RLI came up with a

different reason to refuse coverage. RLI now claimed that Valero transmitted the fraudulent wire

instructions to BOA with knowledge that it was fraudulent. See Exhibit “9” pg. 4. RLI further

states that the wire transfer instructions were not forged or altered. See Exhibit “9” pg. 4. The

very notion that Valero knew that the wiring instructions were wrong and that said instructions

were not forged or altered is preposterous. If Valero knew of the forgery or alteration, then the

parties would not be in the present cause of action. Clearly RLI was doing everything in its power

to not perform its contractually obligated duties.

           28.        As a result of the Third-Party Defendants bad faith and other wrongful conduct,

Valero has suffered damages in the loss of $250,945.31 plus attorney fees.

           29.        Third-Party Defendants have effectively misrepresented to Valero that the damage

was not covered under the Policy, even though the damage was caused by a covered occurrence.

Third-Party Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code §541.060(a)(1).

           30.        Third-Party Defendants have failed to make an attempt to settle Valero’s claim in

a fair manner despite the fact that have been at all material times and are currently aware of its

liability to Valero under the Policy. Third-Party Defendants’ conduct constitutes a violation of the

Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(2)(A).


                                                      6

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 10 of 154



           31.        Third-Party Defendants have failed to offer Valero compensation, without a valid,

true or good faith explanation as to why payment was not being made. Third-Party Defendants’

conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

§§541.060(a)(3).

           32.        Third-Party Defendants refused to compensate Valero under the terms of the

Policy, and failed to conduct a reasonable investigation.            Third-Party Defendants’ conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code

§541.060(a)(7).

           33.        Third-Party Defendants failed to meet its obligations under the Texas Insurance

Code regarding payment of claim without delay. Specifically, it has delayed full payment of

Valero’s claim longer than allowed and, to date, Valero has not yet received payment for its claim.

Third-Party Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims. Tex. Ins. Code §542.058.

           34.        From and after the time Valero’s claim was presented to Third-Party Defendants,

the liability of Third-Party Defendants to pay the full claim in accordance with the terms of the

Policy was reasonably clear. However, Third-Party Defendants have refused to pay Valero in full,

despite there being no basis whatsoever on which a reasonable insurance company would have

relied on to deny the full payment.

           35.        Third-Party Defendants knowingly or recklessly made false representations, as

described above, as to material facts and/or knowingly concealed all or part of material information

from Valero.




                                                      7

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 11 of 154



           36.        As a result of Third-Party Defendants’ wrongful acts and omissions, Valero was

forced to retain the professional services of the attorney and law firm who is representing it with

respect to these causes of action.

           37.        RLI and TitlePac’s entire process is unfairly designed to reach favorable outcomes for RLI

at the expense of the policyholders.

                                             CAUSES OF ACTION

                                  NON-COMPLIANCE WITH INSURANCE CODE

           38.        The foregoing paragraphs are incorporated herein by reference. Third-Party

Defendants’ conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code. §541.060(a). All violations under this article are made

actionable by Tex. Ins. Code §541.151.

           39.        Third-Party Defendants’ unfair settlement practice, as described above, of failing

to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

though liability under the Policy is reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code.

§541.060(2)(A).

           40.        The unfair settlement practice of Third-Party Defendants as described herein, of

failing to promptly provide Valero with a reasonable explanation of the basis in the Policy, in

relation to the facts or applicable law, for the offer of a compromise settlement of Valero’s claim,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. Tex. Ins. Code §541.060(3).

           41.        Third-Party Defendants’ unfair settlement practice, as described above, of refusing

to pay Valero’s claim without conducting a reasonable investigation, constitutes an unfair method



                                                          8

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 12 of 154



of competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(7).

                                                   FRAUD

           42.        The foregoing paragraphs are incorporated herein by reference.        Third-Party

Defendants are liable to Valero for common law fraud.

           43.        Each and every one of the representations, as described above, concerned material

facts for the reason Valero would not have acted and were made by Third-Party Defendants falsely

or recklessly without any knowledge of their truth as a positive assertion.

           44.        The statements were made by Third-Party Defendants with the intention that they

should be acted upon by Valero, who in turn acted in reliance upon the statements, there causing

Valero to suffer injury and constituting common law fraud.

                                       CLAIM FOR DECLARATORY JUDGMENT

           45.        Third-Party Plaintiff seeks a declaratory judgment as to the coverage of the

insurance policy in dispute. As explained herein, there have been different excuses by Third-Party

Defendant as to how and why the policy allegedly fails to cover this matter. Consequently, Third-

Party Plaintiff seeks a declaratory judgment that the claim was a covered claim, the policy was

triggered, and Third-Party Defendant should have defended Third-Party Plaintiff in this matter.

Simply put, Third-Party Plaintiff seeks a declaratory judgment that the claim should have been

covered.

                                                    NEGLIGENCE

           46.        To the extent that the policy does not cover the claim, then Third-Party Defendant

Title Pac negligently sold the policy that purportedly should have covered this type of claim but




                                                      9

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 13 of 154



possibly failed to do so. In other words, TitlePac should have sold and provided a different policy

to cover this exact type of situation for which Third-Party Plaintiff was seeking insurance.

                       FRAUDULENT REPRESENTATION AND/OR NEGLIGENT REPRESENTATION

           47.        To the extent that the policy does not cover the claim, then Third-Party Defendant

TitlePac made fraudulent and/or negligent representations to Third-Party Plaintiff that the policy

would cover this type of claim. In other words, TitlePac should have sold a different policy to

cover this exact type of situation for which Third-Party Plaintiff was seeking insurance if the actual

policy sold does not provide coverage.

                                         DECEPTIVE TRADE PRACTICE ACT

           48.        To the extent that the policy does not cover the claim, then Third-Party Defendant

TitlePac committed DTPA violations by selling a policy that it said would cover this type of claim.

In other words, TitlePac should have sold a different policy to cover this exact type of situation for

which Third-Party Plaintiff was seeking insurance if the actual policy sold does not provide

coverage. Third-Party Plaintiff relied on Third-Party Defendant’s representations to its detriment.

                                               BREACH OF CONTRACT

           49.        The foregoing paragraphs are incorporated herein by reference.        Third-Party

Defendants’ conduct constitutes a breach of the insurance contract made between Third-Party

Defendants and Valero. Valero and Their-Party Defendants are parties to a written contract,

namely the Policy. Valero has performed under the Policy and has complied with all conditions

precedent to recovery herein. Third-Party Defendants have materially breached the contract which

has caused damages to Valero.




                                                      10

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 14 of 154



           50.        Third-Party Defendants’ failure and refusal, as described above, to pay the any of

the amounts it is obligated to pay under the terms of the Policy in question and under the laws of

the State of Texas, constitutes a breach of Third-Party Defendants’ insurance contract with Valero.

                                      UNFAIR SETTLEMENT PRACTICES

           51.        The foregoing paragraphs are incorporated herein by reference.        Third-Party

Defendants’ conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code. §541.060(A). All violations under this article are made

actionable by Tex. Ins. Code §541.151.

           52.        Third-Party Defendants’ unfair settlement practice, as described above, of

misrepresenting to Valero material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

Tex. Ins. Code §541.060(1).

           53.        Third-Party Defendants’ unfair settlement practice, as described above, of failing

to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

though Third-Party Defendants’ liability under the Policy was reasonably clear, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.060(2)(A).

           54.        Third-Party Defendants’ unfair settlement practice, as described above, of failing

to promptly provide Valero with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, with an offer of a compromise settlement of the claim, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code §541.060(3).




                                                      11

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 15 of 154



           55.        Third-Party Defendants’ unfair settlement practice, as described above, of refusing

to pay Valero’s claim without conducting a reasonable investigation, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

Code §541.060(7).

                                     THE PROMPT PAYMENT OF CLAIMS

           56.        The foregoing paragraphs are incorporated herein by reference. Third-Party

Defendants’ conduct constitutes multiple violations of the Texas Insurance Code, Prompt Payment

of Claims. All violations made under this article are made actionable by Tex. Ins. Code §542.060.

           57.        Third-Party Defendants’ delay of the payment of Valero’s claim following receipt

of all items, statements, and forms reasonably requested and required, longer than the amount of

time provided for as described above, constitutes a non-prompt payment of the claim. Tex. Ins.

Code §542.058.

                              BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

           58.        The foregoing paragraphs are incorporated herein by reference. Third-Party

Defendants’ conduct constitutes a breach of the common law duty of good faith and fair dealing

owed to insureds in insurance contracts.

           59.        Third-Party Defendants’ failure, as described above, to adequately and reasonably

investigate and evaluate Valero’s claim, although at that time Third-Party Defendants knew or

should have known by the exercise of reasonable diligence that their liability was reasonably clear,

constitutes a breach of the duty of good faith and fair dealing.




                                                      12

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 16 of 154



                                                 KNOWLEDGE

           60.        Each of the acts described above, together and singularly, was done “knowingly”

as that term is used in the Texas Insurance Code and were a producing cause of Valero’s damages

described herein.

                                                   DAMAGES

           61.        Valero would show that all of the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Valero.

           62.        For breach of contract, Valero is entitled to regain the benefit of its bargain, which

is the amount of his claim, together with attorney fees.

           63.        For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Valero is entitled to actual damages, which include the loss of the benefits that should have been

paid pursuant to the policy, court costs and attorney’s fees. For knowing conduct of the acts

complained of, Valero asks for three times its actual damages. Tex. Ins. Code §541.152.

           64.        For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Valero

is entitled to the amount of its claim, as well as eighteen (18) percent interest per annum of the

amount of such claim as damages, together with attorney’s fees. Tex. Ins. Code §542.060.

           65.        For breach of the common law duty of good faith and fair dealing, Valero is entitled

to compensatory damages, including all forms of loss resulting from the insurer’s breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

           66.        For fraud, Valero is entitled to recover actual damages and exemplary damages for

knowing fraudulent and malicious representations, along with attorney’s fees, interest and court

costs.


                                                       13

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 17 of 154



           67.        For the prospection and collection of this claim, Valero has been compelled to

engage the services of a firm of attorneys whose name is subscribed to this pleading. Therefore,

Valero is entitled to recover a sum for the reasonable and necessary services of Valero’s attorney

in the preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

           WHEREFORE, PREMISES CONSIDERED, Valero prays that upon trial hereof, Valero

have and recover such sums as would reasonably and justly compensate it in accordance with the

rules of law and procedure, both as to actual damages, treble damages under the Texas Insurance

Code and/or under the DTPA and all punitive and exemplary damages as may be found. In

addition, Valero requests the award of attorney’s fees for the trial and any appeal of this case, for

all costs of Court in its behalf expended, for exemplary damages, prejudgment and post-judgment

interest as allowed by law, and for any other and further relief, either at law or in equity, to which

it may show itself to be justly entitled.

                                                  Respectfully submitted,

                                                  HIRSCH & WESTHEIMER, P.C.

                                                  By: /s/ William P. Huttenbach
                                                      William P. Huttenbach
                                                      State Bar No. 24002330
                                                      Eric C. Metttenbrink
                                                      State Bar No. 24043819
                                                      1415 Louisiana, 36th Floor
                                                      Houston, Texas 77002
                                                      (713) 223-5181 Telephone
                                                      (713) 223-9319 Facsimile
                                                      Email: whuttenbach@hirschwest.com
                                                      Email: emettenbrink@hirschwest.com

                                                  ATTORNEYS FOR DEFENDANT/THIRD-
                                                  PARTY PLAINTIFF, VALERO TITLE INC.
                                                  D/B/A VALERO TITLE COMPANY


                                                    14

20170812.20170812/3132178.3
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 18 of 154



                               CERTIFICATE OF SERVICE

       On October 12, 2018, the foregoing document was served pursuant to Rule 21a of the Texas
Rules of Civil Procedure and as indicated below:

                                      William C. Boyd
                                       S. Scott Boyd
                              PATTERSON, BOYD & LOWERY, P.C.
                                      2101 Louisiana
                                   Houston, Texas 77002
                                  Via E-Service and Email

                                        Justin R. Opitz
                                    McGuire Woods LLP
                                   2000 McKinney Avenue
                                          Suite 1400
                                     Dallas, Texas 75201
                                   Via E-Service and Email

                                             /s/ William P. Huttenbach
                                           William P. Huttenbach




                                              15

20170812.20170812/3132178.3
                                                                                                                            10/12/20184:28:30PM
                Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD ChrisDaniel-DistrictClerk
                                                                          Page 19 of 154
                                    CIVIL PROCESS REQUEST FORM            HarrisCounty
                                                                                  EnvelopeNo:28256544
                                                                                  By:DENMON,BRIANNAJ
                         FOR EACH PARTY SERVED YOU MUST FURNISH ONE (I) COPY OF THE
                                                                                  Filed:10/12/20184:28:30PM
                                                                                     PLEADING
                        FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER: 2017-80629                                                             CURRENT COURT:              157'N HARRIS COUNTY DISTRICT COUNT


TYPE OF INSTRUMENT TO BE SERVED                                 (See Reverse For    Types): THIR¡-PARrv PETITIoN

FILE DATE OF MOTION:                       OCTOBER 12.2018
                                                                                          Month/         Day/      Year

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
I.   NAME: RLI          INSUFANCE COMPANY

     ADDRESS:
     AGENT, (if appticabte): RLI HousToN c/o GREG CHrLSON.2925 RICHMOND AVENUE. SUITE 1600. HousToN. TX 77098
TYPE OF SERVICE/PROCESS TO BE ISSUED                                   (seereverseforspeciJìctype)z

     SERVICE BY             (check one):
           l-l ¡.rroRNEY PrcK-uP                                                    n      coNsrABLE
       )ZP crvn              PRocESS sERVER - Authorized Person to Pick-up : CouRtReconns                                            Phone: 713-227-3353
           n rulu,                                                                  n      cnnrrnrnD MAIL
           X punltcATroN:
                    Type of       Publication:        n     CoUnfHOUSE DOOR, or
                                                      f]    NnwspAPER oF YouR cHoICE:
           n     ofHnn,          explain

                                                                ATTENTION: Effective Junel,               2010

    For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
 Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                for mail back. Thanks you,



2. NAME: TITLEPAC.INC.
     ADDRESS
     AGENT, (if appticabte): C.T. Conponarron Sysrnlrs. 1999 BnvaN Sr.. Sutrr 900"                                D¡u-¡s. Tnx.ls    75201

TYPE OF SERVICE/PROCESS TO BE ISSUED                                   (see reverselor speci/ic type):

     SERVICE BY             (check one):
           I erronNnY PtcK-uP                                                        !     consrABLE
         )11 Crvll PROCESS SERVER -
        .a'<                                                   Authorized Person to Pick-up: COURT RECORDS                           Phone: 713-227-3353

           n vrerl                                                                   I     cPnurIED MAIL
           n pusLrcATIoN:
                     Type of      Publication:        n     coUnrHoUSE DOOR, or
                                                      n     NnwspAPER oF YouR cHoICE:
            !     offrnn,        explain



ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME:       PATHUTTBNBACH                                                                                 TEXASBARNO./IDNO.24OO233O
MAILING ADDRESS: Hrnscs & WnsrHnrnrEn. 1415 LoursnNe. Sutrr 3600. HousroN. TX 77002
PHONE NUMBER: 7 13-223-5181                                                                              FAXNUMBER:               713-223-9319
                                 area code                      phone number                                          area code          fax number

EMAIL ADDRE            SS   :   r'tìr]TTtil{!!,\c:u@ì!l!Rsc| {w    nsLcol!

                                                                                    Page   I of2
S:\.Fonnslib\Civil Bureau\Civ Farn Intake & Custorner Svc\Civintake\Civil Process Request Fonn                                                        Rev.5l7l\0
                Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 20 of 154
    SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
    CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
    SERVICE REQUES TS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES




INSTRUMENTS TO BE SERVED:                                                                            PROCESS TYPES:
(Fill In Instrument Sequence Number, i.e. lst, 2nd, etc.)
                                                                                                     NON WRIT:
ORIGINAL PETITION                                                                                    CITATION . XX
      AMENDED PETITION                                                                               ALIAS CITATION
             SUPPLEMENTAL PETITION                                                                   PLUzuES CITATION
                                                                                                     SECRETARY OF STATE CITATION
                                                                                                     COMMISSIONER OF INSURANCE
COUNTERCLAIM                                                                                         HIGHWAY COMMISSIONER
             AMENDED COI.INTERCLAIM                                                                  CITATION BY PUBLICATION
             SUPPLEMENTAL COUNTERCLAIM                                                               NOTICE
                                                                                                     SHORT FORM NOTICE
CROSS.ACTION:
             AMENDED CROSS.ACTION                                                                    PRECEPT (SHOW CAUSE)
              SUPPLEMENTAL CROSS.ACTION                                                              RULE 106 SERVICE

THIRD-PARTY PETITION: . XXX                                                                          SUBPOENA
       AMENDED THIRD-PARTY PETITION
        SUPPLEMENTAL THIRD-PARTY PETITION                                                            WRITS:
                                                                                                     ATTACHMENT (PROPERTY)
INTERVENTION:                                                                                        ATACHMENT (WITNESS)
              AMENDED INTERVENTION                                                                   ATTACHMENT (PERSON)
              SUPPLEMENTAL INTERVENTION

INTERPLEADER                                                                                         CERTIORAzu
              AMENDED INTERPLEADER
              SUPPLEMENTAL INTERPLEADER                                                              EXECUTION
                                                                                                     EXECUTION AND ORDER OF SALE

                                                                                                     GARNISHMENT BEFORE JUDGMENT
INJUNCTION                                                                                           GARNISHMENT AFTER JUDGMENT

MOTION TO MODIFY                                                                                     HABEAS CORPUS
SHOW CAUSE ORDER                                                                                     INJUNCTION
                                                                                                     TEMPORARY RESTRAINING ORDER
TEMPORARY RESTRAINING ORDER
                                                                                                     PROTECTIVE ORDER (FAMILY CODE)
                                                                                                     PROTECTIVE ORDER (CIVL CODE)

BILL OF DISCOVERY
                                                                                                     POSSESSTON (PERSON)
      ORDER TO:
                                              (specif,)                                              POSSESSTON (PROPERTY)

      MOTION TO:
                                              (specif)
                                                                                                     SCIRE FACIAS
                                                                                                     SEQUESTRATION
                                                                                                     SUPERSEDEAS




                                                                                      Page 2   of2

 S:\Fonnslib\Civrl Bureau\Civ Farn Intake & Customer Svc\Civintake\Civil   Process Request Fonn                              Rev.5/7/10
                    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 21 of 154


Eric C. Mettenbrink

From:                                Cenea Reese <creese@titlepac.com >
Sent:                                Friday, October 20,2017 4:46 PM
To:                                  Melvin Brookins
Subject:                             FW: Follow Up- Valero Title Inc
Attachments:                         RE:Valero Title Inc- Quote (153 KB)



This will cover funds transfer fraud, which is similar to the fidelity coverage.

Cenea Reese
1"5200 Traditions Blvd Bldg C
Edmond, OK 73013
T 800.331.9759
F   918.683.6842
c   re g$-çR"tit e pa c. c-o m
                I




Pleose rememberthot ìnsurance coveroge cqnnot be bound, omended or csnceled by leaving an electronic or voice mail
messoge. Thonkyou.

CO N FI    DENTI ALITY NOTICE
The information contøined in this communicotion, including attochments, moy contain privileged and confidentiol
information that is intended only for the exclusinve use of the addressee. lf the reoder of this messoge is not the
intended recipient, or the employee or agent responsible for delivering ¡t to the intended recipient, you are hereby
notified thot any disseminotion, distribution or copying of this communication is strictly proiibited. lf you have received
this communication in error pleose notify us by telephone immediotely.


From: Melvin Brookins Imailto:m b@va lerotitle.com]
Sent: Friday, October 20,2OI7 4:40 PM
To: Cenea Reese <creese@titlepac.com>
Subject: RE: Follow Up- Valero Title lnc

I   sent over an application for crime insurance...is that going to be the same as Fidelity Coverage?

See attached.


From: Cenea Reese lmailto:creese@tít om]
Sent: Friday, October 20,2017 8:43 AM
To: M e lvi n B rooki ns <m b@vglela!11e.çan>
Subject: Follow Up- Valero Title lnc

Good Morning,

ljust wanted to make sure you received the quote that we sent overyesterday.        Please let me know if you have any
questions.

Thank You,


                                                                                                        It
                                                                                                        -I
                                                                                                        B
                                                                                                        o
                                                                                                        c    L
             Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 22 of 154

Cenea Reese
15200 Traditions Blvd Bldg   C
Edmond, OK 73013
T 800.331.9759
F   918.683.6842
cleese@t¡Xlepêc.çqgl

Please remember that insurance coverage cannot be bound, amended or cønceled by leoving ap electronic or voice         mail
messoge. Thonk you.

       DENTIALITY NOT ICE
CO N F I
The information contoined in this communication, including attachments, mqy contain privileged and confidential
information thot is intended only for the exclusinve use of the oddressee. lf the reader of this messøge is not the
intended recipient, or the employee or ogent responsible for delivering it to the intended recipient, you are hereby
notified thot ony dissemination, distribution or copying of this communicat¡on ¡s str¡ctly proiibited. lf you hove received
this communication in error please notify us by telephone immediately.




                                                              2
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 23 of 154




l:)olicy Number: BNO0101   68/


RH"                 NOTÍCE TO OUR INSURED AND THEIR AGENTS
                     OF OUR CLAIM NOTIFICATION PROCEDURE


              As part of our continuing effort to provide you with the best service available,
                        ALL CLAIMS, OCCURRENCES, INC]DENTS, LAWSUITS
                            under this policy âre to be reported immediately to:


                                      RLI lnsurance Company
                                      9025 N. Lindbergh Drive
                                          Peoria, lL 61615

                                       Phone: (800) 444-0406
                                        Fax:      (866) 692-6796
                                         new_cl aim@rlicorp.com

        ln the event you suffer an EMERGENCY LOSS during NON-BUSINESS hours
        (holidays, weekends, or 5:00 p.m. CST - 8:30 a.m, on normal business days), you may
        now call the special toll-free hoþline number to receive advice and assistance
        appropriate to your needs, The number is 1-800-621-5410. This number is to be utilized
        ONLY during NON-BUSINESS hours as set forth above and ONLY lN THE EVENT OF
        AN EMERGENCY!!

        ALL LOSSES must be reported in the usual manner as well, to your AGENT.

        Below is a "cut-out" card to keep in your wallet or with your business papers.

        We pledge to continue upgrading our services to our valued policyholders.

        Sincerely,


         8^--n, /                /9--*-z/
        Donald J. Driscoll                                              CUT ALONG DOTTED LINE
        Vice President, Claims                     lnsured: Vâlerô Tltlâ lnc.


                                                   Policy No: BND0't 01687

                                                                        EMERGENCY HOT.LINE
                                                                          PHONE CONTACT
                                                                          (Non-Buslness Hours)
                                                                                1-800-621-5410
                                                                                                                       EXHIBIT

RrL 2131R (08/07)
                                                                 Keep this card with you or in a safe place
                                                                         for emergency use only.
                                                                                                                  l,
                                                                                                                  .c
                                                                                                                  o
                                                                                                                  og      L
                                                                                                              vï 000304
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 24 of 154




Policy Numbet': BNtl0l0ló87

                                              RLI lnsurance ComPanY
RLI"                                               Peoria, lllinois 61615



                                 TEXAS POLICYHOLDER NOTICE

                   TEXAS                                                                  TEXAS
              IMPORTANT NOTICE                                                  AVTSO IMPORTANTE

,To obtain information or make a complaint:                      Para obtencr inûormación o para preseutar una queJa:

You may call RLI Insurance Company's                             Usted puede llamar al número de teléfono gratuito de
toll-free telephone number for information or to                 RLI Insurance Company para obtener
make a complaint at:                                             información o para prcsenfar una queja al:

                       1-800-331"-4929                                                  1-800-331-4929

You may also write to RLI Insurance Company                      Usted también puede escribir a
at:                                                              RLI Insurance Company:
                RLI lnsurance ComPanY                                               RLI Insurance ComPanY
                9025 N. Lindbcrgh Drive                                            9025 N. Lindbergh Drive
                  Peoria, illinois 61615                                             Peoria,Illinois ó1615

You may contact the Texas Department of Insurance to             Usted puede comunicarse con el Departamento de
obtain information on companies, coverages, rights or            Segurós de Texas para obtener información sobre
complaints at:                                                   compañías, coberturas, derechos o quejas al:

                       r-800-252-3439                                                   r-800-252-3439


You may also write the Texas Department of                       Usted puede escribir al Deparlamento de Seguros     cle

 Insurance:                                                      Texas a:
                   P.O. Box 149104                                                      P.O. Box 149104
                 Austin, TX78714-9104                                               Austin, TX78714-9104
                  Fax: (512) 490-1007                                                Fax: (512) 490-1007

                'Web:                                                             Sitio web: www.tdi.texas. gov
                         www.tdi,texas.gov
       E-mail: ConsumerProtection@tdi.texas'    gov                         E-mail: ConsumerProtection@tdi.texas'gov


 PRNMIUM OR CLAIM DISPUTES:                                       DISPUTAS POR PRIMAS DE SEGUROS O
                                                                  RECLAMACIONES:
 Should you have a dispute concerning your premium or
 about a claim you should contact the agent first. Ifthe          Si tiene una disputa relacionada con su prima de seguro
 dispute is not resolved, you may contact the Texas               o con una reclamación, usted debe comunicarse con el
 Department of Insuranoe.                                         agente primero. Si la disputa no cs resuelta, puede
                                                                  cómunicarse con el Departamento de Seguros dc
 ATTACH THIS NOTICE TO YOUR POLICY:                               Texas.

 This notice is for information only and does not                 ADJUNTE ESTE AVISO A SU PÓLIZA:
 bscome a part or condition of the attached document,
                                                                  Este aviso es solamente para propósitos informativos y
                                                                  no se convisrte en pafie o en condición del documento
                                                                  adjunto.
 uw   1o42ML (08/15)



                                                                                                             w    000305
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 25 of 154




                                   CRIME PROTECTION POLICY
                                                   Edition of March, 2000

                                                                                        Policy No.8ND0101687
RLI-                                           RLI lnsurance Company
                                                  (Herein called ComPanY)
DECLARATIONS
Item 1. Name of lnsured (herein called lnsured):Valero Title lnc'
         and any entity in which you own more than 50o/o of the voting interest, and any entity you manage
         pursuant to awritten agreement, and any entity in which you own 50% or less of the voting interest up to
         your ownership interest in that entity, and any Employoo benefit plan(s) sponsored and approved by you




         Principal Address: 1100 Nw Loop 410 Ste 304
                            Sa n Antonio, T X 7 8213'2254




Item 2, Policy Period: Írom 12:01a.m.   on    1012312A17 to 12:01 a'm,      on   1012312418
                                            (MONTH, DAY. YEAR)               (tuoNlH, rrAY, YËAR)


Item 3. INSURING AGREEMENTS, LIMITS OF INSURI\NCE AND DEDUCTIBLES
                                                           Llmit of lnsurance                                 Deductible Amount
lnsurlng,åg¡eemgnt                                                               Per-O-ccurrencq              Per Occurrençe

1. Employee Dishonesty                                                            $1,000,000                  $25,000
2. Forgery or Alteration                                                          $N/A                        $N/A
3. lnside the Premises                                                            $N/A                        $N/A
4. Outside the Premises                                                           $N/A                        $N/A
5, Computer Fraud                                                                 $N/A                        $N/A
6.   Money Orders and Counterfeit Paper     Currency                              $N/A                        $N/A

lf added by Endorsement, lnsuring Agreement(s):
Loss of Clients' Property Resulting From Employee       Dishonesty                $   1,000'000               $   25,000

Coverage For Funds Transfer    Fraud                                              $   1'000'000               $   25,000

Claims   Expense                                                                  $N/A                        $N/A
                                                                                  $                           $

                                                                                  $                           $

Item 4, ENDORSEMENTS FORMING PART OF THIS POLICY WHEN ISSUED
         See Schedule of Applicable Forms & Endorsements/Riders

Item 5. CANCELLATION OF PRIOR INSURANCE
        By acceptance of this Policy you give us notice cancelling prior policy Nos'
         N/A



COUNTERSIGNED                                                    BY
                                   (Date)                                                (Author¡zed Representative)


sP 00 01 03 00                     Copyright, The Surety Association of America, 1999
Printed in U.S.A.


                                                                                                                       vT 000306
          Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 26 of 154




                                          C,i¡illË PROi'bC i'¡ÜN POt¡CY
                                                TI\BLE OF CONTENTS               Page
A. GONSIDERATION GLAUSE                                                          .3
B. INSURING AGREEMENTS
                                                                                       3
     1. Employee DlshonestY
                                                                                       3
     2. Forgery or Alteratlon .......
                                                                                       3
     3. lnslde the Premlses.........
                                                                                       4
     4. Outside the Premises .....,
                                                                                       4
     5. Computer Fraud .,
                                                                                       4
     6. Money Orders and Gounterfelt Paper Gurrency.
C.   DEFINITIONS
                                                                                       4
     1. Banklng premlses.....
                                                                                       4
     2. Counterfeit
                                                                                       4
     3. Custodian
                                                                                       4
     4, Employee
                                                                                       5
     5. Employee beneflt plan(s).
                                                                                       5
     6,    Forgery.......
                                                                                       5
     7.    Funds....,.
                                                                                       5
     8.    Messenger
                                                                                       5
     L Money ....,
                                                                                       5
     10. Occurrence...
                                                                                        5
     11, Other property
                                                                                        5
     12. Premises......,
                                                                                        5
     13, Robbery....,.,
                                                                                        5
     14. Safe burglary
                                                                                        5
     15. Securltles,........
                                                                                        5
     16. Theft
                                                                                        5
     17, Watchperson .,..
D.   EXCLUS¡ONS
     Applicable to All lnsuring Agreements, Except as lndicated
                                                                                        6
     1. Acts Gommitted by You or Your Paftners , ,. . . , ,
                                                                                           6
     2. Acts of Employees, Directors, Trustees or Representatives '......
                                                                                           6
      3.   Fire
                                                                                           6
      4.   Governmental Actlon
                                                                                           6
      5. lndirect Loss .....
                                                                                           6
      6. Legal Expenses .,
                                                                                           6
      7.   Nuclear
                                                                                           6
      I,   War and Similar Actions
      Applicabte to Specific lnsuring Agreements
      1. Under lnsuring Agreement 1 ......'.....'..
                                                                                           6
               Employee Canceled Under Prior lnsurance
      2,    Under lnsuring Agreements I and 5
                                                                                           6
                lnventoryShortages                .'...'..'...".'.
      3,    Under lnsuring Agreements 3 and 4
               Accountlng or Arithmetical Errors or Omissions .,'....'..                   7
                                                                                           7
               Money Operated Devlces
                                                                                           7
               Transfer or Surrender of Property ...
                                                                                           7
               Vandalism
      4,    Under lnsurlng Agreement 4
                                                                                            7
               Motor Vehicles or Equipment and Accessorles,.',.."
                                                               1




                                                                            w 000307
          Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 27 of 154




     5.    Under lnsuring Agreements 3, 4 and ô
                                                                                         7
              Exchanges or Purchases
              Voluntary Parting of Tltle to or Possession of Property                    7

E.   CONDITIONS
     Appllcable to All lnsuring Agreements
                                                                                         7
     '1. Cancellatlon
     2. Changes ...                                                                      I
     3. Concealment, Misrepresentatlon or Fraud
                                                                                         I
     4. Consolidatlon and Merger                                                         I
     5.    Deductible ...,...,                                                           I
     6.    Discovery of Loss                                                             I
     7.    Dutles in the Event of Loss                                                   I
     8.    Employee Benefit Plan(s)                                                      I
     9.    Extended Period to Discover Loss ,..,....                                     I
     10. Jolnt lnsured ..                                                                I
     11. Legal Action Agalnst Us                                                         10

     12. Liberalizatlon ...,,                                                            t0
     13. Limit of lnsurance                                                              10
     14. Loss Covered Under More Than One Goverage                                       10

     15. Non-Gumulatlon of Limit of lnsurance                                            10

     16. Other lnsurance                                                                 l0
     17, Ownershlp of Property, lnterests Covered                                        10

     18. Records                                                                         10
                                                                                         11
     19. Recoverles
                                                                                         11
     20. Territory
     21. Transfer of Your Rights and Dutles UnderThis Pollcy '.',.                       11

     22. Transfer of Your Rlghts of Recovery Agalnst Others to Us                        11

     23. Valuatlon-Settlement                                                            11

     Appllcable to Specific lnsuring Agreements
     l. lnSuring Agreement I
             Cancellation as to AnY EmPloYee                                             12

     2, lnsuring Agreement 2
             Deductible                                                                  12

             Facsimile Signatures                                            1*r.rrill   12

             Proof of Loss                                                               12

               Territory ..,..                                                           13

     3.    lnsuring Agreements 3 and 4
               Special Limit of lnsurance for Specified Property                         13
               Dutles in the Event of Loss                                               13

     4.    lnsurlng Agreement 5
               Speclal Llmit of lnsurance for Specified Property ... '.    ..'...'.,,.',13
               Duties in the Event of Loss                                 ....,".,.,...13
               Territory                                                                 13

      5.   lnsurlng Agreement 6
               Duties ln the Event of Loss                                               13




                                                              2



                                                                          w 000308
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 28 of 154




CRIME PROTECTION     Throughout this Policy the    words "you" and "your" refer to the lnsured(s),,:loyl il_t¡_t
                                               uweu, uusu ând "our" refer to the Company provid¡ng this insurance.
POLICY               Declaiations. The worðs
                     neáã tñé eÀtire Policy carefully to determine rights, duties and what is or is not coverecl. Words
                     and phrases defined in the Policy are in bold type.

A.   CONSIDERATION   ln return for the payment of the premium, and. sgþjec! to the ..Declarations, lnsuring êgree-
     CLAUSE          mdñts, oeiinitonã,'Èxótusions, ionditionð and othêr terms of this Policy,.we will pay.for loss
                     that yóu sustain resulting directly fro¡ gcls committed or events occurrìng 3t qly llT?_9n-g
                     àis¿o'vered by you during- the Poiicy Peiod shown in the Declarations or during the
                                                                                                           per¡od of
                     time providecí ¡n tne exten¿ed Period to Discover Loss, Condition E. 9'

B.   INSURING        f   .    Employee DishonestY
     AGREEMENTS
                              We will pay for loss of, and loss from damage.to, money,.securitles.and other property
                              reJuftinci dírectlv from óishonest acts commitled by an employee, whether identified or not'
                              ati¡ng ajone orin collusion with other persons, with the manifest intent to:
                              a.    Cause you to sustain loss; and also

                              b.    Obtain financial benefit (other  than employee benefits earned in the normal course of
                                                              'salaries, commis'sions, fees, bonuses, promotions, awards,
                                    õrplóVm"ñi, inciuOing:
                                    profit dharing or Pensions) for:

                                    (1) The employee;or
                                    (2) Any person or organìzation intended by the employee to receive that benefit.
                     2.       Forgery or Alteration
                              a.    We will pay for loss resulting directly from forgery or..alteration of checks, drafts'
                                    piómiésoÚ hotes, or similar wiitten prdmises, orders,-or directions to pay a sum certain
                                    in money that aro:

                                    (1) Made or drawn      by or drawn upon you;

                                    (2) Made or drawn      by one acting as your agent;

                                    or that are purported to have been so made or drawn,

                              b.    lf you are sued for refusing to pay any instrument covered in.paragraph 2 a' on-the
                                    ¡a'sis 1ìat it has been forgéO oi aitereô, and you have our written consent to defend
                                    ãéãiñsi if'e sú¡t, we will pãy for any reasonablér.legal e.xpenses that you. incur and pay
                                    in-that defense. me anioúnt that we will pay is ìn addition to the Limit of lnsurance
                                    applicable to this lnsuring Agreement.

                         3.   lnside the Premises

                              a.
                              '     We will pay Íor loss of money a¡d.securitles inside the premises or banking
                                    premiseé résulting directly from iheft, disappearance or destruction,

                               b.   We will pay for loss of, and loss from damage to, other property:

                                    (1) tnside the premises resulting directly from an actual or attempted robbery of        a
                                           custodian; or
                                     (2) lnside the premises in a safe or vault, resulting directly from an actual or
                                           attempted safe burglary.

                               c.    We will pay:

                                     (1) For loss from damage to the premlses or its exterior; or
                                     (2\
                                     '     For loss of, and loss from damage to, a locked safe, vault, cash register, cash box
                                           or cash drawer located in the premlses;

                                           resulting directly from an actual or attempted theft, robbery.or safe burglary, if
                                           you are-the owríer of the premises or are liable for damage to it'
                                                                 3



                                                                                                             vT 000309
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 29 of 154




                   4.   Outside the Premises
                        We will oav for loss of. and loss from damage to, money, securitles and other property
                        öLi"iàä irü brelni"eä'wnile in tne care anð custody of-á messenger or armored motor
                        vehicle companY:

                        a.    For money and securities resulting from theft, disappearance or destruction; and

                        b.    For other property resulting from actual or attempted robbery'

                   5.   Computer Fraud
                        We will nav for loss of, and loss frorn damage to, money, securltles and other property
                        resultinci directlv from'the use of any computer to fraudulently cause a transter ol tnal
                        properti from inäide the premlses or banklng premlses:

                        a.    To a person (other than a messenger) outside those premises; or

                        b.    To a place outside those premises'

                   6,   Money Orders and Counterfeit Paper Gurrency
                        We will pay f,or loss resulting directly from your having accepted in good faith, in exchange
                        for merchandiso, moneY or seryices:

                        a.    Money orders issuod by any post office, express company or bank in the United States
                              or Cañada that ar€ notþaid upon presentation; or

                        b.    Counterfeit United States or Canadian papêr currency;
                        that is acquired during the regular course of business

G,   DEFINITIONS   1.   Banklna nr€mtses means the inlerior of that portion of any building occupied by a banking
                        instltut¡o-n'or similar safe depository.

                   Z,   Counterfelt means an imitation of an actual valid original which is intended to deceive and
                        to be taken as the original.
                   3.    custodian m6ans you, any of your parlners or.any employea while.having..care and
                         õustòãt oi proporti irisicte the" preirlses; excludihg añy person while acting as a
                        watchperson or janitor.
                   4.    Employee means:
                         a.   Any natural person:
                               (1   )   While in your service or for 30 days after termination of service; and

                               (2) Whom you compensate directly by salary, wages or commissions; and
                               (3) Whom you have the right to direct and control while performing services for you.
                         b.   Any natural person who is furnished temporarily to you to:
                               (1   )   Substitute for a permanent employee as defined in (a) above who is on leave; or
                               (2) Meet seasonal or short-term workload conditions;
                               while that oerson is subiect to your direction and control and performing services for
                               you excluding, however, any súch person while having care and custody ol propeny
                               outside the Premises,

                         c.    Any natural person who is:
                               (1) A lrustee, offic€r, employee, administrator or ma-nager, except an ,aomj!;t1qt_oJ,9¡
                                   manaoer who is an'independent contÍäctor, of any employee benef¡t plan(s)
                                        insureî under this insuranòe: and
                               (2) your director or trusteo while that pêrson is handling funds or other property of
                                        any employee beneflt plan(s) insur€d under this insurance'
                                                               4



                                                                                                            vT 000310
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 30 of 154




                  d.    Employee does not mean any:
                        (1) Agent, broker, person leased to.you by a labor leasing_firmr_factor, commission
                                                  'irüeüenädnt
                            mapnant, cons'gneó,                ð<íntia4ói or repiesontative of the same
                            general chârâcter; or
                        (2) Director or trustee   except while performing acts within the scope of the usual duties
                        '   of an omployee.
             5'   F.1ålå?J,î"î,0î,tr,t
                                          r,'$t'll"À
                                                       u"ilL' É,iro,&årå"iÎ"fåfi3îîiilLifi3"åltlfii,
                                                                                                       rÄ:Îo"i'.1J?i
                  (FRISA).
             6.   53:åflH ,råå$"rfi#àbJl{%s,ij;|i,fffff,,it#,i'åiJ fi-i,i.Jì""J,ilsiåå'3i""iyJ,3'}i,î?"13
                                                                      pilrpose'
                  óigneO wittì or without authority' in any capacity. lor any
             7,   Funds means money and securities.
             L    Meesenqer maans yotl, any of you.r partners or any employee while having care and
                  custody õf property outside the premises'
             9.   Money means:
                  a.    currency, coins and bank notes in current use and having a face value; and
                  b.    Travelers checks, register checks and money orders held for sale to the public.
             10, Occurrence means:
                  a'    â."¡såffi31åJ3åBi¡î,,Tåfl1',e,f,Liå,li    3!li%ìÌnÎå L'å-3¡.3?,i""$?å'äiJi?i?lÏi's'
                                                                                                              one or

                   h    As resoects lnsurino Aoreement 2., all loss or losses caused by qny person or in which
                        l¡rãi Þijiõõn iò iñüolv"ed,-whether the loss involves one or more inslrumenls'
                   c.   As respects all other lnsuring Agreements, all loss or losses caused by:
                        (1) An act, or series of related acts, involving one or more persons;
                        (2) An act or acts involving a person or group of persons acting together; or
                         (3) An act or event, or a series of related acts or events, not involving any identifiable
                             person.
             tt                                                                                             that has
                  ' ßllìñJ'E[3r'"Jry,ii3*-.ilT"åi,Hfåif !?8BÉ[r!åHtmtäå'l;s'ï¡3?'î"s*curities
             12, premlses means the interior ôf that portion of any building you occupy in conducting your
                   business.
             13. Robbery means the taking of property from the care and custody of a person by one who
                   has:
                   a.     Caused or threatened to cause that person bodily harm; or
                   b.     Committed an obviously unlawful act witnessed by that person'
              14, Safe burglary means the taking of:
                  a. prooertv from within amarks
                                             locked safe of vault by a person unlawfully entering the safe or
                                                   of forcible entry Upon its extenor: or
                      vaultãs'evidenced by
                  b. A safe or vault from inside the premises.
              15, $ecurlfles mean negotiable.and.nonnegotiable instruments                or contracts   representing
                  either money or praperty and lncluoes:
                   a.     Tokens. tickets. rsvenue and other stamps.(whether represented by actual stamps or
                          unused'value in a meter) in current use; ancf
                   b.     Evidences of debt issued in connection with credit or charge cards, which cards are not
                          issued by you;
                   þut does not include money.
              16. Theft means any act of stealing.
              17. Watchnerson means any porson you retain.specifhally                 to have care and custody of
                    properfy inside the premises ancl who has no olner oulles.
                                                  5



                                                                                                   vT    00031   1
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 31 of 154




D.   EXCLUSIONS   Applicable to All lnsuring Agreements, Except as ln dicated
                  We will not pay for loss as specified below:
                   1.   Acts Commltted by You or Your Partners
                        Loss resultino from anv dishonest act comm¡tted by you or any of your partners whether
                        acting alone õr in colludion with other persons.
                   2.   Acts of Employees, Directors, Trustees or Representatives
                        we will not pay for loss    resulting from any dishonest act committed by any of your
                        employees, diréctors, trustees or authorized represontatlves:
                        â.     Acting alone or in collusion with other persons; or
                        b,     While performing services for you or otherwise;
                        except when covered under lnsuring Agreement 1'
                   3.   Fire
                        Loss from damage to the premlses resulting from fire, however caused.

                   4.   Governmental Action
                        Loss resulting from seizure or destruction of property by order of governmental authority'
                   5.   lndirect Loss
                        Loss that is an indirect result of any act or occurrence covered by this insurance including,
                        but not limited to, loss rosulting from:
                        a.
                        -      Your inabÌlitv lo realize income that you would have realized had there been no loss of,
                               orloss fromtamage to, money, seéurities or other property.
                        b.     Pävmênt of damaoes of anv type for which you are legally liable- But, we will pay
                               cõ-lipensaloúiàm-ages arisihg'directly from a foss coverel uhder this insurance.
                        c.     Pavment of costs, fees or other expenses you incur in establishing either the existence
                               or fhe amount of loss under this insurance.

                   6,   Legal Expenses
                        Expenses related to any legal action, except when covered under lnsuring Agreement 2.
                   7,   Nuclear
                        Loss resulting from nuclear reaction, nuclear radiation or radioactive contamination, or any
                        related act or incident.
                   8,   War and Similar Actions
                         Loss resultinq from war, whether or not declared, warlike action, insurrection, rebellion or
                         revolution, or'any related act or incident.
                   Applicable to Speclflc lnsuring Agreements
                   We will not pay for loss as specified below:
                   1,    Under lnsuring Agreement         1


                         Employee Canceled Under Prior lnsurance
                         Loss caused by any employee of yours,   or.preclecessor in interest,of yoy¡-s, I_oI^tIt?]l
                                                           -canceled
                         similar prior irísurance has been            ancl not reinstatecJ since the last sucn
                         cancellation,
                   2,    Under lnsuring Agreements 1 and 5
                         lnventory Shortages
                         Loss, or that part of any loss, the proof of which as to its existence or amount is dependent
                         upon:
                                                              6



                                                                                                      vT 000312
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 32 of 154




                       a.   An inventory computation; or
                       b,    A profit and loss comPutation'
                  3.   Under lnsuring Agreements 3 and 4
                       a.    Accountlng or Arithmetical Errors or Omlssions
                             Loss resulting from aCcounting or arithmetical errors or omissions.
                       b.    MoneY OPerated Devices
                                                                                            the amount of
                             Loss of orooÊrtv contained in any money operated device unless in
                             ilü"V'o|biri"*iä ¡ñìi'iä'iäri'ääðËi                               the dovice.
                                                                       d'ðäniínuóúõ rrjððroiñs instiument

                       c.    Transfer or Surrender of Property
                             11) Loss of oropertv after it has been transferred or surrendered to a person or place
                             ''  óuisiCê Íhe'preÍnlses or banking prermises:
                                  (i)    On the basis of unauthorized instructions; or
                                  (ii) As a result of a threat to do:
                                       (a) BodilY harm to any Person; or
                                       (b) Damage to anY ProPertY.
                             (2) But, this exclusion does not apply under. l¡pu¡1ng Agreement 4. to lo.ss of money'
                             '-' õà'ðuiiüeé'äirï'õihei'piè'ñàrt!ïhle outgide thã pr.emíses or banking premises
                                                                I   mêsseng€r ll you:
                                  in the care and custody ot

                                  (i)Hadnoknowledgeofanythreatatthetimetheconveyancebegan;or
                                  (ii)   Had knowledge of a threat at the time the conveyance began, but the toss was
                                  ''     not related to-the threat,

                        d.    Vandallsm
                              Loss from damage to any property, safe, vault, or to the premises or its exterior' by
                              vandalism or mal¡cious m¡sch¡et'
                  4.    Under lnsuring Agreement 4
                        Motor Vehlcles or Equipment and Accessorles
                                                                                                                to
                        Loss of motor vehicles, trailers or semi-traiters or equipment and accessories attached
                        them.
                  5.    Under lnsuring Agreements 3 and 4
                        a, Exchanges or Purchases
                                                                                                            purchase'
                              Loss resulting from the giving or surrendering of property in any exchange or
                        b.    Voluntary Partlng of Tltle to or Possession of Property
                              Loss resultino from vour, or anvone actino on vour express or implied authority, being
                              incluced by ãny dishonest act'to part võluntárily with title to or possess¡on 01 any
                              pr0perty.

E.   CONDIT¡ONS    Applicable to All lnsurlng Agreements
                   1,   Cancellation
                        a.    The first named lnsured shown in the Dqclaratio.ns. may cancel this Policy by mailing or
                              delivering to us advance written notice of cancellatton'
                        b.    We mav cancel this Policy by mailing or delivering to the first named lnsured written
                              notice cif cancellation at least:
                              (1) 10 days before the effective date of cancellation if we cancel for nonpayment of
                                   premlum; or
                               (2) 30 days before the effective date of cancellation     if we cancel for any other reason.

                                                            7




                                                                                                            w 00031 3
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 33 of 154




                  c.    We will mail or deliver our notice to the first named lnsured's last maìling address
                        known to us.
                  d.    Notice of cancellation will state the effective date of cancellation. The Policy Period will
                        end on that date.
                  e.     lf this policv is cancçled, we will send the first named lnsured any premium refund due.
                         ii ìJãåaîädl.'itrãretìiñO'wrll þé nio rata. lf the {irst named lnsuri¡d.cancels, the refund
                         inålnãless'ttran pro ráta. the bancellation will be effective evan if we have not macle
                         or offered a refund.
                  f.     lf notice is mailed, proof of mailing will be sufficient proof of notice.

             2,    Changes
                   Thls policv contains all the aqreements between you and us concerning the ¡nsurance
                   afforded. fhe first named lnsuied shown in lhe Declarations is authorized on benalf 01 all
                   ¡nåürèãä tò ãqièé-w¡th Ñ on-crrãnsés in the terms of this Policy. lf the terms .are. changed,
                   the changes úill bo shown in an endorsement issued þy us añd made a pan oÌ rnls Follcy.

             3.    Goncealment, Mlsrepresentation or Fraud
                   This insurance is void in any case of fraud by you as it relates to.this insurance at any time'
                   It is also void if you or any ôthor insured, at-añy time, intentionally conceal or misrepresent
                   a material fact concerning:
                   a. This insurance;
                   b. The covered ProPertY;
                   c. Your interest in the covered property; or
                   d. A claim under this insurance.
             4,    Consolidation and Merger
                   lf throuoh consolidation or merqor with, or purcTrase or acquisition of assets or llabilities of,
                   äonitiirÌneiäñt¡tv ànv aooitionãi porsohs tjecome employ'ees or you acquire the use and
                   control of any additional premlses:
                   a.    you must qive us written not¡c€ ancJ obtain our written consent to extend this insurance
                         to buCtr aðditional employees or premisee. We may condition our consent upon
                         payment of an additional premium: lrut

                   b.    For the first 60 days after the effective date of such consolidalion, merger or purchase
                         or acouisiiion of 'assets or liabililies, anyinsurance afforded for employees. or
                         premides also aÞplies to iheso additional employees or premisss lor acts commltteo
                         br events occurring withln said 60 day poriod.
             5.    Deductible
                   a.    We will not pay for loss in any one occurrênc€ *nless the amount of loss exceeds the
                         Oe¿uci¡Ote Äníouìt õfrówn inine Declaratfons. We then will pay the amount of loss in
                         ãicèss ói1ne oeouCt¡¡te Amount, up to the Llmit of lnsurandê.-ln the event more than
                         õälóèðuõtinte Àmount could apply to the loss, only the highest Deductible Amount
                         may be applied.
                   b.     For losses cov€rêd under lnsuring Agreement 1. you must:
                          (1) Give us notice ûs soon as possible even though the loss falls entirely within       the
                          ''   Deductible Amount: and
                          (2) Upon our request, give us a statement describing the loss'
                    c.    The deductible does not apply to loss sustained by any employee beneflt plan(s).
              6.    Discovery of Loss
                    Discoverv of toss occurs when yor¡ first become aware of facts which would cause a
                    reäsoñãtíte-peisonió àssume thát a loss covered by this insurance has been orwill be
                    ¡nðüne(l, even though the exact amount or details of ftiss may not lhen be known

                                                       I

                                                                                                     vT 000314
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 34 of 154




                  Discovery also occurs when Vou receive notice of an actual or potential claim against you
                  ãtiéóirig facts that if true woul[i constitute a covered loss under this insurance.
            7.    Duties in the Event of Loss
                  After vou discover a loss or a situation that may result in loss of, or loss from damage to,
                  money, securltles or other proporty you ñlust:
                  a.    Notify us as soon as Possible;

                  b.    Submit to examination under oath at our request and give us a signed statement of
                        your answers;

                  c.    Give us a detailed, sworn proof of loss within 120 days; and
                  d.    Cooperate with us in the investigation and settlement of any claim'

             8,   Employee Beneflt Plan(s)
                  a.    tf any employee benefit plan(s) is insured jointly with. a.lyolher 9l!ilv,-u-n[8^1.!!]i:
                        insuránce.'voú or the nlan-adrnìnistrator must select a Limit of lnsuranco for-lnsurlng
                        Äãreðóãrit'i"ltiåt-ildirmciènt to provioe a limit of insurance for eäch plan that is at
                        ieästlqual to that roquirecl if each þlan were separâttly insurod.
                  b,    lf lhe fìrst named lnsured is an entity other than a p[an, any päyment we make to that
                        iirs'ù;ü fäl'jäss súõlaiñeo-ov anv ólan will be held by thâr lnsured for the use and
                        benefit of the plan(s) sustaining the loss.

                  c.    lf two or more plans are insured under this insurance, any payment we make for loss:

                        (1) Sustained     by two or more plans; or

                        (2)    Of commingled funds or other property of two or more plans;

                        that arises out of one occurronce, is to be shared by each plan sustaining loss in the
                        proportion that the limit of insurance required for eäch such plan b6ârs to the total ol
                        those limits.

             9,    Extended Period to Dlscover Loss
                   a.   We will nav for loss that you sustained prior to the effective date of termination or
                        cancellatìon of this insuranco, which is discovered by you:
                        (1) Within 60 days following the      date of termination or cancellation; and

                         ' As respects any employee benefit plan(s), within one year following the date of
                         (2)
                               termination or cancellation.

                   b.    However, this extended period to discover loss termin.ates immediately.upon.!J19
                         effective date of any othei insurance obtaìned by you replacing in whole or in pan the
                         insurance afforded by this Policy whether or not such insurance provides coverage Ïor
                         loss sustained prior to its effective date.

             10, Joint tnsured
                   a.    The first named lnsured shown in the Declarations is responsible for the payment of all
                         premiums and will be the payee for any return premiums we pay.

                   b.    lf more than one lnsured is named in the Declarations, the first named lnsured will act
                         ioi   iisett-äñO torLüeÑ õifrer iniureO for all purposes of this insurance, lf the first named
                         iñsuieO ceaseslo-tíe coveied, then the'nelt named lnsured will become the first
                         named lnsured.
                   c.
                   -     lf anv lnsured or partner or officer of that lnsured has knowledge of any information
                         relãvänt to this insürance, that knowledge is considered knowledge of every lnsured'
                   d. An employee of any lnsured is considered to be an employee of every lnsured.
                   e. lf this insurance or any of its coverage is cancelod or terminated as to any lnsured, loss
                                                                      if discovered during_the qgll?q. q
                         iuüátneO by that tnéured is covered-only
                                   -the                                                                           U,9
                         provided in          Extended Period     to Discover Loss Çondil¡on k,. 9.       However' Inls
                                                       I

                                                                                                     vr    000315
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 35 of 154




                                     åî,u3,ißï"ìî,1î?å,"lsåi'il'å"î"-fiJïårTJi,i,i81JËi$,"-1",,f'r,'ffiiil!¡
                      8ä'S¿ifl,?,ogt¿,îî
                      ;äñ"üiã iËürãilðå''aítil.1'"ä'îî-thõ Þl,jìöv.wn-flei or not such insu-ranco provides
                      õovèiäge for toss sustained priór to its effeitive date.
                      We will not DaV more for loss sustained by.more than one.lnsured than the amount wo
                      'w-õuil'päVifatltäãÍõss nao been sustainéd by one lnsured'
             11. Legal Action Against Us
                You may not bring any legal action against us involving loss:
                a.    Unless you have complied with all the terms of this Policy; and

                b.    Until 90 days after you have filed proof of loss with us; and
                c.    unless brought within 2 years from the date you discover the loss.
             12, Liberalization
                 lf we adopt any revision that would. broaden the coverage under   this Policv without
                 additional ßrêrnium      45 bâlä.pr¡õr1ö'õi'oîrìng-fire-Fd¡cv Þeriod, the bioadened
                                    "ü;ititj;iapply to th¡s insurance.
                 coverage wlll ¡mmedialely
             13. Llmit of lnsurance
                 The most we will pay for loss in any one occurrence is the applicable Limit of lnsurance
                 shown in the Decldrations.
             14. Loss Covered Under More Than One Coverage
                                                                                         pay the lesser of:
                 lf two or more coverages of this Policy apply to the same loss, we will
                 a. The actual amount of loss; or
                 b. The highest single Limit of lnsurance applicable to those coverages.
             15. Non-Cumulation of Limit of Insurance
                 Reoardless of the number of years this jnsur8nce remains in force orlhe.         numLer.of
                                 iä li'ü¡i'ðiinõi¡räñäãcüinulàtes äom year to year or Policy Period to Policv
                 üã"rñiüñJö,ìí¿,
                 Period.
              16. Other Insurance
                 a.
                                                                    insurance                       ol the
                                                                                                          to the
                                                                                                          in tht

                  b. Under lnsuring Agreement        4., we will pay only for the amount of loss that you cannot
                       recover:
                       (1) Under your contract with the armored motor vehicle company; and
                                                                                                          of, the
                       , From any insurance or indemnity carried by, or for the benefit of customers
                       (2)
                          '   armored'motor vehicle company.
              17, Ownership of Property, lnterests Govered
                  The property covered under this insurance is limited to property:
                  â.    That You own or hold; or
                  b.    For which you are legally liable.
                  However, this insurance.is for your benefit only. lt provides no rights or benefits to any
                  other person or organlzãllon'
              18. Records
                  You must keep records of all covered property so we can verify the amount of any loss'

                                                   10




                                                                                               vT 000316
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 36 of 154




            19. Recoverles
                a.    Anv recoveries, less the cost of obtaining them, made after settlement of loss covered
                      by ihis insurence will be distributed as follows:

                      11) To vou. until vou are reimbursed for any loss that you sustain that exceeds the
                      ' ' t-imít of lnsurahce and the Deductible Amount, if any;
                      (2) Then to us, until we are reimbursed for the settlement made;
                      (3) Then to you, until you are reimbursed for that part of the loss equal to
                      ''                                                                                              the
                              Deductible Amount, if anY.

                b.    Recoveries do not include any recovery:
                      (1) From insurance, suretyship, reinsurance, security or indemnity taken for our
                              benefit or
                      (2)     Of original securlties after duplicates of them have been issued'

             20. Terrltory
                This insurance covers only acts committed or evsnls occurring w¡thin tho United States of
                 Äñiüä; us,Ïirg¡ñ-isfands, puerto Rico or                      canada.    lh   addition,_llger-
                                                                                                           ljlsJliry
                                   pav
                 nsréômentt., we ri¡tl               for ioss car.¡sed by any employee while temporarily outs¡de ot
                 se-id   territories for a perìod of not more than 90 days.

             2f . Transfer of Your Rights and Duties Under This Pollcy
                 yor-¡r riohts and duties under this Policy may not be transferred without our writtelì conserìt
                 Åi,ìårji"¡i'irtË'äsd';i ãeãin-or-an-inúivioríat nåmed insured. lf you die, your rights and
                 Autie's witt be transferred to your legal representative but only while act¡ng wiTh¡n tne scope
                 of duties as your legal reprdsentative. until your. legal fepresentative.ls apPqlni9g,sly^ol,:
                 having proper tempórary bustody of your próperty wìll have your righls and dutles llut only
                 with réspect to that Property.
             22. TransÍer of Your Rights of Recovery Aga¡nst Others to Us
                 you must transfer to us all your rlghts of recovery against qny person or               o.rg.anìzation   for
                 anv loss vou sustained and for whiõh we have paid or settled.. You also must clo everytnlng
                 neêessary t0 secure those rights and do nothing after loss to impair them.
             23. Valuatlon             Settlement
                                 -
                 a,      Subject to the applicable Limit of lnsurance provision we will pay for:
                         (1) Loss of money but only up to and including its face value. we m?y,..at.o9l option,
                             pay for loss óf money issued by any country other than the Un¡ted $tates 01
                              America:
                               (i)    At face value in the money issued by that country; or
                               (ii) ln the United Ststes of America dollar equivalent          determined by the rate of
                               ''     exchange on the day the loss v¿as discovered'
                         (2) Loss of securlties but only   up to and including their value at the close of business
                         ''    on the day the loss was discoVered. We may, at our option:
                               (i)    Pay the value of such securities, or rep.lace them in kind, in which eve.nt you
                                      mdst aésign to us aíl your rights, title and interest in and to those securities; or
                               lii)
                               ''     trav tha cost of anv Lost $ecurities Bond required in connection with issuing-
                                      duþlicates of the securltieE, However, we will be liable only iot |f e qay191t1o1
                                      so much of the co$t of the bond as would be charged for a bond having a
                                      penalty not exceeding the lesser of the:
                                      (a) Value of the securities at the close of business on the day the loss was
                                          discovered; or
                                      (b) Limit of lnsurance'

                                                        11




                                                                                                        w 00031 7
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 37 of 154




                       (3) Loss of. or loss from damage to, other propêrty..or loss lronr .:låmps,q Jo-,1!9
                       ' ' oiemlsés or itS exterior for the roplacernent c0st of tne pfoperfy wllno,llt cla(¡uçIron
                                lor depreciation, However, we will not pay nìore tharì the least ot tnë lollowlllgì
                                (i)    The Limit of lnsurance applicable to the lost or damaged property;
                                (ii) The cost to replace the lost or damaged property with property:
                                     (a) Of comparable material and qualìty; and
                                     (b) Used for the samè Purpose; or
                                (iii)            you actually spend that is necessary to repair or replace the lost or
                                ' The amount
                                       damaged PropeilY.
                       (4)      We will not pay on a replacement cost basis for any loss or damage:
                                (i)    until the lost or damaged property actually is repaired or replaced; and
                                (ii)
                                ''     Untess the repairs or replacement are made as soon as reasonably possible
                                       after the loss or damage'
                          lf the lost or damaged property is not repaired or replaced, we will pay on an actual
                          cash value basis.
                  b.   we may, at our option, pay for loss of, or loss from damage to, property other than
                       money:
                       (1   )   ln the money of the country in which the loss occurred; or
                       12) ln the United States of America dollar equivalent of the money of the couniry in
                       ' ' which the loss occurred detormined by the rate of exchange on tne oay lne loss
                                was discovered.
                  c,   Any property that we pay for or replace becomes our property'
             Appllcable to Specific lnsuring Agreements
             1.   lnsuring Agreement I
                  Gancellation as to AnY EmPloYee
                  This insurance is canceled as to any employee:
                  a.    lmmediatelY uPon discovery bY:
                        (1) You; or
                        (2) Any of your paftners, efficers or directors not in collusion with the employee;           or

                                                                                    plan administrator not in
                        ' As to.Emplgype benefit plan(s), any trustee, fiduciary or
                        (3)
                                 collusion witti the emPloYee;
                        of any dishonest act committed by that employee whether þefore or after becoming
                        emplóyed by you.
                  b.    on tho date soecified ¡n r notice mailecl to you. That date will .be at least 30 days after
                        the date of mailinO, The mailing of notice tg you at thê lãst mâil¡ng adüress Known to u$
                        ù¡i Ue'õufiicìeì{ pibot õt nõiicel Delivery of ríotice is the same âs mâlling.
             2,   lnsuring Agreement 2
                  a,    Deductible
                        The deductible does not apply to legal expenses paìd under lnsuring Agreement 2.
                  b,    FacslmileSignatures
                        We will treat mechanically reproduced facsimile signatures the same as handwritten
                         signatures.
                  c.     Proof of Loss
                         you must include with your proof of loss any instrument involved          in that loss, or, if

                                                          12




                                                                                                        w 00031 I
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 38 of 154




                           that is not possible, an affidavit setting forth the arnount and cause of loss,
                     d.    Terrltory
                           We will cover loss you sustain anywhere in the world. The Tenitory Condition does not
                           apply to lnsuring Aþreement 2.

               3.     lnsuring Agreements 3 and 4
                      a.   Speclal Limit of lnsurance for Speclfied Property
                           we only will pay up to $5,000 for any one occurrence of loss of, and loss from
                           damage to:

                           ' )' partially completed
                           1.1  precious metels. Þrecious or semi-precious stones, pearls, fu.rs,.or completed.,or
                                                    articles made of or containing such materials tnat conslliuÌe tno
                                 þrinCipal valüe ol such articles: or
                           12) Manuscriots. drawinqs, or records of any kind or the cost of reconstructing them or
                           ''    reproducing any infolmation contained in them'

                      b.   Duties ln the Event of Loss
                           lf vou   have reason to believe that any loss of,-or loss from damage to,,money,
                                                                                                          police'
                           ðeäui¡tieC ór ottrer property involvês a úiolation of law, you must notify the

                4,    lnsuring Agreement        5

                      a,   Speclal Limlt of lnsurance for Speclfled Property
                           we only will pay up tö $5,0Qt for any one occurrênca of loss of, and loss from
                                                                                        of re-constructing
                            dåmaoo to. manúsci¡pts, rira:win.qs, or re'cords of any kind or the cost
                            them ór reþroducing àny information contained in them.

                      b.    Dutles ln the Event of Loss
                            lf vou have feAson to believe that any loss of, or loss from damage to,..money'
                            seäurlties or other property involves a violation of law, you must notlly tne pollce'
                      c.    Territory
                            We will cover loss you sustain anywhere in the world. The Territory Condition does not
                            apply to lnsuring Agreement 5.

                 5.    lnsurlng Agreement 6
                      a.    Duties in the Event of Loss
                            You must notifv the police    if you have reason to believe you have accepted           a
                            counterfelt moríey ordèr or countelfe lt paper currency.




                                                                                       page
     lN WITNESS WHEREOF, we have caused this Policy to be executed on the Declarations




                                                         13




                                                                                                       vT 000319
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 39 of 154




Policy Number: ENDO101ô87                                                                    RLI lnsurance OomPanY


                                            SIGNATURE PAGE




                                                                                                            law'
      ln Witness Whereof, wo have caused this potlcy to be executed and attested, and, if required by state
      this policy shall not be valid unless countersigned by our authorized representative.




      y*      /n     lJ4ú'*4"*                                    /
                                                                  f r"116   r¡   &h
       Corporate Secretary                                        President & COO




 rLF 0001c (04/16)




                                                                                                      w 000320
        Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 40 of 154




i''r,iiuy t'jurrrbet: ôi.JD0   ¡   û J iii.l7




                  THIS ENDORSEMENTIRIDER CHANGES THE POLICY. PLEASE READ IT CAREFULLY'


                      APPLICABLE FORMS & ENDORSEMENTS/RIDERS

                                                                                     AT
FORMS AND ENDORSEMENTS/RIDERS LISTED BELOW APPLY TO AND ARE MADE PART OF THIS POLICY
TIME OF ISSUE.



rLF   0001c (04/16)                             Signature Page - Commercial Lines
sE 00 48 03 00                                  lnclude Cov. For Loss of Clients' Property Resulting From Employee Dishonesty
sE 00 11 03 00                                  lnclude Specified Non-Compensated Officers As Employees
sE 00 41 03 00                                  lnclude Coverage For Funds Transfer Fraud
sE 01 45 02 06                                  Occurrence Endorsement
sE 00 02 03 00                                  Policy Bridge Discovery Replacing Loss Sustained
sE 00 74 03 00                                  Texas Changes
sE 01 49 03 08                                  Texas Changes
sE 01 06 03 00                                  Texas Changes - Loss PaYment
sE 01 38 09 01                                  Texas Notice
 ccP 607 (07/08)                                Amended Money Orders And Counterfeit Paper Currency




                        ALL OTHER TERMS AND CONDITIONS OF THIS POLIGY REMAIN UNCHANGED.


  RrL 2150 (08/08)                                                                                                Page 1 of     1




                                                                                                                  w   000321
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 41 of 154




Policy Number: BND01       01   687


                      THIS ENDORSEMENT GHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            INCLUDE COVERAGE FOR LOSS OF CLIENTS'PROPERTY
                 RESULTING FROM EMPLOYEE DISHONESTY


                                      We will pay for loss of, and loss from damage to, money, securltles, and other
                                                                                                                          property
A,   COVERAGE
                                      sustaine'd by a cllent of yours, resulting directly from dishonest acts committed by an
                                      identified employee, acting alone or in collusion with other persons, with the manifest intent
                                      to:

                                      a.    Cause your client to sustain loss; and also

                                      b.    Obtain financial benefit (other than employee benefits earned in the normal course of
                                                                                                                             profit
                                            employment, including: sàlaries, commissions, fees, bonuses, promotions, awards,
                                            sharing or pensions) for:

                                            (1) The employee; or

                                            (2) Any person or organization, other       th,an you, intended by the employee to receive
                                                that benefit.

B.    DEFINITION                      As used in this lnsuring Agreement, client means an entity for which you perform services as
                                      specified in a written agreement.

C.    LIMIT OF                        The Limit of lnsurance and Deductible Amount are shown in the Declarations
      INSURANCE AND
      DEDUCTIBLE

D.    CONDITION                        For purposes of this lnsuring Agreement 7. only, Condition 17' Ownership of Property'
                                       lnterests Covered is deleted and replaced with the following:

                                       The property covered under this insurance is limited to property:

                                       a.   That your client owns or holds; or

                                       b,    For which your client is legally liable.

                                       However, this insurance is for your benefit only. lt provides no direct rights or benefits to any
                                       other peison or organization, including your cllent. Any claim for loss to your client that is
                                       covered underthis insurance must be presented by you.

 E.   EXCLUSION                        Exclusion D.2. Acts of Employees, Directors, Trustees or Representatives does not apply to
                                       this I nsuring Agreement.




 CRIME PROTECTION POLICY
 INSURING AGREEMENT 7
 SE 00 48 03 00 Print€d ln U.S.A



                                                                                                                      vr   000322
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 42 of 154




                 TH¡S ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



             INCTUDE SPECIFIED NON.COMPENSATED OFFICERS
                             AS EMPLOYEES

This Endorsement modifies crime Protection Policy No. BND0:101€!z-.

1. Employee also includes your following non compensated officers:
   All Non-Compensated Offlcers




 sE00110300                        Copyright, The Surety Association of America, 1999   Page   1 of   1




                                                                                        vT 000323
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 43 of 154




Policy Number: 8ND0101687


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                INCLUDE COVERAGE FOR FUNDS TRANSFER FRAUD


A.   COVERAGE                      We will pay for loss of funds resulting directly from a fraudulent instruction directing
                                   tinancial institution to transfer, pay or deliver funds from your transfer account'


B.   LIMIT OF                      The Limit of lnsurance and Deductible Amount are shown in the Declarations.
     INSURANCE AND
     DEDUCTIBLE


C.   DEFINITIONS                   As used in this lnsuring Agreement:

                                   a.    Fraudulent instruction means:

                                         (1) An electronic, telegraphic, cable, teletype, telefacsimilie or telephone    instruction
                                             which purports to have been transmitted by you, but which was in fact fraudulently
                                             transmitted by someone else without your knowledge or consent;

                                         (2) A written instruction (other than those described in Insuring Agreement 2.) issued by
                                             you,  which was forged or altered by someone other than you without y-our
                                             -knowledge
                                                         or consent-, or which purports to have been issued by you, but was in fact
                                             fraudulently issued without your knowledge or consent; or

                                         (3) An electronic, telegraphic, cable, teletype, telefacsimilie, telephone or written
                                             instruction initially received by you which purporls to have been transmitted by an
                                             Employee but which was in fact fraudulently transmitted by someone else without
                                             your or the Employee's knowledge or consent.

                                    b.   Transfer account means:

                                         An account maintained by you at a financial institution from which you can initiate the
                                         transfer, payment or delivery of funds:

                                         (1) By means of electronic, telegraphic, cable, teletype, teþfacsimilie or telephone
                                             instructions communicated directly or though an electronic funds transfer system; or

                                                                                                                      Agreement
                                         ' ' By means of written instructions (other than those described in lnsuring
                                         (2)
                                             2.) establishing tho conditions under which such transfers are to be in¡tiated by such
                                             financial institution through an electronic funds transfer system.




 CRIME PROTECTION POLIGY
 INSURING AGREEMENT 8
 SE 00 41 03 00 Printed in U.S.A



                                                                                                                   vT 000324
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 44 of 154




                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                   OCCURRENCE ENDORSEMENT

This Endorsement modifies Crime Protection Policy No. 8N00101687         ..... '


L   paragraph 10. Occurrence of the Definitlons of this Policy ls deleted and replaced by the following:

    10. Occurrence means:
                                                                                                                    alone or ln
             As respects lnsuring Agreement 1., all loss or losses caused by or involving any employee, acting
             collusiòn with othei pãrsons, or any group of employees acting together, even if in collusion
                                                                                                                    with other
             persons, whether the result oi a singte ãct or multiplè aits and whether  or.not sustained only during  the period
             bt tnis eoti"y. All acts by one             acting álone or in collusion with other persons' or by any group of
             emptoyees act¡ng together, and  "*pioyee,
                                               whenever performed, can give rise to only one occurrence'

        b.   As respects lnsuring Agreement 2,, all loss or losses caused , or contr¡buteO !o, Oy any one.person, acting
                                                                                                                      involves
             alone ór in collusion witñ others, or in which any such person is implicated, whether the loss or losses
             one or more instruments.

             As respects all other lnsuring Agreements, all loss or losses caused by (1) a single act or series of related
                                                                                                                           acts
        c
             (Z) any act or acts involving one person, or a    group  of  persons, acting together, or (3) an act or event or a
             series of related acts or events, not involving any identifiable person'




                                      Copyright, The Surety Association of America, 2005                            Page 1 of     1
 sE 01 45 02 06


                                                                                                             vT 000325
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 45 of 154




                    THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.


                                   POLICY BRIDGE
                        DISCOVERY REPLACING LOSS SUSTAINED

This Endorsement modifies Crime Protection Policy No' BND0'101687            .



                                                                                                            provided you with
lf the Crime protection policy to which this endorsement is attached replaces similar prior insurance that
                                      period              loss that you sustained during the term of the prior insurance, only
an extension of time after thä policy         to discover
                                                                                                      paragraph a' of the
in regard to said similar prior'insuiahce and to loss discovered during this extended period of time,
Othel lnsurance Conditi'on of the conditions Appllcable To All lnsuring      Agreements   is deleted and  replaced by the
following:

a.   We will not pay you for loss that you sustained during the term of tha prior insurance and discovered during such
     extension of time, unless the amount of loss exceeds the limit of insurance of your prior policy applicable to such loss'
     ln that case, we will pay you, subject to the terms and provisions of this Policy, the lesser of:

     (1) The excess   of your covered loss over the applicable limit of insurance of the prior policy; or

     (2) The excggs of the applicable Limit of lnsurance shown     in the Declarations of this Policy over the applicable limit of
         insurance of the Prior PolicY.

     We will not apply our deductible to this excess loss.




                                                                                                                       Page   '1   of
 sE 00 02 03 00                           Copyright, The Surety Association of America' 1999                                            1




                                                                                                                w    000326
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 46 of 154




                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                                 TEXAS CHANGES

This Endorsement modifies Crime Protection Policy No' 8ND01Q1687.*.               "'


The following subparagraph d. is added to Condition 23. Valuatlon             -        Settlement of the Conditions Applicable to All
lnsuring Agreements:

d.    ln the event arbitration is utilized, each party will select a competent and impartial arbitrator. The two arbitrators will
                                                                                                                               a
     select an umpire, lf they cannot agree for 15 days upon such umpire, either may request that selection be made by
     judge of          having jurisdiction me arbitratols will state separately the value of the property and amount of loss. lf
               " "ourt
     inei ta¡t to agree, tfre¡iwift submit their difference to the umpire. A decision agreed to by any two will be binding' Each
     party will:

     L    Pay its chosen arbitrator; and

     2,   Bear the other expenses of the arbitration and umpire equally.

lf we submit to an arbitration, we will still retain our right to deny the claim.




 sE 00 74 03 00                        Copyright, The Surety Association of America, 1999                                  Page 1 of    'l




                                                                                                                     w 000327
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 47 of 154




                    THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY


                                                 TEXAS CHANGES

This Endorsement modifies Crime Protection Policy       No,-ENpqlEl.Qg-'
                                                                                                                  the
1,   Condition 11. Legal Acilon Agalnst Us of the Conditions Appllcable to All lnsuring Agreements is replaced by
     following:

     Legal Action Agalnst Us

     you may not bring any legal action against us involving more than 2 years and 1 day after the earlier of (a) the      date
     you gave us the initial proof of loss or (b) 120 days after discovery of the loss.

Z.   The following Condition is added to the Policy applicable to all lnsuring Agreements:

     We may not cancel or refuse to renew this Policy based solely on the fact that the policyholder is an elected official.




 sE 01 49 03 08                   Copyright, The Surety & Fidelity Association of America' 2008                      Page 1 of    1




                                                                                                              vr   000328
      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 48 of 154




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                 TEXAS CHANGES                    -   LOSS PAYMENT

This Endorsement modifies Crime Protection Policy No. BND.0'10:||6"87         .




1.   The following Conditions are added:

     Claims Handling

     a.   Within 15 days after we receive written notice of claim, we will:

          (1) Acknowledge receipt of the claim. lf we do not acknowledge receipt of the claim in writing, we will keep        a
                record of the date, method and content of the acknowledgment;

          (2) Begin any investigation of the claim;   and


          ' ' Request a signed, sworn proof of loss, specify the information you must provide and supply you with the
          (3)
                necessary forms. We may request more information at a latar date, if during the investigation of the claim such
                additional information is necessary.

     b.   We will notify you in writing as to whether:

          (1) The   claim or part of the claim will be paid;

          (2) The   claim or part of the claim has been denied, and inform you of the reasons for denial;

          (3) More information    is necessary; or

          (4) We need additional time to reach a decision. lf we need additional time, we will inform you    of the reasons for
                such need.

     c.   We will provide notification, as described in b. (1) through b. (4) above' within:

          (1)   15 business days after we receive the signed, sworn proof of loss and all information we requested; or

          (2) 30 days after we    receive the signed, sworn proof of loss and all information we requested, if we have reason to
                believe the loss resulted from arson.

          lf we have notified you that we need additional time to reach a decision, we must then either approve or deny the
          claim within 45 days of such notice.

     d.   We will pay for covered loss or damage within 5 business days after:

          (1) We have notified you that payment       of the claim or part of the claim will be made and have reached agreement
                with you on the amount of loss; or

          (2) An appraisal award has been made.

          However, if payment of the claim or part of the claim is conditioned on your compliance with any of the terms of
          this Policy, we will make payment within 5 business days afier the date you have complied with such terms'



sE 01 06 03 00                           Copyright, The Surety Association of America, 1999                         Page 1 of 2



                                                                                                              vT 000329
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 49 of 154




  e.   lf a claim results from a weather related catastrophe or a major natural disaster, the claim handling and claim
       payment deadlines described in b. and c. above are extended for an additional 15 days'

       Catastrophe or Major Natural Disaster means a weather related event which is:

       (1) Declared   a disaster under the Texas Disaster Act of 1975; or

       (2) Determined to be a catastrophe   by the Siate Board of lnsurance'

       The term "business day", as used in this Endorsement, means a day other than Saturday, Sunday or a holiday
       recognized by the state of Texas.




sE 01 06 03 00                      Copyright, The Surety Association of America, 1999                      Page 2 ot 2




                                                                                                      w 000330
       Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 50 of 154




Policy Number: BND01 0't 687




                                         TEXAS NOTICE

   t    This Crime Protection Policy is a discovery form

   .    The terms of the Policy require that losses be disegyefgd during the policy
        period or within 60 days from the date of the termination of the Policy (the
        Extended Period to Discover Loss, Condition E.9.). The Extended Period to
        Discover Loss should be reviewed carefully as well as any endorsement
        excluding losses sustained prior to a certain date (a "retroactive date"),




 sE 01 38 09 01                Copyright, The Surety Association of America, 2001       Page 1 of   1




                                                                                    vT 000331
        Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 51 of 154




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                               AM ENDED II,IONEY ORDERS
                                     AND COUNTERFEIT PAPER CURRENCY

Th is   E   ndorse ment mod   ifi   es Cri me Protection Pol cy
                                                             i    N   o.-åN"ÐÊ,LQl"$92*.

1.   Section B. INSURING AGREEMENTS                   -   6. Money Orders and Counterfeit Paper Currency is deleted and replaced
     by:

     6.      Money Orders and Counterfeit Paper Currency

             We will pay for loss resulting directly from your having accepted in good faith, in exchange for merchandise,
             money or services:

             a.   Money orders issued by any post office, express company or bank that are not paid upon presentation.

             b.   Counterfelt paper currency;

             that is acquired during the regular course of business,

This endorsement shall become effective as of 12:01 a.m. on 1012312017.




                        ALL OTHER TERMS AND CONDIT¡ONS OF THIS POLICY REMAIN UNCHANGED.


ccP 607 (07/08)                                                                                                        Page 1 of   1




                                                                                                                 w 000332
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 52 of 154


                                                                 CLAIM DIPARTMENT: p.O. BOX 3961      . PIORlA, lL 61612"3961
    RLI'                                                          UpS/FËDËxr 9025 N. LINÐBERGH ÞR     . PEORIA, lL 6161"5-1431
                                                                                                               P 8û0-444-0406
                                                                                                               F 866-692-6796
                                                                                                               RLICO RP.COM




November 28,2017

VIA CERTIFIED MAIL#    9214 8969 OO99 9790 1618 3657 86 - RETURN RECEIPT
REQUESTEDandEMAIL(r-n*ilt"c:qþ-l#i,alpro"l-iÍlç*s"9"{û)
Melvin Brookins
Valero Title,Inc.
Building II, Suite 120
807 Las Cimas Parkway
Austin, TX78746


                  Re:      Insured:     Valero Title,Inc.
                           Matter:      November 1, 2017 Notice of Círcumstønces
                           Policy No.:  8ND0101687
                           Policy Term: L0123/17 to 10/23/18
                           Claim No.: 00447105


Dear Mr. Brookins:

        We are in receipt of correspondence dated November 1, 2017, sent on behalf of Valero
Title, Inc. ("Valero" or the "Insured"), to provide notice that Valero discovered it sustained or
may sustain a loss that may be covered under the above-referençed Crime Protection Policy
("Crime Policy"). We are directing this letter to you as the authorized insurance representative
ofthe Insuredsl under the above-referenced policy. To the extent you are not acting on behalfof
the Insureds for insurance coverage purposes, we request that you forward a copy of this letter to
them or their insurance representative for their information and that you inform us with whom
we should communicate in the future regarding this matter.

        This matter has been assigned to me for future handling and all correspondence in
connection with this matter should be directed to my attention. Also, in order to ensure prompt
replies to any inquiries you may have, it is çssential that you refer to RLI's assigned claim
number, referenced above, whenever corresponding on this matter.

Summarv of Matter

         On November 1,2017, the Insured reported that email communication with its bank was
intercepted by a fraudster impersonating the bank. The fraudster then sent incorrect wiring
instructions to the Insured. The Insured received the fraudster's email, and sent $250,945.31 to
the wrong account.



1
  Please note that bold or capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the above-referenced policy.


                                                                                                                  EXHIBIT

                                                                                                                  3
                                                                                                          lâ
                                                                                                          .I
                                                                                                          o
                                                                                                          0
                                                                                                          g
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 53 of 154


                                                                                     Melvin Brookins
                                                                                     Valero Title, Inc.
                                                                                   November 28,2017
    g6tuPåt{Y                                                                              Page 2   of5



The Policv

       RLI issued Crime Policy 8ND0101687 to Valero Title, Inc. which has a policy period of
October 23,2017 to October 23,2018 and a Per Occurrence Limit of Insurance of $1 million and
a $25,000 Per Occurrence Deductible.

       The Insuring Clause of the Computer Fraud Coverage Section states:

       5. Computer Fraud

       We will pay for loss of and loss from damage to, money, securities and other property
       resulting directly from the use of any computer to fraudulently cause a transfer of that
       property from inside the premises or banking premises:

                a. To a person (other than a messenger) outside those premises; or
                b. To a place outside those premises.

       Premises means the interior of that portion of any building you occupy in conducting
       your business.

       Banking premises means the interior of that portion of any building occupied by a
       banking institution or similar safe depository.

Based on the above Policy terms and definitions,    it does not appear that the reported matter falls
within the Computer      Fraud Coverage   Section. The  Computer Fraud Coverage Section covers
loss resulting directlv from the use of a computer to fraudulently cause a transfer of that property
from inside the premises or banking oremise to a person or a place outside those premises. That
is, in order for loss to be covered under this Coverage Section, a hacked computer must directly
cause money to be transferred fiom the Insured to another account. However, according to the
information that we have received to date, it does not appear that your computers were hacked,
but instead, it appears that an employee received an external email and input and approved a wire
transfer to a fraudster's account.

Nonetheless, we remain open to considering this claim further based upon a complete proof of
loss and supporting documentation. If we have misunderstood the claim, please let us know.
Otherwise, to the extent that you believe that this claim triggers the Computer Fraud Coverage
Section, please explain why and provide us supporting documentation. In particular, please let
us know whether you believe that your systems were hacked or infected with a virus or malicious
software. If so, please provide us documentation of such a hacking or infection.

      We also conducted a preliminary analysis of this claim under the Funds Transfer Fraud
Endorsement, which states as follows:
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 54 of 154


                                                                                      Melvin Brookins
                                                                                      Valero Title, Inc.
                                                                                    November 28,2017
                                                                                            Page 3   of5



       We   will pay for  loss of funds resulting directly from a fraudulent instruction directing
       financial institution to transfer, pay or deliver funds from your transfer account.

       As used in this Insuring Agreement:

       a.   Fraudulent instruction means:

            (1) An electronic, telegraphic, cableo teletype, telefacsimilie or telephone instruction
                which purports to have been transmiued by you, but which was in fact
                fraudulently transmitted by someone else without your knowledge or consent;

            (2) A written instruction (other than those described in Insuring Agreement 2.) issued
                by you, which was forged or altered by someone other than you without your
                knowledge or consent, or which purports to have been issued by you, but was in
                fact fraudulently issued without your knowledge or consent; or

            (3) An electronic, telegraphic, cable, teletype, telefacsimilie, telephone or written
                instruction initially received by you which purports to have been transmitted by
                an Employee but which was in fact fraudulently transmitted by someone else
                without your or the Employee's knowledge or consent.

       b.   Transfer account means

            An account maintained by you at a financial institution from which you can initiate
            the transfer, payment or delivery of funds:

            (1) By means of electronic, telegraphic, cable, teletype, telefacsimilie or telephone
                instructions communicated directly or though an electronic funds transfer system;
               or

            (2) BV means of written instructions (other than those described in              Insuring
               Agreement 2.) establishing the conditions under which such transfers are to be
               initiated by such frnancial institution through an electronic funds transfer system.

Based on the above Policy terms and definitions, it does not appear that the reported matter falls
within the Funds Transfer Fraud Coverage Section. Based upon the information produced to
date, it does not appear that the claimed transfer satisfres that definition because the subject email
containing the false bank routing information was purportedly sent by your bank; it does not
 appear to have been "purportfed] to have been transmitted by you" as required by Section (1),
"purpotfed] to have been issued by you" as required by Section (2), or "purportfed] to have been
transmitted by an Employee but which was in fact fraudulently transmitted by someone else
without your or the Employee's knowledge or conssnt" as required by Section (3).
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 55 of 154


                                                                                    Melvin Brookins
                                                                                    Valero Title, Inc.
                                                                                  November 28,2017
                                                                                          Page 4   of5



We remain open to considering this claim further based upon a complete proof of loss and
supporting documentation. If we have misunderstood the claim, please let us know. Otherwise,
to the extent that you believe that this claim triggers the Funds Transfer Fraud Coverage Section,
please explain why and provide us supporting documentation.

       Based on theinitial information that we have received, it does not appear that there is
coverage for this matter under the Crime Policy. However, if you believe that you have
additional information that would assist us in reviewing this matter for coverage, we ask that you
provide a proof of loss. Per the Crime Policy, the Insured must submit a proof of loss within 120
days of the date of discovery of the loss. Because the November 1,20T7 email did not identify
when discovery occured, RLI cannot calculate the deadline for the Insured's proof of loss,
Please refer to Section 6. And 7. of the Crime Policy - which sets out the deadline and
requirements for pursuing a claim:

       6.      Discovery of Loss

       Discovery of loss occurs when you first become aware of facts which would cause a
       reasonable person to assume that a loss covered by this insurance has been or will be
       incurred, even though the exact amount or details of loss may not then be known.

       Discovery also occurs when you receive notice of an actual or potential claim against you
       alleging facts that if true would constitute a covered loss under this insurance.

       7.      Duties in the Event of Loss

       After you discover a loss or a situation that may result in loss of, or loss from damage to,
       money, securities or other property you must:

       a.      Notify us as soon   as possible;
       b.      Submit to examination under oath at our request and give us a signed statement       of
               your answers;
       c.      Give us a detailed, sworn proof of loss within 120 days; and
       d.      Cooperate with us in the investigation and settlement of any claim.

       RLI does not utilize         of loss form. The Insured may submit its proof of loss in the
                              a proof
form it deems appropriate, as long as it is sworn to by an authorized representative. The proof of
loss should provide all documentation and information necessary to substantiate its loss and the
amount of the loss. At this point, based upon the limited information provided in the November
l, 2017 email, RLI cannot determine what information it will need to analyze the Insured's
claim.
      Once we receive the proof of loss, I will let you know whether RLI needs additional
documents or information to analyze the claim or whether it is in a position to render a decision
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 56 of 154


                                                                                 Melvin Brookins
                                                                                 Valero Title, Inc.
                                                                               Novembsr 28,2017
                                                                                       Page 5   of5



on the claim. In the event you know that you will not be submitting a proof of loss with respect
to this matter, please advise us and we will close our file.

       If you would like to discuss this matter further, please feel free to contact me. In the
interim, RLI expressly reserves the right to assert all rights and defenses which may be
applicable to the claim, under the Crime Policy and at law, and whether or not based upon facts
now known or available to RLI.

Yours truly,


,4t*** c /1*-{
Alison E. Kowal
RLI Insurance Company
(3 12) 360-1 566    lBxt. 1227
al ison.ko:vallúÞrl  i corp.com




cc      Skylar Barker, TitlePac, Inc.   @
                          Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 57 of 154




         g                     HIRSCH &WESTHEIMËR
                                                               rrl I tr'   tlfi.s .rü<l tl)t   ¿1.)a.   lru :,
                                                                                                                                                                          T.713,ã?O.9r4'1
                                                                                                                                                                          r.713,223.93't9
                                                                                                                                                                          êmet ten bri Ê k{i*{r ir seh west,co m




                                                                                                    December 1,2Q17

                                                                                                                                   Via Ërnail: alison. kowa l@rlicorp,com &
                                                                                                                           cNRRp # g4t4 7266 9904.2t90 3378 56
                      Alison Ë. Kawal
                      RLI I;çSun¿Nf,Ë CoMPANIY
                      9025 N, Lindbergh Drive
                      Peoría, IL 61615

                                      Re:       Policy No.                     BNÞO101687
                                                Clairn No.                     oo447105
                                                lnsured:                       Valera Title, lnc, ("ValerÕ")
                       Dear l*ls, Kowal:

                            Please be advised that l{irsch & Westheimer, P.C" has been retained by
                      Valero with regard to thç fraudulent wire transfer scheme perpetrated against
                      Val*ro and the subsequent claím made to the RLI lnsurance Ccmpany ("RLl")
                      seeking coverägë far the $35û,945,31 fraudulent wire transfer" lVe are in
                      receipt of your letter dated Nsvember 28, 2t17 and dísagree wíth your
                      conclusion thet covörðge is deni*d at this time. Ðemand is hereby made that
                      you mnke a determlnation of ccverage under the palic}¡ for the loss at issue.
                             This claírn involves a construction loan transðttion by and between
                      Whitney Hancock Sank ("Whitney"), äs Jender, and its cust<¡mgr, Contempo
                      Builder {"Contempo"), the payoff of that certaín lcan that was scheduled to
                      close on ûr abc¡ut September 18, 2û17 with V¿lero acting ös escrow agent. Âs
                      yûu are åwarê, Valero was the víctím ol a fraudulent schsme wherein fraudulent
                      wire transfer instructicns w*re cornmunicated to Valero, The fraudulent wire
                      transfer scheme wôs ãpparently accomplished via a hack nnd/or data breach
                      of the ernail cammunicatíons by and between the involved parties, We are still
                      investigatirrg exactly how this occurred. Nevertheless, it appears that Valero's
                      ernployees instructed its bank to do a wire transfer and ttre funds in the amount
                      of $250,945.3i were wired tq o bank account at Wells Fergc, apparently
                      belonging to a third party not associated with the "true" transaction,




                                                 1,¡Ìfri.i..r1.Ì:il.¡         .ìíitl¡{:;,;::r¡           11,:?!jilr:'r'.   l¡:':¡:; iii.i;1"   I ilt,':a,:'t ti)t:i1 .',2/:,lrrrr¡tti.iìrì;


                                                                                                                                                                                                        EXHIBIT
:ll   ì ?08   I   ?.?$l ?{8 I ?r28a I fr I3.1
                                                                                                                                                                                                tt
                                                                                                                                                                                                .c
                                                                                                                                                                                                o
                                                                                                                                                                                                0
                                                                                                                                                                                                a
                                                                                                                                                                                                         ,t
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 58 of 154



Alison H. Kowal
Decernber 1, 2OlT
Page 2


      Ðn or about October 25,2A17, Contempc notífied Valero that the wire
transfer was not received as expected" Ðnce n<¡tified, Valero beg¿n its
investigation into the matter änd determined that the wire transfer ínstructions
Valerc sont to its bank tn conduct the transfer wsre not legitimate, Valero
contaeted Ëank of America andlor Wells Fargo Sank seeking to reverse the
transaction, but the funds had been removed from the receiving bank acccunt.
Valero further reported the fraudulent wire transfer scheme to law enforcement
and Valero understands that the Fûl currently has an CIpên investigation inta
the matter. Consequently, Valerc has suffered a loss in the transaction at issue
in the amount of at least $250,945,31 fcr which Valero seeks coverage under
the polícy that it purchased frorn RLI in the belief that such a policy would
prÕtect Valero from situations such as the instant claim.
       It is clear that the Funds Transfer Fraud policy applies tcl this situatlon,
Äccording ta your declínation letter, you ellege that the Funds Transfer Fraud
protection does not apply because you believe that the false wire transfer
instruction$ were not transmitted by Valero or the instructions were not issued
by Valero. However, it appears that Valero's employees instructed its bank to
do a wire transfer and the funds in were wired to a bank açcount at Wells Fargo,
apparently belonging to a third party not assocíated with the transaction. lt ís
clear that these wire transfer instructions wrre fraudulent and Valero had no
knowledge that the instructiüns werê fraudulent. ln other wûrds, the
instructiuñs wêre purportedly transmitted by Valero to its bank, which was
forEed ar altercd by someone other than Valero, Contrary To your letter, this
incident fslls within the parameters of a fraudulent ínstruction as defined by
Sectians (1) and (2). Your reasons fcr decliníng coverage dtes not apply in this
instance.
        Your declination letter alsc states that the incident would not constitute
computer fraud because yau believe that the fraudulently caused transfer did
not incur with Valero's premises. According ta the definition provided in your
lettqr, the transfer of property must have iRcurred frorn inside Valero's premises
or a banking premises. The funds at issue were clearly transferred from Valerc's
bank to a bank account at Wells Fargc. Therefore, the transfer occurred at a
banking premises according to your guidelines. Additionally, if you are baslng
your decision q:n the lecêticnç of the computers that were hacked, [t apBears
that any fiack or breach would have been with Valero's er Whitney's cornputer
systems within their premises, which is in accordance with your definiticn of
premises and banking premises.

                                 th* policy, we believe a declination of coverage
               Based on the language of
ís without                   merit,
                    Dernand is hereby made lhat you review and make a
determination in favor of coverage for this loss. lf RLI does not cornply with its
obligations under the terms of the abovc referenced policy and pay Valero's
claim less any required retention, Valero intends to pursue all ríghts and
rernedies available tc it under the policy, &t statute, and at comrnCIn law,
including but not limited to filing a lawsuit agaínst RLI seeking a declarat*ry
judgment regarding the coverage províded by the policy, for breach of

?{it?(:s l2 '{11 ?081'-rt:ll4l$   I   I   I
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 59 of 154



,&líson Ë. Kow*l
December'l,2Ol7
Page 3


contract, andlor for bad faith" ln doinç sc, Valerç will seek to recover the fult
amount of its loss of at least $25t,945,31, reasonabls and necessäry attcrney's
fêçs, costs and expenses äs well as any and all addilional darnages availablç
under the applicable statutes ar at common law, WhiJe Valers wCIuld prefer to
resolve this rnatter without litígation, if this matter cannot he satlsfactorily
resolved, please be advised that Valera intends to enforce êny and all *f its
rights and remedies against RLl"
       tnclosed is a copy cf a letter I received from an attçrnËy rêprssenting
the true intended beneficiary of the funds. He confirmsd that he is planning to
file a lawsuit in the írnmedíate future and will now be seekíng additianal
damages and attorfiey's f€es, cast$ ãnd expenses"
       Nothing containad in this letter is íntended to suggest we have set forth
all of Valero's rights and remedíes against RLl, whether et law or in equity.
Further, nothing cantaincd ín this letter ís intended as a waiver of Valsro's rights
or remedi*s whether at law or in equity.
           Time is of the êssêncê. lf you woufd like to discuss an amicable resalutinn
to this matter short cf litigation, please contact me at (713) 2?0-9141 at your
earliest conv*ni*nce.
      Flease direct all furthsr communications regarding this matter to the
undersigned, lf you have any questions ûr ctmments regarding this matter,
please do not hesítate to contact me.

                                          Very truly yüurs,
                                          l-'lrnscu & WEsrxEr¡,tER, P.C"

                                                  ",*


                                                    C. Metten rink

HCMlbd
Enclosure

cc         Pat Huttenbach ifirm]                                             V¡'a   €mail
           Joseph R" Ånderson lfirm]                                        Vía Email




3ût?Q*¡2 ?ûl?úßl:/l8l ;{   t}   ¡
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 60 of 154




                                   Patterson, Boyd & Lowery, P"t.
                                        ATTORNËYS AT LAl¡ì'
                                          ?1$1 Louisi¿na St-
                                        Houston, Texas 7?001

                                                                         713-222-t3,51
 \,Å/illiam Ç" Eoyd                                                 FAX: 713-753-$ð43
 Smail ; Ub.pyd @pdç rg,e,Lboyd.,.po m

                                         November 15,2017

 VALERO TITLE COMPANY
 Attn: Mr. Melvin Br*okins
  I   ma i I sr h&y-rålelslitlo,   cüI

            Re: tontempo Builder
                Proþerty: ?205 Padron Houstan Texas
               Valero File No, 17-32681
               OlosinE $eptember 28, 2t17

  Dear     lv1s.   Âly:

           We represent Contempo Builder in connection with the captianed
  ctosing, We have made ä cursCIry review of the factc and based upon our
  underçtanding of the facts Valero Title has breached its dtitics ãs an
  escrow agent by failîng tc properly wire transfer $A$0,945.31 of the tlosing
  funds to tsnterìpo Builder's lender Whitney Hancock 8ank. Ås a result af
  the breach Çontempo Suildetr's loan at \#hitney Hancock Bank is in default
  and demand for payment and/cr renewal has been made.

         Please accept this letter as formal demand that you pay $250,S45.31
  .ts Whitney Hancock Bank within ten days of he dat* of this letter, lf you
  fail to d* so we wlll recornm€nd to tontempc Builder suii be filed without
  further *otice. lf it becomes necsssary to file suit lc collect the debt we will
  r*quest the taurt award reassnable attorney fees and court costs.

            lf you havs êny q$estions or if you know cf any rÊãson why this
  action should not be taken pleas* cçntact us immediately. However, you
  must understand that we have been r€tâínêd by Ccntempo Suilder to
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 61 of 154




 cûllsct the debt whicl'l it feels is delinquent snd anythittg that yot"l say to ue
 csuld be used againnt you" Fsr this rëastn, you mây prefar to have ycur
 own attsrney contac-t us. ßegardles$, we ara available to discuss the
 matter with you or wilh your attot'ney.


                                       Very truly yours,

                                       PATTER$ÛF¡,   BOYN & LOWERY, F.C.
                                        .. ."¿..- "-
                                       Williarn C" Soyd

 cc:
 Valero Title Houstcn     heustqe@va erotitl e. ço lll
                                        I



 Ms. F. Fernandez           [erng n de4@ va e rotitlç, co m
                                            I


 Ms" J, Andersan          iandersontOva le rotitle. co m
 M*- L. Ca¿ares           I i qd¿. cåqårps@"hsncwlwb i Tney-,çpm

 Ms. hí" Aly              rna ly@va lerotitle. com
               Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 62 of 154




                                                                                                                     T.713,220.9184
     @             HIRSCH &WESTHEIMER
                                               Attot   neys ênd Counselors
                                                                                                                     F.713.223.9s19
                                                                                                                    ph   u t t9- n b a   ch@h i rs çh w_elt-qo-m




                                                                     December 5,2C-17

                                                                              Via Email: sþa{ker@titlepac,ççm and
                                                              Certified Mail/RRR  # 9414 7266 9904 2O9O 3376 63
            Skylar Barker
            TttlrPRc, lnc,
            152OO Traditions Blvd., Bldg.                          C
            Edmond, Oklahoma 73013
                         Re:       lnsured:                          Valero Title, Inc.
                                   Matter:                           November 1,2017 Notice of Circumstances
                                   Policy No.:                       8ND0101687
                                   Policy Term                       10/23/17 þ ß/23/18
                                   Claim No.                         oo447105
            Dear Ms, Barker;

                   Please be advised that Hirsch & Westheimer, P,C, represents Valero
            Title, lnc. As seen by the enclosed letter, it appears that an insurance
            company is going to deny my client's claim. As I believe you are aware, my
            client was ðefrãuded when email instructions were intercepted and/or
            improper instructions were fraudulently sent to my client, My client is still
            investigating to discover the facts. My client's employees may have even
            failed to follow appropriate internal procedures allowing the loss to occur.
            Ultimately, the amount of $250,945,31 was improperly wire transferred to the
            wrong party,
                  My client had gone to a convention during which these exact issues
            were discussed and Melvin Brookins came home and ordered additional
            insurance from you. We need your assistance to make sure that the insurance
            that was obtained will cover this loss.
                  I am also enclosing a demand letter from the true intended recipient of
            the wire transfer. I have had communications with the attorney and he said
            that they are going to be immediately filing a lawsuit against my client,
            Consequently, we need your assistance to make sure that one or more
            insurance companies assumes the defense and handles any and all of these
            issues, Again, this is why my client obtained insurance was to protect itself
            under this exact scenario. We very much appreciate your assistance.




                                    1415   1-ouisi¡rna 3ÕLlì   Ëloor    Houstiln, T{rxäs   ;'7Oû2 T 7i3 223 5181   hirsçhwesl:'r;ç:m
                                                                                                                                                          EXHIBIT
201 ?081 2.201 708 12128407 13.2                                                                                                                   Ir
                                                                                                                                                   -9
                                                                                                                                                  o
                                                                                                                                                  0ó       ç
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 63 of 154



Skylar Barker
TlrlePtc, lnc.
December 5,2017
Page 2


              lf you have any other questions or comments, please do not hesitate to
call.
                                              Very truly yours,
                                              Hrnscx & WesrHEluER, P.C.


                                              By
                                                     (/   \urtl.
                                                    lliam "Pat" Huttenbach
WPH/lw
Enclosures




 ?01   70812.201?0fll2l?840? 13,?
                Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 64 of 154




      u              HIRSCH & WE$TH ËIþ,I ËR
                                                  ¡¡t1l1rrrìyt dlll¡ (iô#{¡:dð¡i
                                                                                                                                          T. ?15.9äü.9i&4
                                                                                                                                           F. ï3"?23.331S
                                                                                                                                          phuttenþach ¡hirschwest.cnm



                                                                             Secemh*r ?, ä017



                                                                                  Via Email; sbarke@titlepaç.cçm and
                                                                  certified Mäi$ftR& # 94î4 7266 99ü4åû9#         64                                           ïïff
               Skylar Sarker
               TitlEP¿t, lue,
               I52çO Traditian* Ëlvd., Ëlldg. C
               Hdmcnd, Õklahama 73ü13
                          Re:        lnsured:                                V¿¡lerc Title, lnc,
                                     f"latter:                               I'iovember 1, üO17 ¡1f*trre af Cirrumsfa¡rcss
                                     Fplícy No,:                             Ëri**1*1ö&7
                                     Policy Term:                            10/ä3/17 to 1ö/å3/is
                                     Claim l¡'l*.                            üü44'7rÕ5

               0*ar      Ms" $arksr:

                     Ta fcllslw-up my recent letter, enclosed please find a Çopy *f Plaintiff's
               Original Petition with Request fsr Disclosilres, R*quest f*r Admissions,
               Request fcr Productian and Request f*¡r Jury Trial that wäs äppärently filed
               on Dsç*mbsr 4, zAV,
                          lf yau have any other questicns sr romments, please do nct hesitate tc
               call.
                                                                                                  Very truly ycurs,
                                                                                                   Hrnsc¡¿ & WEsrxEruER,                         P"t.

                                                                                                   *y;              fa*
                                                                                                                     âilÌ "Pat" Huttenbach
               WPH/lw
               ãnclosures




                                      ?¡il5 {"ürri9k3rt1 ;l{rf:r, I :¡:,;¡     r.1ì,r:l¡lrr. i('r',1:ì :¡./rli)li    i. 7ì3 1i.I 5l!}   ,iíÍ,t'1.f".51 rt:tn          EXHIBIT
3$ I ?$tt   :.?sl ?0*l?n8{}$2?                                                                                                                                  3
                                                                                                                                                                       c
                                 r
                                                                                                                                                                o
                                                                                                                                                                o
                                                                                                                                                                g
               Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 65 of 154


Eric C. Mettenbrink

From:                                                           Eric C. Mettenbri                n   k < emettenbri    nk@ hi rschwest.com >

Sent:                                                           Thursday, March 15, 2018 4:58 PM
To:                                                             tfabian@titlepac.com
Subject:                                                        Valero Title, Inc., Claim No. 00447105; Policy No. 8ND0101687 IIWOV-
                                                                 HrRSCHWEST.FID3ST9s2l
Attachments:                                                     ZO1T-L2-07 Ltr                 to Skylar Barker re Plaintiff-s Original Petition.pdf; 20L7-L2-05 Ltr to   S.

                                                                 Ba   rker re i nsu ra nce cove             ra ge.   pdf; 3 3f60 bed a |4942}da53a7980c56eff9$
                                                                 4397 3427 bb5c4f 1b63cbb c5b28a22633 Lal-82d7....em1;
                                                                 l-aa7bb6ec8b7e06bl"ee49cace4896996
                                                                 52gL2f7Ot7Ba4lc23255541"ecbfce991877c3l2....eml; 2017 -L2-04 Plaintiff-s Original
                                                                 Petition with RFD, RFA, RFP and Request for Jury Trial.PDF



Hello Tony,

Thank you so much for speaking with me today. As I stated over the phone, my client Valero Title was lead to believe by
Titlepac that the attached lawsuit would be covererl under the policies he purchased through TitlePac. Unfortunately,
the providers think otherwise. At this point, we are considering bringing third-party claims against TitlePac. See the
attached correspondences between TitlePac and Valero title as well, which will shed some light on the subject. Please
forward my contact information to your legal department for discussion.

Sincerely,

Ëric C. Mettenbrint lEll si* | r¡c¡¡r$
$"i R${ìH & WäSTþ"{ü iMü$ì
  ¡

              Celebrating ûur 100th Year
              14l5 1-r:r¡il;i:lni¡, ll{ilh   f it.rr.:r, l   lùìi.il$rì,   ì   tx¡l   7i{}i}2
  *
              ì. ?13 /.:¿û t]¡ll. f:. ï1.ì :ì)-1 !1.ì jil
              e$ìüttûnhrink{{ì ilirstiirÌ'"'ùs\.,:tì|l)
              hí¡:"rr:hw*sl.i:r;ìl




                                                                               INTËRNËT CÛNI-:IDËNTIALITY NCITICË:


*ncj ÍÁtçnrj*cl only ¡*r th* usr                                 *f lhri p*r::i*rì l* lvh*rn it is ¿:cicìress;*$. lf li:* rcn*cr *f this ilì+ss*{ì*                is nc.'ì tl¡*

                                     tt'r*t yau ü*u* ¡"*r.:*ir,,*q:i ti'r*: rn*ss*ç* in *rr*r" l h** cJ*i*t* ll¡ìs r"r'ì*ssûs'lc.:n$ i:r:ry
pi*iiun yi*tìfy r.¡s intmi:*¡i{*iv-,¡¡ìth*¡-¡l
.i*Jirn,lr*nyirrç <$**r-rm+rrls                c*¡:yirrç *r r*;rdìirç th*m" Y$u nrc) h*rtby n*tifi*d thi.rt any rsrview'
*lis,:lclstjrc, cqlþy¡nç¡ S¡sttihut¡*n, clr th*. tt:U¡r¡ç¡ *f .)r"r¡y. il*tì*n in ruli*n**' çn tlr* **nt*¡"¡ts *f thìs iilf$rm*\tisltì
                                                                                                                                              is
iti¡*{iy pr"fr¡*¡i**]glth*uçh ìl"ris *-rx*il *n$*e*''ly          ¡*tl¡:*hrvr*nfs   *r* $:*lìsv*ql t* L:* frt*  <-:f i.n5r 1'¡¡"¡.¡u c}¡" *:tir*r
n:sl**{ th*t miçht aff**t *Ñy **rn$l.rt*r syst*rrr ir^rt*:'whic3': it is r*eeiv** *¡rcl *B*ned, ìt ¡s lhs r{}sp*:nsihiiit"v *:I
thç r+*ipient tr: ensure th*t it is virus fre* *n$ $-lirsch S \{l*sN}r*inr*r, ñ.ü" l***rs il$ r$s$$n$ibilifV f*r *r:y l*ss
*r e$a*rage *risinç in **y w*y fr*n": its xs*'
 Treasury Circular 23O Þisclosure- This dìsclosure is provirled to comply with Treasury Circularpurpose   23CI. This
 written advice is not intendecl or written to be usecl, and it cannot be used,  by any persön   for the            of
          tax  penalti*i  tt,"t may be   imposed  on the  person.  Na  limitation has  been  inrposed   by lJir:;ch  &
 Westtreimer, P.C. on disclosure of the tax treatment or the tax structure
 "uo¡Uins                                                                    of the transaction.

                                                                                                                                                                    IBIT
                                                                                                                                                          l^
                                                                                                                                                          -c
                                                                                                                                                          0
                                                                                                                                                          06
                                                                                                                                                                 7
           Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 66 of 154

Hirsch & Westheimer, p.C. autornatically blocks e-mails containing objectionable language or suspicious
content. Theref<¡re, messages sent to an e-mail adclress at hirschwest,com may only be considerecl received
if c<¡nfirmed by a return receiPt.




                                                      2
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 67 of 154




                                                 SWORN STATEMENT IN.PROOF OF'LOSS
             BNDol0l687                                                                                                     .'   00447105
                                                                                                                                 CLAIMNO.
         -roL¡cvNUMBER
             $1.000.000.00                                                                                              RLI lnstt¡'ance Company
-ffi                                                                                                                         Wri'ling CoatPauY


         Funds Ttsnsfot Fraud                                                                                               VÍlsro Titlo, t!ç.
                                                                                                                                  In¡urcd
                Þolioy1þo




 Mr. Motvin Brookins, being duly sworn, doposes and s4ys thafi Valero Title, Inc. (Yalero"), i¡ thc Inswed named in policy number
 8ND0101687 issued by RLI Insurânce Company,

 To: AlisonE, Kowal,

          At timç of thc cliroovery of the loss, by the above-indicated policy of insuranco, yow insurod.Valero agrainst direot loss              of
 rnoney or secr¡rilles sustaincd as i rssult offundi transfer fraud according to the tetms 6nd conditions ofthc said policy'

          Thi¡ claim involves å construction loan lraluaotion by and between Whitnoy Hancock Bank ("Whituey'), ås ltÀder, and its
  eustom€r, Contempo Buildor ('Contempo"), tho payoff of that certain loan that was sohoduled to closo ou or ûbout September
                                                                                                                             28'
  20I7 with Vale¡o actíng as oscrow ogent,

           On Scptembor 14,2017,Vålero rcquestcd an rrpdated poyoff fmm Writnoy in ptepara,tion for.tho s_c_hjduled loan closing on
  Septonrber l1,i1l1, Specifically, Valero wäs comnunièating via email with Linds Cazores ("Cozarer") oflffhitney, Cazaros' email
  odåress was,;il1¡lt*,ç;¡i¡rç¡¡:,ry.,1*f¡eBslç$:*[UgX,';lï"rj",   CazarÉs provided ôn updnted payoffof tho loan to Valcro on Septembor 14'
  20t7 at 4:08148   Þùöñral         Ctliã.  S6è  itte t1c  rt¿   correcf oop-y of tho em¡il corçrpondoncos bolweon Ca¿arcs and Valoro attached
  heteto snd incorporated by reference ss E¡l¡iblt "À".

           Theclosingdidnotoccruonseptemberls,2ALT,butwasreschcdulctoocctrooseptemborzEt2OlT'                              OnSeptcmber2T,
  201?, Vaiero onoê ;Sðin roquesred an updated payoif frorn Whitney in peparation for tho schsduled olocing' Cozues provided the
  uptlaicdpayofftoVa-leroonseptombuá7,zOtlat10:43amcopyingJemúforllonstey('Hensloy'')ofWhilneyaswell                    However,sl
  2ì22 pm o¡1 ü¡st same drte, Vnlero rscaivsd a followtrp omail purporting to be fiom Cnznros asking if Valcro rs{$.ived flrr uf}dût(d
  puyo* i.ttu, w¡th "miror çhonåcs". This inquiry csn; ftoñ ttie omsil iddrass "!ia$f#**iültilSS¡€¿!rqll$!q&¡${tiftçy6çUf, 'l"lro.snoil
  ädäre,ss co¡taincd an axtm "s""between "hancociç" nnd     "whitnoy'' altlpugh tho eignaturo line oontrined lho original omail odd¡oss.
  Honstey's c¡nait addrsss was ¡tso roplaced in o gimil¡r fasbionrnd incln¿e¿ iatire copy tino. From September 27'29,2077'tha
  Ìyhitucy impostcr  engaged in muttþle conospondoncos rvilh Valoro sooking updatos as lo whon tho closing funds would be
               'On
  tr¿nsfe¡rod,     Septeirrüer 29, 201?, Valero inquire.d to the impostÊrs as to lhe wiriag inslnrctions routing number being one digit
  short; The fu¡postors tfuen provided what they aileged were "colÏect" routing nümb€rs. See tho truo ûtld con€ot copy of the cmail
  cogospondences b¿Ween tho Wbitnöy imposters and Valero nttached hereto and incorporated by reforence as ExùlblÚ "B''

           Valcro fransmitter! the falsc wiro transfet inskuctìons to its bank, Bank of Ametica ('trOA') ùo transfor firnd¡ to wh¡t Valoro
  fhought war Whitney, Ultimatol¡ the $250.945.31 closing funds wete wircd ftom Vatcro's account v¡ith BOA as instruoted by
  Vnleio based on tl¡e ftaudulent wiic l¡ansfor inst¡uctious to an ãccount beld by a third-party with Wells Fargo Ba¡lq N.A, ("Wells
  Fargo").

           On Oatober 75, 2017, C¿zares scnt an inquiry to Contompo asking about dre payoff as Whitncy was not in receipt of tho
  fi¡nds. Cazaros, email was the forwarded by Contompo to Valero informing Valero of lhc issuc,     See tho true and coreot copy of tho
  omail correspondonces botwesn the Contompo and Íalero Âttsched hereto and incotporated by leference 1s p¡ttlUtt "C". Valero
  sought to ¡oi€rse the faudulcnt transÊctio4 buf wss info¡med thot ttre funds bad alrcady been renoved from the Wells Fargo account.

         On Ootobor 25, 20l?, Valoro opened up Ê complabt tv¡th the FBl regarding this rnatter,           Soe ths ftue and co$cot copy       of tho
  FBt Complaint attached horeto snd incorporated by refsre¡roo a¡ Exhlblt
                                                                          ÍIltr'

           On Novembcr l, 2017, Whitney infoÍned Vrlcro that Whitney hrs rcached out to Wells Fatgq but because lho trûûsactiotr
   occu6ed between Wells Fargo and B0Á, no inf'ormation wss rolonsed to Whitney. Whitnoy wout on to state th¡t its IT departntent
   conducted an investigation aid ooncluded that the modílioation ofthe wila transfer instructions was done after lhe em¡ll was received


            2017 0Er2,20t'I 08   ta 2842129. I
                                                                                                                                                       EXHIBIT
                                                                                                                                            !oo
                                                                                                                                            g
                                                                                                                                                       I
                                                                                                                                 vT 000432
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 68 of 154




                                             'Whitney's end. Scç the lrue and oonoct copy of the emsil exchango betwoen Whitnoy and
    by Vrlero's sorver ãsal did not occtu on
    Valoro att¡ched hereto and inoorpotatcd by rtferoncs ss Dxhlblt "8".

             On Novomber 3, 2017, BOA provided â Pûymont Details Roport to Valero confirûring that Wollr Forgo was tho benef¡ciûry
    bsnk for the I,viro tr0nsfor trañs;otion, Seo tho truo ind coreot copy õf thO Poymont Detaits Rcport attaohed herelo and inoorporatcd
    byrofcrence     as    Exhlblt    "F'.
            Oa November 6,2øl'l , Valuo filed a complaint with the Houston Po)ice Depertmont fegafding this matter--       ,   Seo tho true
    ånd cÆroot copy of tho Hàuston Potioo Dopartmont Õomplaint attached hsroto and incorporated by refetenco ai Exhlbit     "G".

                On Decombsr 4, 2017, Contompo flled a law¡uit against Vrtoro in Hatis County seoking damagee of at least $250'945.31, '
    See tho   lrus ßnd cofrcct copy oftho Orþinâl Pet¡tiôn âttached heroto aud iacorpotatod by reforencc ae Exhiþ¡t "II",


             Ttre s¡id loss did not originoto by any aot, design or procureÍront on the patt ofyour insurod; nothing has been dono by or
    with tho privity or conscnt ofyour"iosured to viol¡tc thc õonditlon¡ ofthepoticy, or fenderit void ônd no attempt to deceived the said
              as tó üre exte¡t of said loss, hâs ln any manner bçen ruado. Any other info¡¡nation ûrat uray be reçirod will be fumlshed
    "ompaoy,
    ond considercd a part of tbio proof.




    TrrE srATE OF                TEXAS            $
                                                  $
    COUNTY OF                  BÐilR              $


               Before me, the undersignsd authortty, on this day appeared Melvin Brookins              a   poßon known to me, who,
    upor his oatll stated that he has read the foregoing document and thåt the stateu¡ents made therein are within his
    personal knowledge and ate true and corr1gct.




                                                                Melvin



               Swom to and subscribed before me on this                     dayofFebruary,20l8,



                                           G, GALIN
t                               Notdry Publio, Stots ôl Ttrsr
                                 Comrñ, Expirêe 1 1 -2s-202,l                                    ÏEXAS
                                          ID




                20 1708   12.20r70812/284?1r0,r




                                                                                                                            w 000433
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 69 of 154




Ë




Fromr Cazares, Llnda
Sent¡ Thursday, September 14,2OI? 4:08:58 PM (UTC'06r00) Central Time (US &   C,anada)
To: Mar¡a Aly
Cc: Valero Ttle-Houston
Subject: RE: Flle 17-32681 2205 Padron, Houston, TX 77091

Here you go,
Thank you


Llnda R, Çazares I ResldÈntial CÕnstructlÕn Lending
4?65 San Felipe, Suite 750 | l-louston,ÎX 77427
Inl.ernal gxlr,rrslon 4-94- 7353
Office ; (7l3) 951"73s3
Fax (713) 951-7345
lindð.cåzares@)hôn(ockwhltney,c0nì




From: Maria Aly [mailto:maly@valerotltle.com]
Senh Thursday, September t\ Z0I7 3r5B PM
To: Cazares, Llnda
Çç   Valero Tltle-Houston
Subjectr RE: File 17-32681 2205 Padron, Houston, lX7709l

9/22 please,

From: cazares, LInd a lm.¡liJ]gili{th.ft¡Â$l@.1)È0gggbu¡.i!rg},gstd
Sent: Thursday, September 1,4,20t7 3:56 PM
ro: Mar¡a Aly <$êke.!t lg"6¡l*le.tgn>
C c : V a e ro T t e - H o u s to n <$SSSl$$@yåJCIp$¡jS,ç$$"r¡
       I      i   I


Sub,ect: RE: Flle 17-32681 2205 Padron, þlouston, TX 77091

Through whot date            ??



Linda R. Cazârës I Reisidential Collsh'u(lioil Lendlng
4265 San Felipe, $ulte 750 | I'louston, TX 77t27
Internål Ëxf ens¡0n 4-94-7 353                                                           EXHIBIT
Offlce : (7J3) 951-7353




                                                                                         vT 000434
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 70 of 154




t:ir). (713) 951-734s
lindlLËñt¡1,:çås¡ü&açk!1J1ilßs}.çûm




From        ;   M¿   rla Alv [ffiuJttciuns]y&välersll!Ë.,ssml
Sent: Thursday, September t4,2At7 3:47                         PM
To: Cazares, Llnda
Cc: Vatero Tltle-Houston
SubJect: File U-326812205 Padron, Houston, 1X7709t

Hello,

Please prpvide me With An updated payoff as soon as possible, We are nCIw closing
tomorrow.

Thanksl


 tvtarla Aly
Valero Tltle, Inc'
Office: (713) 552-1370
Faxr (866) 708.L444
 uguly-valcrsggs.Ëa¡n

 Learn aboul our Commitment to service: Wvrç.hsncoikwhit¡ev'corï{ep,EfnItmgüI:1q'å$ci$g

 *t¡irl.{if.¡tr{.**$l¡lt¡lt¡t***t¡**{.tltt¡i¡1.¡l'1.*'t¿lrt*¡¡tf**tl'¡i(**Ùt¡+*+¡lt

 This E-Mail transmission (and/or the doouments accompanyÌng it)
 may contain information bolonging to the sender which is confÏdential,
 privÍleged and/or exempf from disclosure under applicable law. The
 lnformãtion is intendecl only for thp use of the individual(s) or entity
 named above.               Ifyou     are not the intended recipient, you are hereby
 notified that any disçlosure, copying, distribution or the taking of any
 astion in reliançe on the contents of this information is stuictly
 prohibited, If you have received this E-Mail transmission ilt error,
 please immediately notify us by return E'Mail or telephone to arrange
 for rcturn of its contents including any dooumonts'

 Learn about our Commitment to Service: www.hancockwhltney,com/commitment-to-serv¡ce

 {!'f   tl.¡t   tti**{.tÍ+trl,**ttf   *rlr*rl¡li{t¡}¡tr¡I¡F*t}ti(*tx¡Í!t(*!**tt{t¡¡**tl.q'**


 Thís E-Mail transmission (and/or the doouments accompanyÍng it)
 may contain information belonging to the sender whioh is confidential,
 privileged andior exempt from disclosurç under applicable law. The
 informãtion is intended only for the usc of thç individual(s) or enxity
 named above. Ifyou are not the intended recipient, you are hereby
 notificd that any disclosure, copying, distribution orthe taking ofany
                                                                                         2




                                                                                               w 000435
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 71 of 154




aotlon in tellanos on ths oontonB of this infomation is strictly
p¡ohibited. If yeu havarccelvo$ ttrls ÞMâtl traasmlsslon ltr onst;
pleasc immediatety no-tify uu by return Ë.Mafl or telçhone tû ã*$)ge
iot retr¡rn of itc oontents tnoluding any doouments.




                                                           3




                                                                       w   000436
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 72 of 154




     F.nr                       ÉJre!¡d¡¡"
     nt                         ffi
     rÙr.dr                     F: * ìl¡Ìsi !¡ol túfr, &tÙ\õ?o\
     !.¡r¡                      ¡r¡ef,*d¡út.,llr lt l¡:8iil



     il¡:ii ¡i&.           äctlrßùn:ç, tól, lçsc                  45 å14    úryi,]ó:0Ùl t¿41ôl Titu   fls & qrÌ¡J{)
     mr   ÀÎrcc Thon¡t
     &¡ í!ùþ i¡*              V¿loro   Tlt ì{ortbr
     åù¡¡¡mr REirif t?.1¡ßåt :¡05 fôdfl4 flôldoñ.Tì{                              }7041


     l'frl rtttJl t¡t routttll twñlru *rr Qd(J?llwtl¡ 0¡¡0 #r¡n úroll¡r.¡. l/ll l;{r¡d{:l rüu¿¡'ì1, ðuo} b'rs ''"}t882                                     n'
                                                                                                                                                                }Wt
     ile&   À, ißrn.¡tlMrèlrw¡rì     i.s{il1
     4rír f w t&-!¿b tñ¡ hâilr( ¡¡ ¡)¡¿l
     ¡úundltil6w{tl lrÊ¡
     ifrr' tttttçl ,}lJ
     râ fltr)É!rìfi
     li,,t rÁ*fgf I}4#r,dùlÈw ¡rr

            !ìû       S¡41ûûh¿r ?0, 0ól ?                lt   I ¡ ;?$ ÀM ,lrr   or¡   I'lio${¡ anlhnm!ñ(}îu;È'ù1íllè oqilÈ \Yelc;

             rÌdi¡r Li¡dd,



             lhsg             ßr6viiw     tho   *irio8 i¡cl¡{cllû¡syoi ¡e¡t. T¡a loxlìfl8 ¡xnb¡r                1,   it   ¿iÀilt n0d   ¡lonli   lùv   9'



             l.lös¡rBÇll"jiìy.



             Âôfoil thnr^ao
             velorû lltu¡.              ito
                 t¿03         Iw,    Lary $ôslh ôhi'lzrìtl
                 I   lulr¡ûn, lox¡s ?1{:¿T
                 Õffìcsi        ?1   3 5ó2.1 3?(|

                 rùx          {iôõ,7ìù.-144d

                 |n*¡,{dlF¡úlülñ.r¡rìI
                 ùéü, ¡         lt   262.t(Sl




                              Sl

                     frurû, lvlàt;s Àl-v
                     S.ill) Friilay, SE)¡erbúr 2n, r0l,t 10.:i Åt"t
                     'ì'Ðr A$û¡ Tlxw¡3 qthûm¡!@vnlsrolìl¡e q¡ñ)'
                     $sb¡'{h r,Wirllt l?.:ì¿ó81 JaCåprdmn,Rùs'ton,'1X??0$l




                     liilrir     ('Nrilr+r,   í-¡ft dß   f   trbldil&gÞ*lemt$utslüSJu¡¡:
                     Srnl¡ ì'.rd¡tr, ¡icplo^rbt' 2t,              ?01   7   lû lç AM
                     T0¡ Mnr¡È,41y    4&l¡ri1¡¡¡lrr¡ub8$¡>
                     Ccr   js¡rillL¡ul¡l{t$iu¡}i¿cl,ql¡iu¡,c*u
                     $ilbjsl iul: ¡ile           i7'12681 ??ú5 )ìdrÂ,r'               Ho'¡ilo¡,'l X 71C91




                     !¡n6  rl, aiú¡iilrci rffflülr¡¡¡ usl¡r"q.r ier+'{i
                          S,rrti'Ê. !,,'h I,'r.,i,{Èuil, t, t!t'i.}
                     ,l:,!S
                     x{'r1ti i}Þ*bn 4 S4 7¡¡li
                     t&r, r:*¡q rii
                     {ttÁffi{sgþië&t&rs
                                a)r S,{Í!:rrlúr :ç,           ìt}? {r I l 3t     Åtoi   ñiå.ir -Àir asìål¡rb'}:¿lfl!lúi8.t¿'þt srolr.

                                ,ÐirÌd*É      csofifflì lìrjs irfö;ç tt{lscLT


                                                                                                                                                                      EXHIBIT

                                                                                                                                                                       B


                                                                                                                                                                      vT 000437
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 73 of 154




         Wçtl¡    lirrg,D   Ëûn!

          4fùf lyiilìdnìB;)R, fkçrgelown,               îx ?9dxl
          (r'briÀt l:
                         i$Íârl           Àca¡    lr'rlì8n)


          f   las, Cêsrrr, I inJ! lÀird¡âllùÅ¡J*{8'¿81úlw¡rT¿!¡lse¡¡}
          sôntr ll;dÂ3, ñltleûbsr ¡t, il) lI I 0:l): rtM
          y6r Mrri! Âìy 4ùrl!0¡**ifúílk¡r$Þ
            jû,rütlll)úùsl$i?hs&s¡isi¡i[ìut ür¡l
          Cfl
          5ublc.$nD;?il¡ l?']?lsl æ05Pndrod,llour¿qù,'nd                                    ?lÙ9;



          ùkt:!    ltt     $ir !r{rw,
          ilôt¿ {. **.r{ ¡fôril,irlid¡(l ì¡ d..sdlsÛ
          .r)úr 1r{ile. i$r tuI fuFl           l/3¡r
          hrøtni 1!*¡*,1 q ,$l
          #¡., lrlll9rrl4:
          N¡û.årôl:&;dô*l¡:¡!g
                 ûr $rt'¡¿a¡!rr:)9,3{}l ? ¡i lÙ:4{} Âht M¡1iû Åly <tlolr¡l'tllwk{ìsdmt                                        lvrc1o:


                   Fôilcwìöt¡ ufr wlth               futÍ1ìr        r1sw.        alilð tûorrûflì ¡leitst.




                   ræn¡ f rr¿¡¿¡, Linrlr lü¡¡rltu;litúÀr'f $t$¿i.&uh'ërtr*!¡1{¡uffi tl
                   lwl       lir¡dñI,;ttÍ{odrtDr)t, ?0ìT               S;51
                   lÛ      MÂì1¡1   Ârt   4i¡*lifrldt&,¡$r,tttrl¡ ^M
                    f .!   ¡w¡Jh-l¡sDlqr¡¡¿le*&Àd¡¡ft F                           iun
                    trhrc(tr {      t: fil*   I   t.¡jùóB ¡ 220i Fadrûn, Uô$!lõñ, }'X 'l l0} I




                     ,4ny   riirorlPÌ fðliir




                              t¡( s¡ÈloDiìf :{, 201i !t                ¡l;:ì:t   t'M   M0r¡¿     .4   þ {$uþf¡¡ßls¡c$ls\¡¡¡}t w{ic:
                              ¡,e wêfilês,.. I Just don't kño!! now lÕng thêy ûfÚ 3tln9 to trhe'



                              f   emi çùzârs¡,        Lìndû    [b'.tll¡:ùd¡i.'lt¡{Èrdtu{N'luffi l'{d
                              5Ê¡ti 'Lheñdty. SqlTeñti0r 2{, ?8¡ 7 X:jl I PM
                              Tr! I'tû'iÉ Âix {û¡¡Xfi¡rlsei:ll¿#fi}
                              r¡) ¡*¡si{ßlifi fi ¡.itttÂnttiliùiddutr*4ù
                              :rb¡etl¡ R¡| l¡ile l?"3?t;È) t?c5 F¡dúl Hù0¡lrn                                 IX    l?Õ9¡




                               trnl//iv       ¿¡rr ¡rúJ    ìh,      å ii   i()tt¡ lhÈît keet)          tÒè   ptlÊ1ril

                               llnd¡     ¡râr4 Ftuit+, nafdl'f l k¡lln
                                       È, l
                               ,ìtt *¡¡*¡r-s& PrC ¡ ib[b ll t)ù!7
                               tilkhrtdffi;' triÆ,
                               ¡ìúkr: {r'1) Ffl*l
                               1¡!¿gleÈ*1ry'*tldg¡M
                                      OÈ silxrm¡rúr 38, â01? ¡{ 4:? l lM M¡riû                               Ály   <¡ûdlt8gl3tiru¡lLffi>   \r¡oìß:

                                          I héve ilo lr,ÉÊ h¡v/ long lhe lùtdel l$ lrdrr* tö lrbe tô rcliéw                                     doç"-   i!ild ì55ue IÀ'




                                          tronr ù{rúr¡, ¡,jsdt l¡þhe¡ildÁ.ümólúu*t{i¡url¡nn*¡¡l
                                          f srtr'l'hnrulñy, r¡eplffib{¡ 1*, 2i}t? :rrs l¡M
                                          Ts: lì{rri$          <¡rù¡b.(îrciluì{hiji$6}rÞ
                                          ({' ¡r¡¡åifi{t^lt
                                                         ¡[rrls{dil$tl¡lduo*rum
                                                                                              'lX t]ü)
                                          fubjlt.r lú f lì | ? ¡:68 I 220J fûdtor, lìt¡;sloô.
                                                               i
                                                                                                                                 I




                                          h il niiqht lrÌ \1r/td l4l&                    i¡tìs   ai*t¡\toaù èr 1141{,t^tt )liltt ljiuli-l

                                          | ¡,J* t, A'iû   r   df   pr,4t!¿'rt,     t¡rÉr.úþ¡ i/aJ'il!




                                                                                                                                                                          vT 000438
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 74 of 154




                4ærkh*l¡rq¡Bn
                þãErhiG { $,/!i¡
                aåir : 0}n *.r/,
                îu tlttil!¡.7#
                ¡ÉÍúK¡il*úddlß(s,
                    osleftûûhw             ?8,   g0lT{t         4:ûd   f'M Maiiû   ¡l} <heþ4¡\'nl4rr¡¡¡Àrû¡}wlu,
                    Not yët, v,rr dù noì hôvà fuñdln$ iuthorl¿8tlon Vet,




                    Ëroor    d¿r¡r¡r'Ì lod¡ f x dl¡Jwà¡¡¡lrù¡8lsBgårllb!¡f                               ¡*ìål
                    $ûf?TÌ¡y.d¡y,;lfbüblrrl,20l?2:5?¡M
                    rûr Hf    rir ôty {erôll4Ård.r¡,¡ü¡{¡}t¡¡}
                    cil Jùudlìir.lû¡òirù.($llùisplßsl¡it¿$5ssilr
                    $!blôrì¡ ß. ¡ìi. lï"l¿¿el !205 l¡{dr!¡, HoNton'                             IX   ?1091




                    ! lnr llit¡     Ll   ú,tçRttiì)!\ taëlt            tk:tti   rürl l'ûyt   il \r!tî i$l)i.!ir{'J?
                    ddrtr.ç¡rÐc.i rs*qr{Èlcuúl$sll{1¡.at
                              fuìrir 1al4 ,t0 I rr¡ùdl,1¡ }}ç11
                    {..ú{ t.:¡:
                    !ilft*,lriloili{tl      y}il
                    ü'¡ tqt)ail ')L1
                    ¡rÀd¡s¡ãrgcÈti¡!ffi
                             üù$4pr?ilbür ¿*. r011                     âri:t{ ÎM hl{i{r Á\ r¡Í&¡tdöñúr¡e¡¡llti$u*'*,"1r,
                             Wlll dn,



                             f ràn i Onrsror, L¡nd¡ lNúù¡Jurtt¡¡r¡riu{j¡uushÑldt¡ur¡truì
                             Sônlr 'fhu.ùd(y, g¿plMlbùr 18, ?0 I ? I :4ú lM
                             10! Mqdî Àly {t!0¡gi$lsrrli{rasrì}
                              (.r   jmút¡;¡sd¡üf¡¡¡¡oùb{ruldtnù$*e
                              tübl$Í    ltEr lilô I ?-32d8 I t20S l\dron, Itov.lo{,lX                        ??û91




                              rìkef lel          ¡¡)¿       nlrilr d¡irs llt t¿ít,.t lt 4itt
                              sa& Í,fu ruf I tro¡lÛlnt¡i¡@ì                           rÞ{t"1{
                              {!Àt-llbu&Ðillmlr                lni,
                              ltsdÉrbilr{¡l     t$t
                              Oär, {ilÞ*.l.rJ};
                              f*{;¡åùt.rE
                              WÆßMÆ
                                    On !åpt nl{r t!, ,01I $l lA30 þM Moì{ dlt .$!û¡i:¡¡¡rdÌß{¡úå&¡t¡f


                                          1   um nol ûurr Jrst yst.



                                          f ron¡ C¡:sø, t,ird¡ huill$ùulçl¡r¡{$(ì¡ûMß*i*¡tilßty"È¡0{
                                          t¡{i¡ 'fb{'!ri}y, st}lsmh¡r 2fi. Xûl ? i I t3Û åM
                                          '{û M¡rh Ály (sulór¡lst¡{e$üÞ
                                           r.¡ imit*.hüÐlr$ûi¡¡&uff lôNldl$f ¡åÂ¡üq
                                           ,rb¡{rar &F: Filù lI.3?6tì !205fûdrôr, Ilûuroû'                      lX    }?091




                                           Itrjl'irl litüÈ w!: thr: D{yúl Itüdt irr at:rriv';l ihìt t¡jlttt¡t¡tz¡tl
                                           tfr¿¡ n.krè ,ry¡il'ltdir¡¡iüt                        t{ilÂ4
                                           {ir}lÀ,IaegEll1&"ì{                                ?ìæ?
                                           ldor#l tl,w    i{ }}-,
                                           *      arl.¡i$ltxl
                                           l& fls¡üt ¡n
                                           s{h¡m#¡l¡srM¡¡eY@
                                                        0Í Scp!ùûltü 2?¡ 10 I :Ì sl 3 t35 pM          M!.1¿ Aly
                                                        qüÉlrf hîlail{¡lLi{t¡r. srol!:

                                                        Wlll dr,



                                                        Írwr C:sftßel.irü¡
                                                        f   wiI&l¡rúrsrÉt¡rûórr4óvlummÌ
                                                        trr    Ù   wß¡!6dø' ûÛ¡dr'lü l?, ?01 t ¡:t1 ¡'M
                                                        tor M¡¡íá Âtt       <uMs¡l¡k¡iíLùoüÞ
                                                        cerr'm¡ix.iú¡ulr't$0ìsuoùs1l¡¡úr,¡,$ur
                                                        $sùlrsìt RB; ìrilú ¡ 7"1268 I n05 }n f4r, tlsslff, Tx ?)otl




                                                                                                                              vT 000439
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 75 of 154




                        'llrÍ*r ittßtÊ kfrirè ti/tt?                  (h¿   ttÕyþll lù¡ttiÉ hil\4/ hì:i!)
                        wltÌd t4ìvt6ttûw,
                        rùrù [,(r¡'rlGrú4D¡ t¿bruÞl r*,ú¡¡1
                        VÕ þ   ¡rry.ùq'1ll SodvATt lltt t
                        hr$d{ ridr rûl r¡t!
                        tr{i: r¡¡t¡¡,1lr/tÐ
                        Iñ(¡tiJÞ¡ 7¡ü
                        ßdø¡4|tl¡¡Wfw
                              írr liûfl.¡Íbç,             3?" ?81? ¡¡.3:¿3 Plé Mùìû            Âþ
                              <el¡{l'Ysls{tidtrs¡r                        s1¡ror

                              Yeå          ¡ dld.
                              Wé arù               tlcshg Ët l:]0üaT,



                              ¡rEmr Qf?M$, Llillr
                              li¡s¡þ¡trúå¡t,sd{þåüMl¿$h¡li$}..i¡{¡{
                              3¡¡tr W$¡o¡dåy, Stph$hùÊ 1?, ?0i: tll3 I'M
                              ror l"{sriå     <¡t}:¡¡¡j¿¡tllr$ílr$ålY
                                         ^it
                              æ rwi¿üer¡1,ë{lb,ËûcÀtsl¡ürn.i$¡¡¡
                              !(bjs!tt ttsi  8ilò 1?-l';llìli I 2105 fildÑn, llû{r¡{¡.
                              TX           ??TJÙ   I




                                  Ûhl      lãÈ t?.:t'ivt         îtlitflt    q¡¡¿tlsrìl,[ lå{Ì
                                  :)i1(óút         úþlIls)       ltúr'Çil    tl{i,/t I'iii; tt¡i,Þl
                                  îltttu,:! Ì
                                  ,'tros/ rli t¡{             r.ÎtrjÊ'.




                                  fromrMñl¡ü             Àlt
                                  fôrl¡WçdrrrdÍt, toplnrntuer 2'l,                  101?   I   ã¡l?   PM
                                  lq¡Õeðra, Lìodr
                                  cflvÁl{( I1lla'}¡eùrþ( Hcnrlsy, l¡nnifr
                                  tvb¡{(ì¡ßBi rils t1.¡261: t2os lìrdrôl¡, tl6!¡lqr¡
                                  'ix       TroeÌ

                                  1g¡.¡\.t,.._-'.-._-
                                   Irdml0r¡!r*, Li¡ìds
                                   I   ú0iltûill¡lhl¡l¡¡¡dr¡i¡;lsr¡sår'Jxl¡l¡;ffi)
                                   lrrtrw¡do¡{d¡y, li{f¡lsrb$r 1r' !01? i0143 iilvl
                                   taMnrir Åiy 4Ìr¡lr{¡xrl$otiliç wx}
                                   túvrilcrr'l;ilc.1¡rrrl0[
                                   qltoñNfll¡liáÚçtú¡ls$¡P, H0fllcr, Júûn; br
                                   c¡6i¡'              Jlauhvt¡t{l,,rólÈb$&lr#su}
                                   Sublß.trRn: f           ii, I ?-]?d8l ??íìr,!.drù1, l{tìsáron¡
                                   îx ??tù I
                                   lfr'i n rut,, n^
                                   I¡i/n ã.8Þ¡ràd nßllùi({ i¡n(hülb ¡ ¡,r,trù
                                   crÙ) $n ldE !{F ?s( ¡ ilorrtn,¡, il ?iù:'I
                                   rn.tr¡rlthrDur4 h ? lll
                                       ûÍr''r l/¡1)S1.?l]t

                                       rîññrH¡rti Àiv Isiri,Ðllglcva!
                                       6ânt'l¡Jdiln#¡¿ tupr@¡bòi 2t, loli                lt:l¿Ál
                                       f¡r(lraßt         llñdb
                                       C. rV¿htuTt* iþù*o¡
                                       €!b.l(túllú l¡-31úti ?2ü              Pðdron,   llilr*ô4,   fi   7;tlgl
                                       l.lê110,
                                       pleë$€ up'lR¡s ¡)ðYilfi, Wc ðôii d4,fi¡¡llsly
                                       closlr'lt tofiarrûw. ijü ${rlrY.
                                       1   lìnnk       l0Í.
                                       Mårlð Àly
                                       valwo Tltlð, Irc"
                                       OfilcÈr ilt,fl Í:i7-1;;(ì
                                       il¡xi {$66J tÛB'1444
                                       ¡rs**..Ë¡r1elr$[lÈ¡{Ôtt¡
                                       l.fi?õ ¡hD{t rñtf(mtnì,lMil   tt
                                       S¡rvi6¡i*sJffiË,iå{¡tlttf å**rLûuülülub
                                       lffiiN                                                                    *allat
                                       r aag raraa.lr{. r ?rtrertÍr.lar{t*¡li}¡ratri{
                                       Thir Þlvlrl, lrô$ei¡¡iû[ (¡f,dú ¡]¡c dô¿lmô¡lr
                                       tccûs9ûntinSil)
                                       úûy gonl¡it lnlotûrali(¡ì tDltt¡8iig lq lhe e?ndÕr




                                                                                                                          vT 000440
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 76 of 154




                          which ir cor'1¡!Dlìul,
                          Sh?ik*rd e¡rtó¡ ¡^î$Fl Íøft d¡sìoÈo           o6rt
                          rÐ'i¡¡lrh ¡¡s 1Í*
                          ilìldnÉrÉn h i"þôìr.doDl!       for   llo ùroofllx
                          ¡ñiJivi{i0ai(s) 0r c0li¡y
                          tr¡ñrcd rbtvå lfyù! ûñ rtt ltÈ ¡nlçndrd
                          yox ðrshsß!Y
                                                                     'ùì,;rili,
                          rolili¿d lhÀl ôdy dilclüurn, splrÀ8, del^hilllox
                          gr lt! råking olRry
                          c!¡iûÁ ln rêlìince ûñ ilre o,dlerle oflliñ
                          iùfo¡nntioa i5 rk;clly
                          pðhibrle{i }fyÐ{ hilya r44ivùd lhit I l'1¡¡l
                          ü¡nsmr!rr0[ nl aÛ¡Ùl
                          plrFxù;mûcd;0loll nui¡ti $ bÏ ¡olùril È irn;l 0r
                          loicphoñe lo oilnngc
                          t{r rrrr¡n   sfih   cnnlBnlt i¡roludiûU ¡ûy dðtùrnerls




                                                                                   vT 000441
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 77 of 154




I
rII
T

From¡ Josie Anderson
senti wãones¿ay, october zs, zotT 9¡47:49 AM (UTC'06r00) Central Time (US & Canada)
To: Melvln Brooklns
Subjectr Fwdl 2205 & 2207 Padron         Place

Calling about this shortlY


Joslc Anderson
VP Business l)evelopment
Valero Title, Ino.
I 233 W Lo,op Souill, 8tli,!,ç,,1 2(rQ
 l"lauslon",    ll'X   ??{}27-
 Mobile: Zl3jjç,{ä,S
 Officc: 713-55?-1374
 Fax: 866,2Qfi.1444
 cet your ft"" aooount for our Titlc Quote App @ rv*Erv.v¡iJctçtitle.sol[
 Place your orders @ gtrlgtä@y.¡¡lg¡x8¡$g-çs!0
 Correspondent emails @l¡oustonGlvfllergli:þ

    tjj



 Begin forwarded message:

           From : Carmeu s epulveda <gl rlrrc lr.@plçl¡t¡?$güP
           Dater October25,2077 at9:41:23 AM CDT
           To I Josie Anderson <j$ldsJ:âliå@Sid$flit-lç"ç$IP
           Subiect; F'wd: 2205 &2201Pqdron Plscc

           Josie,

                                                                                                      yet to
           This is the cmail that I received from Whitney Bank stating the payoff for 2205 Padron has
           be received. The file closed on 912812017 and the file number  is 17-32681'

           Can you please cheok on this and get baok to me on it?

               Sincerely,

                                                                                                        C


                                                                                                       vT 000442
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 78 of 154




   Carmen Sepulveda
   Contempo Builder
   1808 Snake River Rd, Ste D
   Katy, TX 77449
   Direct Line 832.264. 3959
   Fax 281.596.4376
   carmen@çlelnp..q,@n


            Forwarded message
   From r Cszares' Llnala <Li.U!¡LÇgiÉUgåßìllt¡nglskwhilney, üo¡ì1.>
   Date: TVed, Oct 25, 2017 at 9:29 AM
   Subjeot: 2205 &' 2207 Padron Place
    To: "caturqnf*sls!:]ll"!ì.cçrrì" <sftrügaJi0qlgq¡] 48mì
    Co,
          ,,nÇtin¿i                                             " <Êl'¡gli.UdsfÀcot¡t*r¡tl¡oluil-dslgelP




    Good      Morning Taam ContemPo,

    Hope you all are     doíngwett.      2205   & 2207 Padron Place maturing on l1-03'
    2017.

    n                0zJ3 -*2205 Pad.ron Place        *       1URRENT P¡¿N         I   249,972,00'fullv
    ffid      , W,at happen to the paYoff?

    As of today it's still open' Please advise.



          will you all be needing to advance any
                                                     lrlln
                                                        Tnoney before      it matures?
    So

     Once it ynatures were unable to ødvance any rnoney until we renew ìt,

    Do    I   need to order and get an appraísal's golng         ?


     Please advíse.

     Thankyou




                                                        2




                                                                                                           w   000443
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 79 of 154




   Llnd¡ R. Cazëres I Resldent¡al Cr¡nstruclion               Lending


   4265 san Fellpe, sulte 750 I Houston,            Tl    77027


   Internal Extenslon 4-94-7353
   Office   : (Zl3)-9jilJ35l
   Fax   {¿11}åE¡:Z¡i,!
   ündå.@




    Learn about our Cornmltment to Servicel WW,w.lt$Jlçç,pkwþltågy"ç9Ín/tornmilglg!]þto'$ëÌvlce

    ****{.¡1.*{.¡t*¡}***ir¡¡¡l*{'*tlr***¡*¡lr¡1.*¡¡*¡¡****tt¡.tl.tl{t,t**¡ltf¡lt*Í'


   This E-Mail transmission (and/or the documents accompanying it)
   may contain infbrmation bclonging to the sender which is confidential,
   privileged and/or exempt from disclosure under applioable law. The
   Irrfotmãtion is intendetl only for ths use of the indÌvidual(s) or entþ
   named above, If you are not thc intonded recipient, you aro hereb¡r
   notified that any disclosure, oopying, distribution or the taking of any
   aotion in reliance on the contents of this information is strictly
   prohibited, If you have received this E Mail trensmission in error,
   þlease immediately nolify us by return E-Mail or telephone to auangc
   for retum of its sontents inoluding any documonts'




                                                                                  3




                                                                                                  vT 000444
 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 80 of 154




         Date: September           14, 2AL7

         To;        Maria                                                                      Fr: Linda     Cazæes

                                                                                       / Lines of        to
                                Customer Namel                                            CONTEMPO BUILDERLLC
                                Account                                                             ;0133
                                Properiv Àddrcsst                                             2205 PADRON PLACE
                                 Date of P                                                          09-22-201',l
                                                                                              s   249.972,00i $695.s6
                            'Iotal Pavoff Arnount:                                                   $   250,667.56
                                        Per Diem:                                                     $ 34.71833
                                                                                                                    prÕv¡dod in thls ôtst€môtlt)' The Payoff
 Funds rècglved âfrer the payof date wiil require sn âddltlonal & 34.71 833 intðlÊBt pôr dåy (ssê the P6I Diôm
                                                                                                         (eleopt lnl8rtst) thal mBy bo due lrÚm thÊ dâle of
 Amüunt provtded ln thl8 stotomBnt does not lnoludo âny addlllonat ohargoc,,sOvancet, oroih€r.ltomq
                                                    pávott Ä*oiniàno i¡å Éei'o¡sm p¡oviueu ln lhis state.mantmdv chtngô il lnûrc ürc 6ny st¡Èh sdd¡ll0rì61
this lst{úr rhrough t¡e oato or pay ði, irrúi,ìii"
'ðñriãäi,
            áoràñ""", oi ot¡er itofui due. Thoso sdó[ionsr chargss, oovanãos,   or dths¡ ltems msy lrtcludetbYllll-111]r-,.t31 to, sdveßc8c ror [sxÊ8 8nd
                                                                      -râ]uit*å"tsior
                                                                                       lntorstt rstä çhaû9e$, stdlor.altornsys' roE¡                     wE
 tnBurançê, tste ÇhargoE, penrltr"E, i',lu"miltr 6¡þtüiùd órË"f.r,
                               nesenü'ÈiHe nrour            Connecr nñv poRloH oF rHrs STATEMENT Ar ANY TIME,
                                                            ió                                                                         ^CCORDIN6LY,
                                                                                                                        bv the morrsåso(Ð' dêed(s) 0f   trust'
Arr payofs âre subrect to corroot"Jiunon.         ri:¡Ug
                                                                li;!1":*|j;Sr";;;ml,:l*Ut :ll îligiJJli  ï,1i:-d
                                                                                                    collatorâl supportlng thê loan on which you havo
 Finålly, while w0 hâvô mado every             "öir
                                          ro.*oi"blu     io iev¡ew our reôãrós ln ordel to dètermlnê lftho
                                                       e-Rort
   ïrtí,äíø       puyõf ls oio*u coliåf"-rÃilinéã;olher fecll,ty, we may ñ.u" inadveÏtently omllt0d a relâtâd or crc$s-collalçl&'i¿sd ñolo/l6sñ that would
  prohtbtt ths "rei6sse or our tisn oñiÏr Jóriãtà¡i unttt suotii¡tgled ór ciòge"corlsiersrtü,o norqt911g9..qlt:j:tlllld: li!.|ss 8E AÞvlsED
                                                                                                                                                     T!{AT
                           pnvorr Àü,1ôúñrs AND pER DIEMS ARE suBJEcr ro cHANcE FoR rHls REASoN As WELL'

                              Please send the payoff oheck                   to: Whitney Bsnk -River Oaks Branoh
                                                                         Attention: Linda Cazares
                                                                         4265 San FeliPe' Suite 200
                                                                            Houston, TX7702'l
                                                                          Phone # 713-951'7353

                 ,r¡k:lrPleâse Note              New Wiring Instructiotts Dffcctive ns of Junc I n 2012**'t
                                      Wiring Instruotions: WhitneY Bank
                                                                         ABA#     10968
                                                                                Wire Clearing Account
                                      '                                         Acct#flt+ta
                                           Must Refelg"nce: Customer Nsme, Address and Note#
                                  S   uq.c,,   rill .1¡,N{f$ gf i{ot,i C on tact ¡ Linda C szares @ 713'9 51 -73 53




                                                                                                                                               vT 000445
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 81 of 154




  IC3 Complaint Referral Form                                                       Pago   I of6




     @
                         Gomplalnt RGferral Form
                         Internct Crlme Gomplalnt Center


    v¡êtlm ¡nformatlon

                                          Nam€: Melvin Brookins
                                Bu6lnêss Nams: vãlero Tltle, Inc,
                                            Age: 40'49
                                       Address: 1100 NW LooP      4lo, Sulte 304
                           Address (contlnued):
                           Suite/Apt./Ma¡l StoP3
                                            CltY: San Antonlo
                                         CountY:
                                        Country: Unlted States of Amerlca
                                          State: Texas
                                zlp Code/Route: 78213
                                 Phone Number: 2LO4770L73
                                  Emall Àddrêss: mb@valerotltle.com
                  Buslness IT POC, if appllcablel
               Other Buslness POC, lf appllcable:


    F¡n6nclrl fran¡!ctlon(¡)

                               Tråns8ctlon Type: Wlre Transfer

                          ¡f other, pleage speclfyl
                             Transaction Amount: $250945.3 1
                               Transaction Oale? 09   129 l20t7


                              vlctlm Bank Name: Bank of Amerlca
                            Vlctlm Bank Address: 3600    N Capital of Texâs Hwv
               vlctim Bank Àddress (contlnued):
                    Vlctlm Bank Sulte/Mall Stop:
                               Victim Bank Clty: Austln
                            vlctlm Esnk country: un¡ted States of Ame¡lca
                              Vlct|m Bank State Texas
                    Vicllm Bank Zlp Code/Routel 78746
                         Vlctlm Name on Accountl Valero Title Inc. Escrow Account
                          Victim Account Number: 48800576604


                           Reclplent Bank Namel Wells Fargo Eank
                         Recipient Bânk Address: 4505 W¡lllams Drlve
             Rec¡plent Bônk Address (conthued):
                  Reclplent gank suite/Mall StoP:
                             Reclplent Bank CltYl Georgetown
                          Reclpient Bank Country: Unlted States of Amerlca
                             Reclplent Bsnk stâte Texas                                    q_
   https ://complaint.ic3, gov/default, aspx                                          ro/25/2017




                                                                                            w 000446
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 82 of 154




  lC3 Cornplaint Rsferal Fonn                                                                                 Page 2   of6



                 Reclplent Bänk z¡p Code/Route: 78633
                     Reclplent Name on Account: Whltney Bank Wlre Clearlng Account
                 Reclplent Bank Routlng Numberi 121000248
                      Reclplênt Account Numbêr: 3553923867
                    Reclplent Bank sWIFT Codel


                  ol Incldent

   provldê a descrlptlon of the tncid€nt and how you were vlctlmized, Provlde lnformatlon not captured elsewhere ln
   thi6 complalnt form.

   A hacker used a frsudulent emõll that wEs 1 letter off of th€ aclual domôln of the reclplent to send uS wlrlng
   lnstructlons. Those wlrlng lnstructlons were then usêd to send a payoff wlre to the fraudulent ãccount at Wells
   Fargo. The account name and number shoutd dld not màtch up, but Wells Fargo dld not return the wire or
   otherwise. We were notlfied today from the recelvlng bank that they never recelved a wlre'

   Whlch of the follourlng wera used ln thls lncident? (Check all thåt apply.)
   fl Spoofed Emall
   gl Slmllar Domaln
   tr Email Intruslon
   E  other     Please specifyt

    Law enforcement or regutatory agenctes may deslre copies of perttnent doclments or other evldence regardlng
    your complalnt,

    Ortglnats should be ratalned for use by law enforcement agencles,



     ¡nformltlon About Th€ subicct(t) who Vlctlmlted You

                                             Nðme:
                                    Business Name:
                                          Address:
                              Address (contlnued) i
                              sultê/Apt./Mail Stopr
                                              Clty:
                                           Country: INone¡
                                             Stâte: lNone]
                                   zlp code/Route:
                                    Phone Numberi
                                    Emô¡l Address: llndô.câzares@hancockswhltney.com
                                            Webs¡te:
                                         IP Addressi


     Other lnformEtlon

     If an emall was used ln thls lncldent, please provlde a copy of th€ entlre emall lncludlng full emall headers,
     From: Cazares, Llnda lma¡lto:linda,cazares@hancockswhltney.com]
     Sent: Frlday, September 29,2Ot7 10:37 AM
     To: Aaron Thomas <athomðs@valerotltle.com>
     cc: Mðrlð Aly <maly@valerotltle'com>
     Subject: RE: Flle 17-32681 2205 Padron, Houston, TX 77091




    https ://complaint.i c3. gov/defau lt.aspx                                                                    10125120t7




                                                                                                                       vT 000447
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 83 of 154




   IC3 Complaint Refenal Form                                                                            Page 3   of6




    Pleãse use thls 121000248.

    Llndâ R, Cåzaresl Resldentlal Constructlon Lendlng
    4265 San Fellpe, Sulle 750 | Houston, lX 77027
    lnternal Extenslon 4-94-7353
           :
    Offlcs (713) 951-73s3
    Fax (713) 951-7345
    linda.cazares@hancockwhltney.com
    On September 29,2017 at 11:29 AM Aäron Thomas <athomas@vålerôtltle'com>           wrotel
     Hello Llnda,

    Please rerevlew the wlrlng ¡nstructlons you sent, The routlng number ls 10 dlglts and should be 9.

    R€spcctfully,

    À6ron ïhomas
    Valero Tltle, Inc.
    1233 W. Loop South Ste.1260
    Houston, Íexàg77027
    Offlcei 713,552.1370
    Fax:866,708,1444
    www.valerotitls,com
    Cell: 210.262,8681




    From: Mðrlð Aly
    Sont¡ Frlday, September 29' 2017 10121 AM
    To: Aaron Thomàs <athomas@valerctltle.com>
    subjectt FW¡ File 17-32681 2205 Pðdron, Houston, TX 77091



     Fromi CEzare6, Llndû [mâllto:l¡ndâ.c¡z€res(Dhanclckswhltney'com]
     Sent: Frld¿y, September 29, 2017 10:19 AM
     To: Marla Aly <mâlyovâl€rotltle.com>
     Cc: Jennlfer, hensley@hancockswhltney, com
     Subj€ctr RE: File u'32681 2205 Padron, Houston, Tx 77091

     Yes lts correct.

     Llnda R, Cazar€61 Residenual Constructlon Lendlng
     4265 San Fellpe, Sulte 75o I Houston, fX 77027
     lnternal Ëxtenslon 4-94-7353
     Offlce: (7r3) 9s1-7353
     Fax (713) 951-7345
     llnda.cazares@hancockwhltney,com
     On September 29,2OL7 al ll116 AM Marla Aly <malyoval€rotltle,com> wrotei
     Please conflrm thls lnfo is correct?



     W€lls Fargo Bank
     4505 wllllams DR, Georgetown, TX 78633




    https://compl aint.ic3. govidefault.aspx                                                               lol2'lz0l7




                                                                                                                  vT 000448
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 84 of 154




  IC3 Complaint Refenal Form                                                           Pago 4   of 6



   Routlng   #:   1210422882 Acct   #: 3553923867

   From: CazÐres, Llndô [mallto:llnda.cðzar€s@hancockswhltney.com]
   Sent: Frlday, sêptember 29t 2Ot7 10:01 AM
   To! Mariô Aly <maly@valerotltle,com>
   cc: renn¡fer,hensley@hðncockswhltn€y.com
   Subject: RE: Flle 17-32681 2205 Padrcn' Houston, TX 77091

   okay let me know,

   Llnda R, Crzaresl Resldentlal Constructlon Lendlng
   4265 San Fellpe, Sulte 750 | Houston, Tx 77027
   Internal Extenslon 4-94-7353
   Offlce: (713) 951-7353
   Fôx (713) 951-7345
   llnda,cazaresOhancockwhltney.com
   On Sept€mber 29,2Ol-7 at to:40 AM Mar¡a Àly <maly@valerotìtle.com> wrotei
   Followhg up wlth funder now. One moment please'

   From : cazares, Llnda lmallto: llnda.ca2ðrcs@hancockswhltney.com]
   Sent: Frlday. September 29,2oL7 8:57 AM
   Tor Mârlô Aly <maly@vãlerotltle,coír>
    Cc: Jên nifer.hensley@hancockswhltney, com
    Subject! RE: File 17-32681 2205 Pâdrcn, Houston, TX 77091

    Any updates yets?

    L¡ndû R, Cazaresl Resldentlal Constructlon Lending
    4265 San Fellpe, Suite 750 | Houston,   fX 77027
    Internol Extenslon 4-94-7353
    Offlce   ;
             (713) 951-7353
    Fax (713) 951:7345
    llndð,cazares@hancockwh¡tney.com
    On Septemb€r 28, 2017 at 4:33 PM Marla Aly <malycDvalerotltle,com> wrotel
    No worrles,,, I just don't know how long they are golng to tak€.

    From: Côzares, Llndð [m6ilto: linda,cazares@hancockswhltney.çom]
    Sentr Thursdåy, September 28,2OL7 3i31 PM
    1o; Marla Aly <maly@valerotitle.com>
    Cc i rennlfer, hensley@hancockswhltney' com
    subJect: REi Flle 17-32681 2205 Padron, Houston¡ TX77O9t

    Sorry for the hassle. Alr¡ght then keep me posted

    Llnda R. Cãz.resl Resldentlal Constructlon Lendlng
    4265 San Fellpe, sulte 750 | Houston,    lx77027
    Internal Extension 4-94-7353
             :
    off¡ce (713) 951-7353
    Fax (713) 951-7345
    llndã, cazares@hàncockwhltney.com
    On September 28, 2017 at 4t27 PM Marla Aly <màly@valerotltle.com> wrote:
    t have no ldea how long the lender is going to take to revlew docs and issue FA'

    From? Cazûrcs, Llnda Imallto: llnda.cazares(Dhancockswhltney'coml




   https://complaint.ic3,gov/dcfault.aspx                                                10125/20t7




                                                                                                vT 000449
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 85 of 154




  IC3 Cornplaint Refcnal Form                                                                            Page 5    of6



   Sent: Thursday, September 28,2Ot7 3125               PM
   To: Mar¡a Aly <mðly@vðlerotltle.com>
   Cc: Jennlfer,hensley@hanco€kswhltn€y.com
   Subject: REr Flle 17-32681 2205 P¿dron, Houston, TX 77091

   So lt mlght be wlred late thls afternoon or tomorrow morning?

   Llnda R. Cazaresl Resldêntlôl Construct¡on Lend¡ng
   4265 Sôn Felipe, sulte 750 | Houston, Tx 77027
   Intornal Extenslon 4-94-7353
   Orflce: (713) 951-7353
   Fax (713) 95r-7345
   llnda, cazares@hancockwhltney,com
   On September 28,2017 at 4:06 PM Marla Aly <maly@valerotltle.com> wrotei
   Not yet. We do not have fundlng authorizatlon yet.

   Fromi cazares, Linda [malltorlinda,cazare6@hancockswhltney,com]
   Sent; Thursday, Septemb€r 28,2017 2;52 PM
   To: Mårla Aly <maly@valerotitla.com>
   Cc: Jennlfer,hensley@hancockswhltney.com
   Subjech RE: Flle 17-32681 2205 Padron, Houston, TX 77091

    Has thls transôctlon Þeen closed and payoff wlre dlsbursed?

   Unda R, Cazaresl R.sid€ntlal Constructlon Lendlng
   4265 Sân Fellpe, Sulte 750 | Houston, îX 77027
   lntemal Extenslon 4-94-7353
          :
   Offlce (713) 951-73s3
   Fax (713) 951-7345
   I lndö, cazares@ hancockwhltney. com




    Arc there any other wltness€s or vlctlms to this lncldent?

    only ¡nternal employees rnd the account holder ôt the recelvlng bankl

    Mðrlä Aly - Valero Tltle employee
    Aaron lhomas - valero Tltle Employee
    L¡nda Cazares - Hancock Whltney employee (payoff lender)
    Carmen Sepulveda - Contempo Eullders (pðyoff account holder)

    ¡f you have reported thls lncldent to other law enForcement or government agencles, please provlde the nôme,
    phone number, emall, dûte report€dr report numberi etc.

    N/A



     who Fllcd thé Complâlnt

    Were you the victim        h the lncldent descrlbed      above? Y€s


     Dlgltrt Slgnåturo




   https ://com plaint,   i   o3.   gov/default. aspx                                                      tolz5lzot7




                                                                                                                   vT 000450
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 86 of 154




  IC3 Complaint Refenal Form                                                                                   Page 6 of 6




        8y rilg¡tally slgnlng thls document, I afflrm tfiat the lnformatlon ¡ provaded ¡s true and accurðte to the best
        of my                I
                  knowledge. undeÉtand thàt provld¡ng fälse lnformatlon could make mê 6ubject to flne,
        imprlsonmcnt, or both. Cfltle 18, U,S. Codc, Sectlon 1001)

                                 Dlgltal slgnaturei l,telv¡n Brooklns

  Thank you for submlttlng your comptaht to the ¡c3, Please sDve or prlñt ð copy for your recolds'         r,'tt        tha ontr
  ttme you wltl havs to mrtrG Ð coPy ol you¡ oompl.tnt,                                                            '9




   https://complaint. ic3.gov/default.aspx                                                                          t0125/2017




                                                                                                                           w 000451
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 87 of 154




 From¡                                         Johnson, Paul < Paul,Johnson@hêñçockwhitney,com>
 Sent:                                         Wednesday, November0l, 2017 11;30 AM
 lo;                                           Cazores, Linda; Melvin Brookins
 Cc:                                           Josls Andêrson; Aaron Thomas; Marla AI$ Carmen Sepulveda
 SubJect;                                      RE:2205 Padron Place



 Hello Melvln

                                                                                         occurred between Wells Fargo
 Corporate lnvestÌgations has reached outto Wells Fargo; lrowever, since the transactlon
 and Bðnk of America, no  lnforrnation was released,


 ts&sel{onthelnvestlgationconductedbyourlTDepaÍtrnent, theyhaveconcludecl thätthernodlf¡cationofthe
                                                                                  nrall servcr'
 documont was done aftor the emall was le0elved by ValOro's Mlçrosoft Outlook,com

 There ls nothlng else thãt we cå¡f do,

                                                                            payoff docurYlent was altêred after it was
 All of our emalls sent from Whitney Bank show the correct payoff info. The
                                                                                påymentis
 recelvedbythetltlecgmpåny. Oui lienandloanwill remalnlnplqceonthêpropertyuntll
 recelved, Hopefully you can resolvô thi$ l$sue qulckly'

 Thanks



  Froml Cazäres, Linda
  Sentr Monday, October 30, 2017 10;47 AM
  loi   Melvln Brookhs; Johnson, Paul
  ccl loità Rn¿ersoni Aaton Thomðs;               Marlð Aly; cðrmen Sepulveda
  5ub¡6ct¡ REr 2205 PËdron Place

  Poul,
  Pleqse reod messdge below.
  Thank you


  Llndâ R, cârðr6$ | Resklentl'd( construcuon Lendklg
  4265 S¡n FeliÞe, Sulte 750 I Hüu6ton''lX 77û27
  Internal fxt6nslon 4'04-7353
             i
  off¡ce (7tl) 951'7353
  l"âx (713) 951.7345
  tilrl¿r rûäiuvsolltìrut&¡rdb,l4Ev,.çsr
         "
                                           u




   From: Melvln Brooklns l$¡iltËirnþßlvsl"etstl{{,*fftl]
   Sent: Monday, October 30, 2017 10:33 AM
  Tor Cozores' Llnda
  Cc¡ losie Anderson; Aaron Thomasi Marla Alyi Carmen Sepulveda
  SubJech REi Z?05 Padron              Place
                                                                          I




                                                                                                                w    000452
   Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 88 of 154




Paymont Detalle Report
Company: Valero Titl€ lnc
Req us3ter: Brooklng, Melvln
                                                                                                 Eankof åmer¡Ga
                                                                                                 lllerrill Lynch
                                                                                                                                      e
Run Date: 11logl2o17 4:32:45 PM CDI

Dome¡tlc Hlgh Value (Wlre)
Pôymont Catogory:Urgentrwlto


                          Sletu¡: Conllrmed by Bank
            Trünr¡cllon l¡umbori'l78TA4g328KR0R71

  Doblt Acoount lnformatlon

                        Deblt Bsnk3 111000025
                   Doûrrascounr:     lfutz
             Doblt Â600uhl Nemo: VATERO TITLE INC
                   DebllCurrency: USD


  86nollclrry Dotrlla
                Benrl¡olary NBmo: Whitnay Bank Wiro Cloaring Aocount
            Bsnsfis¡ary Addr6!r¡ 4286 san Folipo Sle 760
                 Bonol¡clüry C¡ty3 Houslon
                                                                             Benofclary Account;
                                                                             Benollcl¡ry Sank lD:     ffil3'
                                                                                                      WÉLLS FARGO BANK, NA
         Eonrlf chry Po¡tel Ccdc. 7 7 027                                                             464 CALIFORNIA ST
             Bonellclary Countryt uS . Unilsd sl8t€s of Amåtica                                       SAN FRANÇISCO
                                                                                                      uS - UnllBd Slat€s of Amerlca
                                                                                 Benollolary Emsll!
                                                                       Bonoflclrry Mobllo Numbor:

  Paymcnl Detellc

                  Credlt Currency: USD                                                 value Oato:    0912912017
                   Credll Amountr 250,945.31

  Opllon¡l lnfoflnrtlon
     Sondgrl Rof.r¡ncr Numbor        17-32601                              B€nol¡ol¡ry lnlormâllon:   ApplytoAcctf0?ô3
                                                                                                      conlompo Bulldor LLc Psyotf
                                                                                                      2206 Padron Plsca
                                                                                                      Valero ïltle 7135521370


  Addltlonel Ror¡llng
             lnlermedlary ôank lo¡                                            Roc¡lvor lnlorm¡tlonl


  Conlrol ¡nformsllon
                              lnput:4t100120                                            lnput Tlmo: 0912s12017 10:49:50 AM COT
                         App¡ovod: ct700740                                                   Timo: 09/20/2017 l1:02r38 AM CDT
               lñltlal Conl¡.mallonr WTXI20l 70929003õ165¡l
                    Conllrm¡llon #: FEDR;201709298087HU4R0f4220




                                                                                                                                      F



                                                                                                                                w 000453
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 89 of 154




                                                                                                                                                       1LO2276-17
 Houston Police Departnrent
                                                                                                                                                               Productlon
                                                                                                   RaÞor¡dô¡lrÏña
                                                                                                   1 l/06/2017 15i49
                              tlouston Polico Dopsrlrnefl            I                             Ofi6r       nèÞon1lte




     @
                              I 200   Tr¡vl!   Stro€t                                                  lnvestigat¡on - Forgery/Fråud/Counterfelt
                              Hourlon, TlxE8 77002                                                 oí1ú hbm
                              713-884.er31 EÍÞ€srqy Dlal 9-l-1
                                                                                                       cHolcE, G

     Aclnti tristrative I lrf ()r¡nâtlon
 ¡^ddÞlt                                                                                                                   ov                            A9
                                                                                                                           HOUSTON                       77027
 i1283WLOOPS#1260                                                                                                                                        Pdñ¡i lÌí¡
 I   o{.ua¡.t           6t¡dór                     n¡¡h1d                       FffiO¡h¡t¡n.                               loo¡irmm
 ì          1A5O                 CENT                            01                  (QQ12912017         12;0Al                                                  TEL64
 ;oilwlNm                                                                                          .   Pl,llio! - --.
 'cHolcE, G                                                                                            South Contral - Even¡ngs' Patrol
     Ollìqri¿n                                                                                         AvHs

     V\baûr             öír0r Ceilt                                                                    Ed,Ls¡ V.l6

           TLEAR        Hartie CountY
                                                                                (þm CÌld.
                                                                                                       $150,000 to $299,S99 (FBlonY 2nd)
     HÍt   trhn.        lülv l,lhffi               t    etâl Yhd,t

                                                                 No
           Et.   vALERO fl rLt
                                                                                            Clly                                      0blt                 ¿p Cqde
     ^dû¡¡a

           Phonê(!)¡

                 BROOKINS.MELVIN
                       l¡r                                                                                                            ì   ¡l'tl
           \Mrlteor              Male                                                                                        0'0,,                0#                    12
            \Mrito
           Hi¡panio
                                                                                            qry                                           5uts                Ap Cod.
     lÀdí¡!t

           Phone(r)3    wt<                                 OE

                        (512)371 -7000                       (s54)551-0584




      Stunlll¿¡r.v

      COMPL STATÊDAN UNKNOW! PERSON, PRETENDED EE AN EMPLOYEE AT I/V}IITNEY BANK, AND
      REOUESTED A MONEY WIRE FOR TlltJO H UNDRED, FIFTY THOUSANO, NINE HUNDREO, FORTY FIVE DOLLARS'
      AND THIRTY.ONE CENTS, USING A FRAUDULENT EMAIL.




      [FÒfi¡i                                                            lñËÆ
      cHOICE, G                                                          lovt vzot   s os:ot                                                                    Pag€:1 of1




                                                                                                                                                                             G


                                                                                                                                                                             vT 000454
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 90 of 154




                                                                                                                      12/4/20'17 3:08 PM
                                                                                                chrls Þ¡nl0l - Olstrlct Clefk Hsr¡B County
                                                                                                                 ÉnvsloPe N0.21086ô0ô
                                                                                                                         8}l   tlt¡   fhof,ìro
                                         2017                    9 / Court: 157                                  Flled: 1?r4r¡01? 3:0ô PM




     CONTEMPOBUILDER
                                                                        INTHEDISTRICT COURT


     V.
                                                                        HARRIS COUNTY,
     VALDRO TITL,E INc'
     DBA VALERO TITLE COMFANY
                                                                                                   rcl'

                                                                        -JUDICIAL
                                                     'IITI.AL BY N}ITY


     1.     p¡åC0YtlBX-tSY&*,

             Plaintiff's clultrt cxcaeds $50,0{}ü.00'                         cle¡ts DlscoverY Plun 'rl,svcl TWo"
                                                                 {¡,.
     pu$uünl   üo   I'Jì'C'P.   190'2.                       lt.,1

     2,      "r'nen49llJ$cl",flsugi!                   .,!'il,
                                                                                          plus interest and
             Plaintiff is seeking rnonetarY ,¡],"r$,ù.- only in the amount of $250,945'31
      attourey fees,                            \Ì
                                            'lf"),

      3,      PrtR'tTIl$.
                                         ( ll"''
             A         {:(}               BUILDER is "Plahrtíff'' Plaintlff is            rcprosonted by     Mr' tlVilliam

      C, Boyd (TBA#                        (crnail lghsy:!ülÞ-¡¡tcrçp¡tlxlyll.'çt¡r¡t) and Mr' S' Scott Boyd

      (TBA#                     (email *hg*[til,p¡úçryç.¡r]xlyücQ¡t           ) of   Patterson, Boyd   & Lowary, P'Ç',

      2101 Louisinna,     flourron, Texas 77002 (Phona: 7131222-Ol|llr-ær: ?13/?59;0642Ù.




                                                                                                                           l-t




                                                                                                                                vT 000455
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 91 of 154




             B,vAI,ERoTITLnINCtlbavAI,ERoTITI.EcoMPAl.IYis.¡Defelrdant''.
                                                                                  ¿t 807 Las
                                              gistored Agont Mr' N[clvin Brookins
    Dofendant may bo servcd by scrving its Re

     Cirnas Plcwy, ,Suite 120, Austln, Texos ?8746'ó159'

     4.       .tttnlsl)lc'fl()N.ÂNllvENIilL
                                                        juriodictiou of this           Cau$' 'l'lrX,{Srccmont marlu
              ll+ïntiffs    ulnlm ¡:xsseds *re nrÏnimum
                                                                                                               Plnintitr
     tho bosis of     FiaÍntiff   s eï¿rint   wss cxecuted ûfid to ba pufornneil ln
                                                                                    llnrrtn   ffi'   Texas '

                                                                                           Rnd transacts
                                                 lbxas, D¡fcndant rrrrrirl,X{rÞón office
     ha* ilr ¡lrco of buslncss in Xarrìs Caunty
                                                     has luri'stlictio¿ "t$iil ïenus is lxoper
                                                                                               in Hurit
     husiness in l{¡rffis Côufrty îexss. Ilri* tourt
                                                                                 ....-\l
      çouury,'l'cx*s.                                                         ,.lgn
      i        P,ðq.[$,tg]UNn.                                            t.î'




                                                        from thc unknown tblrd party's oomputer
                                                                                                to Defendanls
          oorntnunioatiorw,                         ,
                                                                                                        by Defondant in
          coruputer                                 as    to tl¡e wirc transler of the ftnds being hetd
                                                                                                tha fl¡nds to              an
          esorow for t)lni                    for the ttrírd party Buyer' Dofendaut misditected
                                                                                                 owed ?laintìff             a
          impropur     pt,l)        aooordeûco          wìth the oomputer inshuotions' Dcfendant
                                                      by relylng upon tlie frauduler¡t eomputef
          füluciary duty, Defendant brcachsd the duty

          instructionsandbytransmittingtheesórowfundstoanimproporparty.Asaproximaterssultof
                                                     in ths emount of $250'945'31'
          the brea.oh Plainliffhas suffered darnages




                                                                                                                           w 000456
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 92 of 154




           AspartoftheDefondant,rsefvic€srendetedbyDcfendantfotPtaintiff,Dcfendantowod

    PlaintiffodutytoÈotâ3hngsorot)vsgentforPlaintiffaniltheThlrdPartyBuyet'sbenefit;to
                                                                                     ptactioes in thc Title
     slosc the salc of thc rcal prcpelty     ln       acsordmcc with the customs and


     Compnnybusinoss;toproperlyhandtctheolosìng;toverifygomputerinstruotionsforwiringof

     osorowfuns¡toproperlytrainitsemployeesintrunsrnittlng"*'î[$ltlnoludlngthc
                                                                                             of lhc purchase
                                            electronic hsttuctionn and tha fru'ts'qi'ftifiiU
     verißcation of the authcnticity of the

     fundstofheproporParty.Defendant\ryasnegligontinpcrforrlr*rse"ofDefendant'sduty.
                                                                                  instruction rcccived
                                    to, an impropor nartV based t¡,iít'îiutttt*nt
     Detbndant $ansmitted thc money
                                                     't)cfeütli:l$àt* nogligcnt in failing to properly
     by conputor from nn unknown third party souroe.
                                                                                      perty' Dcfendant was
                                                  not rnirdircr4dhiå an imptopcr
      train its employoos to Bssure funds were
                                                                                                      tund* to
                 in not p'ovidirlg s systcm of c'ecks
                                                      t;qgti.í1i,.*t to üsst¡rç tbe rnisrlirection of
      negligent
                                                                              dcporitod l,ltc purchatt pricc af
                                                                                                                lhv
      an lmproper paxy would ¡rot ç00uf,          ,   r.rro'r'r$ Èì*y Buy*r
                                                                                                pa*y'     a
                                                          *tsdircotsd tht ftff¡å tû an improper       '{s
      propcrtier ln essrow¡trlth Defendant. r:of.m'd,li,r
                                                                                                            of
                                rfçndsnt's   ,{-.d#;-- Flaintllî       hu* *ufïat'qd rismages in xho'gmount

                                          .$.
       $250,94s,31.                      {i:Û
                                     - û\i\
                                    (riìtüü1" oonsideration Plaintiff anrj Dçfendctrt entered into               an
               AlternatlvelY'
                                                                                                         fo¡ tho
                                             agreed to providc oustomary        "Title Company" services
       Agroomcnt bY
                                                                                 thc            in                    a
        bçnefit of Itl¡ì            a Third Pæty Buyer' llaintjff has pertbrmorl     '{grocmonf
                                                                                  by failing to ûa$smit
        commerciallY                lna$ner, Defendant h¿s b¡eached the Agreemont

        *tepurchasepricefundsinaptopermonngltotlroproperParty.Asaproximatcresultofths
                                                              of $250'945'31'
        breach    Plaintiffhag stftbrcd damages in the amount




                                                                                                                 vT 000457
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 93 of 154




             All conditions prccedont to Plaintiffs recovçry of               damagos, attomËy fees, oosts and

     interest have beon timely performed in         0.   commoroially reasonable lnanner and all offset¡, credits

     and paymontr travo been allowed.

     6,     çÀu$ll$ o$       Åctlss$,
            A, Nrelinçnsa
                                                                                         "              rS.
            Dpfendani lo     gïilty of negligent           acts and orulssion whioh lup')it'úrxitttu[cly oausod

     darnngcs   to i¡lalntiff, Äs a pnlximuts ¡,c$rlt of Dsl'endrnt's ncUtiugti"u" lllrrirttilï has suffcrcd

                                        [,
     rlamugc$ in thu amount ol'$250,945.3                                         /¿
                                                                                       "ì{t '
                                                                               \.t-/
            B, llr{'¡l,{,h,or ltlrltrclùüf.l}Jt!"                          ,lty,-
            Dsfend¡nt brurcltc<t thc t¡dücituy duty owctl lP \l¡iìjutilï. Às                    t   proxlmatc rcsult of tho

     breash Plaintiff has suffered darnages in the lnroa*q-ft4250,945'31
                                                                 ..:{dv
             C.      IlronclJ   oICenUSs!                     .h:.r,
                                                                                                     As a
                     Alternatively, Defendant r,r,¿¡ÍlJi,,r*o Defenclant's agroemont with Plaintlff,

      prcximate result of thc broach,          Flrrir;tffi    suffered damageu ln the amount of $250,945'31 plus
                                                  (. )'
      attomoy fces, costs, ond interçst,

             D.

             pt¡intiffsceks ,ç¡#Cii\,, of preju4gmcnt snd post-judgment ¡nterest at tho ma:<imum                             rate

                              ,,*S''
      permitted by   law' ç1ì:
                       ,"lrl
                         '.\+
             B        !.l*.*ilá¡.Ut!*¡r.;$tl   flçüit.{ul¡x$&:'ryilhp¡'
             plaintiff is cntiüed to recover rcasonablc           and nscessary attorney            fccs. Plaintiffhas retslned

                                                                                  to pay                           rcasonable fe'e
       the taw firm of Pattcrson, Boyrl & Lowery P,C, to filo suit and has agrecd
                                                                                                               a



       lo ths l¿w firm, Atl de¿nands ¡nd oondltlons preoertont havc been
                                                                         pcrfomed, Plaintiff roquests




                                                                                                                                w    000458
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 94 of 154




                                                              attotney fees in sn amount detcrmincd
     Judgmcnt agalnst Defendant for ¡casonablc antl nsg€ssary

     by the   ['let of faot,

              F.       $c¡llg,¡l{qÍ.$t¡¡!t¡'to}:
                                                             omissions of Dofendant were conduoted by
                                                                                                      ageuts'
              At all matcrial times the acts antl

     roprcseniativos and employees              of   Defendant

     authority or whosc aots and omissions wore

     whlph acts and omissions benefited Dsfcndant


      7.       Ììl.ltìuÐie'rIJOII l¿l.s{rr'o$trlt$

                                        194 of the Texas Rules      of                     Dofendant ls rsquosted to
                Pursuant to     Itule
                                                                               lnformation or materìal deso¡lbed in
      disclose, witbìn fifty (50) days of servise of thls

      Texas Rules of Civil Procedurç            Rulc   I


                                                                                    sorvice ofthis request




       Defcndant refers to the                               inthe same Pctítion'

                                                                                               oonducted bY Defendant
       Rool Estate                        to the Septomber 28' 2017 reat estata olosìng
                                                                                        Padron Houston Tçxas
       at its offlco in l               Texns for propcrtios ownod by Plaintiff at2205
       made the                       law suit,

                  llease admlt or deny the followingl


        Rlùq_l,    &sl'   I|() tì ð I ¡Fl   ¡!i$18lL.Np'J:

        Defendant conducted theRÊal Estate Closing

                  TESPONSB:




                                                                                                                   w    000459
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 95 of 154




    Rß0,tr|Ii.flI' FOlÍ * þlYflllsl0N r{Û. 3:
                                                                                          plaoed \4'ilh
                                                    basis of the Real Ef|tats ctosing was
    Tlto putohaso prioe for tbe proportics m¿dç the
     Defendot'

           RE$P.N'E:
                                                                                      "-,r#t
     ålt|CI-t,llLç:Ïr0n   S"f.}tr{},Fä}Êff-lf,g'3:                                ,...('}
                                                                                           of rhsRcol
     $250;e45,3r ,of tho n¡ndç for$c uyr"orry"J,'i:,:llî"0ä1'åil1¿"1îlÏiÍifir$,|1**
                                                       to nn tnçqlïr¿$äSt"""
     ñioæ Ciottng was wiro frân.d€ffis¿I bv Ðcfendant'

            REflPoNSIi.:                                                    "
                                                                   *È
      {tlüf}uri$îs$&rU}mljt.ËqN         I{ç'4t                  ""J*
      Defsr¡dsnt äctcd ts an oscruw ngent for thu
                                                  lreul r¡.$fí{"loxìne

             RrsloN$Er
                                                          ði-
                                                      lnsüuctlons
      Þelbndnm wü,ivotl by ondt tlro rtt'q$(filÑirlna

             RESPONSE




       Dofendsnt did not                 to thÈ aooount lnsftuct€d in thc orlginal email




                                                                üotll   for wlrc tansfer of the $250'945'31
       Dafend¿nt ¡lid not oonf¡rmthe validtiy ofthe ssoond

               RESPONSE:
        1t{}9ïI¡S't:t!$lt ÅDtl! lfiþf.ot$   lì{(å'   I:




                                                                                                              w 000460
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 96 of 154




                                            to lhe colrect account'
    Defcndant dld not wire ths $250,945'3 1

           RESPONSE



     lj]ùor{riffi-¡fe¡n*p I                    r


                                                      the funds for tho purchase
                                                                                 prioe oftho ProPerties
     Defçndant ha¡ not reaovered the $250,945 '31 'of
     rnodr thtboti* of üsRcalFstaic   Closing

            RESP'NSE:                                                                    COMPANY
                                            vALERoTITLEINC'dbav



     9"

                                                         tho               d6punents for insPection and
            Plaintiff lbguest$ that DsfÜ¡rdunt prcrelüce
                                           lloyd &Lowcly              days aftcr scrvloe ofthc Rcqucsts'
      oopyÍng nt the oft'tcçs of Fatterson
                                                                   fcilowlng ttofrnTtlon* eP¡rlY:
             It*r thc purPoscs ofthe follov        ng




              Plaintiff:'t            moans CONTtsMPO BUILDER
                                                                                                    tenl sstate
              Rct¡l                                                                                 ownsd by
               ckxiu
                          2205

               Suifi..Suit,,or..LawsuÌf'referstothecaseinwhichtheserequostsate
               propounded'

                Due¡¡meltlltr$ludgçbuîi'snutli¡¡itgdl,olnycloctronicrrlly$lotc(l.dtìttìtlt
                                                                     file or lites (rca<líly rctrd''le by
                nragnutic .r ot)riç'l tì,",,;ö ,ilil o* oni*trr¡.u*"                             but
                onc ór il1$r€ co¡lrpilter   -lritruitüt ;i   thrcnsics softrnare); any "dcloted"




                                                                                                            vr    000461
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 97 of 154




           /rllÐocu¡uc¡rts:'l'hetefln"âlldocwrrcnts"¡neansnndinclutiesalldocumentsthat               tthtlvs'
                                                    in ¿¡lly w¡ry to t'hc rlubjuct t¡rtrltcr srl'the
           in aüy rnnnner or l..o¡ru ïr* ,,ar*uu,tr                                       c''li'rin' recot'el'
                                                                                            tlìrr1
                                                           ifiltitnfic"t, utt
           cu¡rri,ncd lnwrrrit, ¡,r*¡urf ing;*iùìnui                         'tuct"*nt$        giving rist'l t' lhc
                                                            trpolÌ, (n' iit*uuu thq evçlìÎs
           rçllcrit. $t'1lt)tûrry.r, cv*luntõ, et)tflnlcllt                   rtt* llric¡grouncl      ot'rvt'rt'+ tho
                                                   in *ny mßlln$r
           trbovo-c*¡rtio¡c¡i lnnusuii-;r i¡at                         'tni"        upon,   ar   'f ' tafcrred too
                                                                                               ws¡:e
           ba,lis for,   or that r$tflrÞ  îo, r,ecor.d, evaluâîs, coÀnicnt




                                                                                                                vT 000462
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 98 of 154




        reliedupon,utili'¿ed,gcnetated,tlansnitted'orreccivedinconnectionwithsame'
                                                        of the samc tlocumcnt'
        rt rlocs not includc t"liù'fo, få"nlicnt *opius




                  B.          ADDITONAL INS'r

                   L
                                                                               If any or a1l documonts
                                                           no longer  inexistenoc  or no longor in yow
          identi$ed or                                                                  lossr or anY other
                                                       becausc of dostruotion, hansfsr,
          uossesgion, cttstotlY, ol'
          i*osut, therr iclcntl$                      evcry ruchdocument'

                                                               The definïtions listed above ara
                                                                                                    to   be
                   n
                                           as possible to inolutle the most
                                                                             informatlon ot doouments
          oongtn¡ed as
          rosponslve                            rsquests ptopounded horein.


                    I                           If                        -*ittrdoçuments from Pt'oduction
                                                     Defendant withholds anv
                                                                    state         resP""t !o snch withheld
           under              $lnl   of   privilege' then Please
           eloctttl.ttltl[:                                                                  withbcld;
                                                      which the document is being
                             L, Tlio priviloga uniler tft"
                             b, Â description nt- clxaracter ol typo of document
                        involvetl;                                                of üte
                             c. A general tlescription of thc subjeot mattor
                        dooument;
                                d,        The date the dogument wæ PrePated;
                                e.        its author or signatory of the dooument;




                                                                                                         vT 000463
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 99 of 154




                       f, The persons to whom the documentwithlstheitoddressod and
                                                                          titlosi
                   prrr*, to wt o* oopies were fumished, togethsr
                       g, The presont depooitory of !'!e  documents¡
                       ñ: Your willingncss to rnalce ths dooumont ¿vailabls for an r¿
                    camera inspeotion bYtbe Court.

         Älsor pleaso P roduce       all   non-Prlvllogcd   Po rtions   of   anY documcnt that
         contains nllogedlY priviloged informatlon.

                  4.     Â:¡t!úsui$¿. To avoid ambiguitY'
         deftne a numbor      of terms used in the following
                                                            of a                    refgr to the list
         attomey claims You do not understand tho meaníng
         of defrnitions or contaot the opposing atorneY for

                   5.  $rrnqlc{rurlÍ!lj$.!t.' This discovetY            is coutinuïng. In the event
         that any  information   or mnterial responsivc
         productïon comes to your attention,
         attention, Possession, custody or c
         subsìdiaries, acoountatrts'                             members, dítectors, or attomeYs
         subrequent to tho fillng    your                 u aro requitedto fi.¡rnish the additional
          infornration, answers, or                       counsel ProPounding thesc discovery
          requests as soon ss Possible.

                 6                                   To the extent Defendant belleves that theso
          requests call for pruducti
          secret" Protooted

          as    long as it

      REQUßSTST|OR

           l.                       alt Docurnonts and Communioations regarding and/or
                             Real Estate Closing made the basis of this suit, diroctly or
           ind

           RESPONSD:
                                                                     upon whìch Defendant
           2,        Please provide all Doouments and communications
                                                                    liable to Plaintiff for
           relies or inrends to rcryî triuf in denying Defendant is
           damagos and/or tiabilitY.




                                                                                                        w   000464
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 100 of 154




         RESPONSE¡
         3. please provldo all oommunioations   betwcen Defendant and Defendanvs
         !rpr*;h;'Dtf;¿*i ¡"tt"dti" rcpotts' or whoso oonsultâtion wlll be the
                                       tt"ot tttti¡'
         baiis for any testlmony and the expert's

          RESPONSD;
                                                             pâpers for the ,llr:'$rldnnt's cxpotts
          4,    Plea*e provide all doot¡msnts ôÌì(yor wolk
                                                              cänsultati i.'rr.rv$T;üc tlro basis for
          whom Defenriant itrtends to irave tosTify or *ttoso
          any tostimony and the expef's repotts'

          RESPONSD:                                                     .?l

                                                              and                    regarding
                                                                                         for the



          RESPONSE

           6,    Pleaseprovide coplcs of all                and Cornrnunications regatding
           and/ot referencing any transfers,            t¡ansfer or othetwíso, of any closing funds
           for the Real Estato Closing                    of this suit, dircotly or indireotly'




            RESPONStr
                                                                               and/or
            9. llcnss produce all Documcnts nnd Cçmmutricationt regarding
            refbrcnuing tire fropert¡ai lj¡j pu¿t,tnllouston Texn*   m*ds tlrs basis of this suit'
                                                                     prescnt"
            ãrr"üv ãtïdireotly ror tte periorl July 1,2017 unlil the




                                                                                                        vT 000465
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 101 of 154




            RESPONSI:
                                           VALIRO TIÎLDINC. dba VALERO TITLE COMPAÌ{Y'

                                            BY:
                                                                                                            (-
      I0
                                                                                               #
                                                                                                       u.
             lilri0tjll)s'l'lt{}.R.lti
             Plainllff requosts   a    Triûl      bY Jury'


      11 PR+Y,4ß.                                                                         lll'r
                                                                                          ,"r1")-
                                                                                           upm irlûli
             Plaintiff requosts tl¡at Defendant be citcd to uppeal nnor4s?tr'**cr end that
                                                                                              prcjudgrnent intotcst, port
      Plalntiff hnve judgmcnt agalnst Defendant for Plainttffs                   ;{1þntt'
                                                                                /J. ',*

      judgmont ínttrcst, costt, &ttotrrc.y foos and suoh othcr¡rri{l}'ùrrrlrcr                      to which Pl*intlff rmy
                                                                                           'elicf
      show flronselve¡ entitled.

                                                                            subm¡ttad,

                                                                               BOYD &LO$/BRY,P,C.

                                                                     /s/wlU;.4MË..-lXlYl:
                                                          (          WtlltamC, BoYd
                                                        \            TBA# 02?79000
                                                    .{)) ì'
                                                  (:ltr              S, ScottBoyd
                                                  l)'                'tB.A#24026909

                                      ,.
                                           \
                                           tlty
                                                                     2l0lLouislana
                                                                     Houston, Tsxas 77002
                                 , r'ì'
                                                                     Phono¡ 713/222-0351
                                4Jþ'
                             .(.¡I                                   Fa*1131759.Q642
                                                              .Attoruoys for   Plaintiß
                       .ì'1i'




                                                                                                                         w 000466
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 102 of 154


                                                        CIAIM DEPARTMENTT P'O. BOX 3961 . PEORIA lL 61612-3961
   R[-ff                                                 UPS/FEDEX: 9025 N. LINDBERGH DR   t   PEORIA, lL 61615-1431
                                                                                                     P 800-444-0406
                                                                                                     F 866-692-6796
                                                                                                     RLICORP.COM



March 6,2018


VIA CERTIFIED MAIL #9214 8969 OO99 97901619 9273                89   - RETURN     RECEIPT
REQUES TED an d EMAIL (mailto mb @valerotitle. com)
                                      :




Melvin Brookins
Valoro Title, Inc.
Building II, Suite 120
807 Las Cimas Parkway
Austin, TX78746


               Re      Insured: Valero Title,Inc.
                       Matter; November I, 2017 Notice of CÍrcumstances
                       Policy No.r 8ND0101687
                       Policy Term: Nl23lt7 to l0l23ll8
                       Claim No.:       ?1fì5



Deal Mr, Brookins:
       'We
            leceived your February 14,2018 coruespondence, enclosing a proof of loss on behalf
                                                                              'We
of Valero Title, Inc, ("Valero"). Thank you for submitting the proof of loss.     reviewed Valero's
claim based upon its     proof of loss, the documents submitted  in support   thereof, and our priot
conespondençe. This letter summarizes our current understanding of the claim and       RLI's analysis
ôf the ôlaim. If, aftei rêViewing this letfer; yöu ñaüe ány"qüeStiöns áböut"öur analySis, wiSh to
further explain your claim and/or provide us any additional infounation or documentation, please
do not hesitate to do so. We would be happy to reconsider the claim based upon any additional
infomation or argumerits you believe may impact oul analysis of the olaim and the issues
discussed in this letter,


S-q¡qparv ofStaim,
                                                                             'Whitney
       Valero's claim stems from          a construction loan between                 Hancock Bank
("Whitney"), as lender, and Contempo Builder (o'Contempo"), as borrower, Valero           acted as the
                                                                                   'Whitney
escro\il agent for fhat loan   and in connection   therewith,   corresponded  with          about the
closing. Valero alleges that itreceived false wire  transfer instructions from someone  impersonating
Linda Cazares ("Cazares"), an employee of Whitney, Based upon Valero's submissíons, we
understand that that claim arises from the following correspondence,

        On September 14,Z}l7,Yalero sent an email to Ms. Cazares (at the following email
address'olinda,Cazares@hancockwhiürey.com") requesting anupdatedpayoff letter. Ms. Cazarcs
thereafter provided an updated payoff letter to Valeto on September 14,2017 at 4:08r48 PM (CSÐ.


                                                                                                         EXHI BIT

                                                                                                           q
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 103 of 154


                                                                                      Melvin Brookins
                                                                                      Valero Title, Inc.
                                                                                        Marph 6,2018
                                                                                            Page 2   of5


While the olosing \ilas otiginally scheduled for September 15, 2017,the pafües rescheduled it to
September 28,2017.

          Due to the rescheduling, Valero (on September27,2017) requested another updatedpayoff
letter fi'oûr Whitney, which Ms. Cazares provided on Septemb er 27 ,2011 at 10:43 am. Thereafter,
Valero corresponded with someone impersonating Ms. Cazares (from September 27-29,7017)
about the closing. The alleged imposters thereaftel provide information for an account held at
V/ells Fargo Bank, N,A. ("Wells Fargo"). Valero thereafter     hansmitted directed its bank (Bank of
                                                            .Wells
America) to wire transfer $250,945.31     to the account at        Fargo.

         On October 25,20!7,Ms. Cazares sent an inqriiry to Contempo inquiring about the payoff
as V/hitney had not received the olosing funds. Valero sought to teverse the above-described wire
transfer, but was informed that the fi¡nds had already been removed from the'Wells Falgo account,
On Decemb er 4,2017 , Contempo filed a lawsuit against Valero in Hauis County seeking damages
of at least $250,945.3 i .

As+lvp.is

       RLI issued Crime Poiicy 8ND0101687 to Valero Title, Inc. which has a policy period of
October 23,2017 to October 23,2018 and a Per Occurrence Limit of Insurance of $l million and
a $25,000 Per Occun'ence Deductible, While we understand that the Proof of Loss seeks coverage
under the Funds Transfer Fraud Endorsement, we also evaluated the claim under Insuring
Agreement 5 as Valero previously suggested that ít intended to investigate the possibility of
computer flaud, Based upon the materials provided to date, Valero has not established a loss
covered under the Policy for the reasons discussed herein.

       FírsL while the Pfööf õf Löss döes riöt expi'êssly addross Ihsurlng Agteement 5; we
considered the claim thereunder, Insuring Agreement 5 provides as follows:

       ).      Computer Fraud
               We will pay for loss of and loss from damage to, money, securities and
               other property resulting directly from the use of any computer to
               fi'audulently cause a transfer of that properly from inside the premises or
               banking premises:
               a. To a person (other than a messenger) outside those premises; ot'
               b. To a place outside those premises.
The Policy defines Premises and Banking premises as follows

       Premises meaff¡ the interior of that portion of any building you ocoupy   in
       conducting your business.

       Banking premises means the interior of that portion of any building occupied by
       a banking institution or similar safe depository,
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 104 of 154


                                                                                    Melvin Brookins
                                                                                    Valero Title, Inc,
                                                                                      Maroh 6,2018
                                                                                          Page 3   ofS



        Based on the above terms and definitions, Valero has not established a loss covered under
Insuring Agreement 5. That insuring agreement covers loss feÍUlting directbt from the use of a
computér tó fraudulently cause a transfer of that property .froru-tw"ì.de the premises or banking
premise to a person or a place outside those premises. Valero has not established these elements
ãf cououge ior two rçasons. First, Valero has not established        that the peqpetrator hacked its
computer and thus, has not proven "the use of a computer to fraudulently cause a transfer" of its
flnds. We understand that'Whitney alleges that the emails were intercepted after receipt by
Valero, but we have not received any documentation or forensic analysis substantiating its
allegation. Second, while Valero alleges thatthe perpetrator sent emails contain false bank aocount
infoimation, the loss did not result directly therefi'om. The loss did not occru'until after Valero's
employees input, approved and released wire transfers and directed Valero's bank to wire transfer'
fünds. Accordingly, Valelo has not established a loss covered under Insuring Agreement 5.

       Second, we considered Valero's claim under the Funds Ttansfer Fraud Endorsement. That
endorsement states as follows:

        We will pay for loss of Funds resulting directly from a Fraudulent instruction
        directing financial institution to transfer, pay or delivel Funds û'om your Transfer
        Account.

        As used in this Insuling Agreement:

        a.     Fraudulent instruction means:
               (1) An electronic, telegraphic, cable, teletype, telefacsimilie ol'
                        you, but which was in fact fi'audulently transmitted by someone else
                        without your knowledge or consent;
               Ø A written instruction (other than those described in Inswing
                        Agreement 2.) issued by you, whioh was forged or altered by
                        someone othel than you without your knowledge or consent, or
                        which purports to have been issued by you, but was in fact
                        fraudulently issued without your knowledge or consent; or
               (3) An electronic, telegraphic, cable, teletype, telefacsimilie, telephone
                        or written instruction initially received by you which purports to
                        have been tlansmítted by an Employee but whích was in fact
                        fraudulently transmitted by someone else without your or the
                        Employee's knowledge or çonsent.
        b.     Transfer account means:
               An account maintained by you at a financial institution ñ'om which you can
               initiate the transfet, payment or delivery of funds:
               (1) By means of electronic, telegraphic, cable, teletype, telefacsimilie
                        or telephone instructions communicated directly or though an
                        elechonic funds transfer system; or
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 105 of 154


                                                                                        Melvin Brookins
                                                                                        Valero Title,Inc,
                                                                                          March 6,2018
                                                                                              Page 4   of   5




                (2)     By means of written instructions (other than those described in
                        Insuling Agreement 2,) establishing the conditions under which
                        such transfels afe to be initiated by such financial institution thlough
                        an electronic funds transfer system,

       Based on the above terms and defînitions, Valero has not established a Fraudulent
instruction (as defïned in the Polioy) andthus, has not established a loss covered under the Funds
Transfer f'raud Coverage Section. While Valero alleges that the perpetrator fraudulently induced
it to wire transfer funds, the definition of Fraudulent instruction requires proof that the
instruction (1) "purports to have been transmitted by you, but which was in fact û'audulently
transmitted by someone else without youl knowledge or consent," (2) "issued by you, which was
forged or altered by someone other than you without yow knowledge or consent, or which purports
to have been issued by you, but was in fact fraudulently issued without your knowledge or
consent," or (3) ooreceived by you which purports to have been transmitted by an Employee but
which was in fact fraudulently transmitted by someone else without your ol the Employee's
knowledge or çonsent."

       In this case, Valero transmitted the wi¡e transfer direction to Bank of America with its
knowledge and consent. That instluction to Valero's bank was not (1) sent by someone
impersonating you, as required by Section a.(1); forged or alteted, as required by Section a'Q); ot
(3) transmitted by someone impersonatìng your employees, as required by Section a,(3).
Accordingly, Valero has not established a loss covered under the Funds Transfer Fraud
Endorsement.

        Vy'e understand that Contempo fîled suit against Valero, The Policy does not provide
lþb!! ty c"overq ge Ql pl:ov- idg ppy "99 v€l:ag-ç" -fg-L -e-4purp.el iloyred defendìng thaJ.agl!.g¡r, The
     j

excludes from coverage the following:

         5      Indirect Loss
                Loss that is an indirect result of any act or occurrence covered by this
                insurance including, but not limited to, loss resulting from:
                a, Your inability to realize income that you would have realized had
                       there been no loss of, or loss from damage to, money, securities or
                       other property.
                b, Payment of damages of any type for which you are legally liable,
                       But, we will pay compensatory damages arising directty fr'om a loss
                        covered under this insurance.
                c.      Payment of costs, fees or other expenses you incul in establishing
                        either the existence or the amount of loss under this insurance.

         6.     Legal Expenses
                Expenses related to any legal action, except when covered under Insuring
                Agreement 2.
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 106 of 154


                                                                                 Melvin Brookins
                                                                                 Valero Title,Inc.
                                                                                   Marph 6,2018
                                                                                      Page 5   of5


Beoause thc loss is not covered undor Inuling Agreement 2, any expenses' costs, attomey's fees
incurred defending Contempo's civil action, and other indirect loss incun'ed by Valero (inoluding
amounts inouned to settle its liability to Contempo) are not covered under the Policy.

        Based on the initial information that we have received, it does not appear that there is
ooverage for this matter under the Crime Policy. However, if you believe that you have additional
informãtion thæ would assist us in reviewing this matter for coverage, please let us know. In the
interim, RLI conducted its investigation under a complete resefvation of rights, and continues to
reserve all of its rights under the bond and applicable 1aw.

Very truly yours,


 ,4a-*-                 c /4"'-t
Alison Kowal
RLI Insurance Company
312-675-4137
al   is   on, kowal   lôrl   i   co   tþge   r-t-r



Çc            Skylar Barker, TitlePac, Inc.          @
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 107 of 154




                          EXHIBIT 2
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 108 of 15411/9/2018 10:51 AM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 28921513
                                                                                                          By: LISA COOPER
                                                                                                 Filed: 11/9/2018 10:51 AM

                                        CAUSE NO. 2017-80629

CONTEMPO BUILDER,                                 §                  IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
v.                                                §
                                                  §
VALERO TITLE INC. DBA                             §
VALERO TITLE COMPANY,                             §
    Defendant / Third-Party Plaintiff,            §                157TH JUDICIAL DISTRICT
                                                  §
v.                                                §
                                                  §
RLI INSURANCE COMPANY,                            §
TITLEPAC, INC.                                    §
      Third Party Defendants.                     §                  HARRIS COUNTY, TEXAS

                     THIRD-PARTY DEFENDANT TITLEPAC, INC.’S
                   ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

         Third-Party Defendant TitlePac, Inc. (“TitlePac”) files its original answer and affirmative

defenses to Defendant/Third-Party Plaintiff Valero Title, Inc.’s (“Valero”) Original Third-Party

Petition (the “Third-Party Petition”).

                                   I.       GENERAL DENIAL

         1.     TitlePac asserts its general denial as authorized by Rule 92 of the Texas Rules of

Civil Procedure to the allegations contained in Valero’s Third-Party Petition, and any

amendments or supplements thereto, and upon trial of this case will require Valero to prove each

and every allegation asserted against it by a preponderance of the evidence, as is required by the

laws of the State of Texas and the Constitution of the United States.

                       II.    AFFIRMATIVE AND OTHER DEFENSES

         2.     Valero’s claims against TitlePac are barred in whole or in part for failure to state a

claim upon which relief can be granted.




                                                                                            Page 1 of 4
   Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 109 of 154



        3.     Valero’s claims are barred in whole or in part because TitlePac is not a party to

any contract with Valero.

        4.     Valero’s claims are barred in whole or in part because the alleged loss was

discovered prior to the inception of the policy.

        5.     Valero’s claims are barred in whole or in part because Valero has a duty to read

its insurance policies and, failing to do so, is charged with knowledge of the policy terms and

conditions. See Garrison Contractors, Inc. v. Liberty Mut. Ins. Co., 927 S.W.2d 296, 300 (Tex.

App.—El Paso 1996), aff'd, 966 S.W.2d 482 (Tex.1998).

        6.     Valero’s claims are barred in whole or in part because an insurance broker/agent

does not owe a duty to explain policy terms to an insured. Id. TitlePac asserts that any claim

which is based upon a misrepresentation, inducement, or reliance on a representation fails as a

matter of law, since Valero was charged with knowledge of the contents of the insurance policy

at issue.

        7.     Valero’s claims are barred in whole or in part because it has failed to articulate

any common law or contractual duty owed by TitlePac to Valero as none exists and no such duty

is owed. Assuming any duty to Valero exists, TitlePac denies that it breached any duty to

Valero, or that any such breach proximately caused Valero’s damages.

        8.     Valero’s claims are barred in whole or in part due to the terms, limitations,

restrictions, exclusions, and endorsements contained in and to the insurance policy.

        9.     Valero’s claims are barred in whole or in part by the statute of frauds.

        10.    Valero’s claims are barred in whole or in part because there was no “meeting of

the minds.”




                                                                                          Page 2 of 4
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 110 of 154



       11.     Valero’s claims are barred in whole or in part because Valero failed to mitigate its

alleged damages.

       12.     Valero’s claims are barred in whole or in part by the “one satisfaction” doctrine.

       13.     Valero’s claims are barred in whole or in part by accord and satisfaction.

       14.     Valero’s claims are barred in whole or in part by setoff.

       15.     Valero’s claims are barred in whole or in part by the economic loss rule.

       16.     Any award of pre-judgment interest is limited by the dates and amounts as set

forth in Chapter 304 of the Texas Finance Code and/or Chapter 41 of the Texas Civil Practice &

Remedies Code.

       17.     Valero’s damages, if any, were proximately caused by the acts, omissions, or

breaches of other persons and entities, including Valero, and said acts, omissions, or breaches

were intervening and superseding causes of Valero’s damages, if any. TitlePac asserts its right

to comparative responsibility as provided in Chapter 33 of the Texas Civil Practice and

Remedies Code and request that the fact finder apportion responsibility as provided in Chapter

33.

       18.     TitlePac claims all offsets and credits available under Chapter 33 of the Texas

Civil Practice and Remedies Code.

       19.     TitlePac reserves the right to later amend or add to these defenses.

                                        III.    PRAYER

       WHEREFORE, PREMISES CONSIDERED, Third-Party Defendant TitlePac, Inc.

respectfully requests the Court enter judgment that Defendant/Third-Party Plaintiff Valero Title,

Inc. takes nothing in its suit, the Court enter an order dismissing Valero’s claim against TitlePac




                                                                                       Page 3 of 4
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 111 of 154



with prejudice, TitlePac recover its costs and attorneys’ fees, and for all other relief to which

TitlePac may be justly entitled.

                                                     Respectfully submitted,

                                                 By: /s/ Valerie Henderson
                                                     Valerie Henderson
                                                     Texas Bar No. 24078655
                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ. P.C.
                                                     1301 McKinney Street
                                                      Suite 3700
                                                      Houston, Texas 77010
                                                      (713) 650-9700 - Telephone
                                                      (713) 650-9701 - Facsimile
                                                      vhenderson@bakerdonelson.com

                                                     Attorney for Third-Party Defendant
                                                     TitlePac, Inc.


                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 9, 2018, a true and correct copy of the foregoing was
served on the following counsel via e-service pursuant to the Texas Rules of Civil Procedure:

        William P. Huttenbach                            Justin Ryan Opitz
        Eric C. Mettenbrink                              McGuire Woods, LLP
        Hirsch & Westheimer, P.C.                        2000 McKinney Street, Suite 1400
        1415 Louisiana Street, 36th Floor                Dallas, Texas 75201
        Houston, Texas 77002

        William C. Boyd
        S. Scott Boyd
        Patterson, Boyd & Lowery, P.C.
        2101 Louisiana Street
        Houston, Texas 77002

                                                 /s/ Valerie Henderson
                                                 Valerie Henderson




                                                                                     Page 4 of 4
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 112 of 154




                          EXHIBIT 3
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 113 of 15411/26/2018 8:50 AM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 29221181
                                                                                                      By: LISA COOPER
                                                                                             Filed: 11/26/2018 8:50 AM



                                    CAUSE NO. 2017-80629

CONTEMPO BUILDER                                                IN THE DISTRICT COURT OF


V.                                                                HARRIS COUNTY, TEXAS

VALERO TITLE INC.
DBA VALERO TITLE COMPANY                                          157th JUDICIAL DISTRICT



                  RLI INSURANCE COMPANY’S ORIGINAL ANSWER



       Third-Party Defendant, RLI Insurance Company, in the above-entitled and numbered

cause, files this Original Answer, and would show the Court as follows:

                                                 I.

                                      GENERAL DENIAL

       Pursuant to TEXAS RULE OF CIVIL PROCEDURE 92, RLI denies each, all and

singular, material allegations contained in Third-Party Plaintiff’s Third-Party Petition, and any

supplements or amendments thereto, and demands strict proof of each allegation by a

preponderance of the evidence.

                                                II.

                                            PRAYER

       Defendant RLI prays that Third-Party Plaintiff, Valero Title Inc. dba Valero Title

Company, take nothing by way of its claims, and that this Court grant RLI any further relief,

whether at law or equity, to which it may be justly entitled.
                      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 114 of 154



                                                            Respectfully submitted,
                                                            GORDON & REES SCULLY MANSUKHANI


                                                     By:    _/s/ Laura E. De Santos__________________
                                                            LAURA E. DE SANTOS
                                                            Texas Bar No. 00793612
                                                            ldesantos@grsm.com
                                                            MARK W. THAYER
                                                            Texas Bar No. 19826050
                                                            mthayer@grsm.com
                                                            1900 West Loop South, Suite 1000
                                                            Houston, Texas 77027
                                                            713-961-3366 Telephone
                                                            713-961-3938 Facsimile

                                                            ATTORNEYS FOR THIRD-PARTY
                                                            DEFENDANT RLI INSURANCE COMPANY


                                                CERTIFICATE OF SERVICE

                          The undersigned certifies that a true and correct copy of the foregoing document was
                  served pursuant to TEXAS RULES OF CIVIL PROCEDURE 21 and 21a on all counsel of record on
                  this the 26th day of November, 2018.



                                                            /s/ Laura E. De Santos__________________
                                                            LAURA E. DE SANTOS




8011108/41342459v.1
                                                               2
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 115 of 154




                          EXHIBIT 4
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 116 of 15411/28/2018 1:54 PM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 29315390
                                                                                                         By: LISA COOPER
                                                                                                Filed: 11/28/2018 1:54 PM


                                              CAUSE NO. 2017-80629

    CONTEMPO BUILDER                                           IN THE DISTRICT COURT OF


    V.                                                               HARRIS COUNTY, TEXAS

    VALERO TITLE INC.
    DBA VALERO TITLE COMPANY                                         157th JUDICIAL DISTRICT


                      RLI INSURANCE COMPANY’S MOTION TO SEVER

         Third Party Defendant RLI Insurance Company (“RLI”) files this Motion to Sever Third

Party Plaintiff Valero Title, Inc.’s (“Valero”) Third Party Petition pursuant to Texas Rules of

Civil Procedure 38 and 41, and in support thereof states as follows:

                                                I.
                                         SUMMARY OF MOTION

         Plaintiff Contempo Builder brought this action against Valero to recover damages for a

loss allegedly sustained after Valero wire transferred money to the incorrect bank account.1

Contempo Builder’s causes of action against Valero include the tort of negligence and breach of

fiduciary duty.2 Valero notified RLI of Contempo Builder’s claims and requested coverage for

Plaintiff’s loss and a defense against Plaintiff’s claims under its RLI “Crime Protection Policy

for Employee Dishonesty.”3 RLI denied Valero’s request on the basis that the claims asserted are

not covered under the policy. Valero responded by filing a Third Party Petition against RLI,

asserting, among other things, a breach of contract claim and a request for a judicial declaration

“as to the coverage of the insurance policy in dispute.”4 RLI asserts that Valero’s Third Party

Petition is in violation of Tex. R. Civ. P. 38, and therefore requests that Valero’s causes of action


1
  Plaintiff’s Original Petition, p. 2, ¶ 5.
2
  Id. at p. 4, ¶ 6.
3
  Third Party Petition, p. 2, ¶ 6.
4
  Third Party Petition, p. 9, ¶ 45.
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 117 of 154



be severed from the above styled and numbered cause in accordance with Tex. R. Civ. P. 41.

                                   II.
             IMPROPER JOINDER OF VALERO’S INSURANCE CARRIER

       Rule 38 of the Texas Rule of Civil Procedure, entitled “Third-Party Practice,” governs

Valero’s Third Party Petition. As stated in Rule 38(c):

       This rule shall not be applied, in tort cases, so as to permit the joinder of a liability
       or indemnity insurance company, unless such company is by statute or contract
       liable to the person injured or damaged.

See also Rule 51(b) (prohibiting the joinder of a liability or indemnity insurance company,

“unless such company is by statute or contract liable to the person injured or damaged”). RLI is

not liable to Contempo Builder by statute or contract. Accordingly, Valero cannot join RLI in the

above-styled and numbered case filed by Contempo Builder.

                                 III.
       IMPROPER JOINDER REQUIRES SEVERANCE OF VALERO’S CLAIMS

       Rule 41 of the Texas Rule of Civil Procedure, entitled “Misjoinder or Non-joinder of

Parties,” governs Valero’s violation of Rule 38. As stated therein:

       Misjoinder of parties is not ground for dismissal of an action. Parties may be
       dropped or added, or suits filed separately may be consolidated, or actions which
       have been improperly joined may be severed and each ground of recovery
       improperly joined may be docketed as a separate suit between the same parties,
       by order of the court on motion of any party or on its own initiative at any stage
       of the action, before the time of submission to the jury or to the court if trial is
       without a jury, on such terms as are just. Any claim against a party may be
       severed and proceeded with separately.

(Emphasis added). In accordance with Rule 41, RLI requests that Valero’s Third Party Petition

be severed from the above styled and numbered cause.

       Enforcing Rule 38(c) as written, Texas courts universally hold that an insured must file

an independent coverage action, and may not join the insurer to the underlying action as a third-

party defendant. In re Essex Ins. Co., 507 S.W.3d 418, 421 (Tex. App.—Houston [1st Dist.]
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 118 of 154



2016, no pet.) (“Both longstanding rules (Rule 38 and 51) reflect the settled law in Texas that an

insurer cannot be joined in an action in which it is not directly liable to the injured plaintiff.”

(citations omitted)); In re Am. Econ. Ins. Co., 202 S.W.3d 361, 362-3 (Tex. App.—Beaumont

2006, orig. proceeding) (“[T]he rules clearly prohibit the joinder of an insurer as a third-party

defendant unless the insurer is directly liable to the plaintiff in the underlying case. See Tex. R.

Civ. P. 38(c), 51(b).”). Accordingly, while Valero may challenge RLI’s denial of coverage in a

separate action, binding precedent demonstrates that Valero cannot join RLI as a third-party

defendant in this action. RLI therefore respectfully requests that this Court grant this Motion to

Sever Valero’s claims.

                                            IV.
                                   VALERO’S ALLEGATIONS

        Valero’s insurance claim arises from a construction loan between Whitney Hancock

Bank (“Whitney”), as lender, and its customer, Contempo Builder (“Contempo”). 5 (Third-Party

Petition, ¶ 12). Valero, an escrow agent, allegedly bore responsibility to dispute the loan

proceeds. (Id.) In that capacity, Valero asked Whitney to provide an updated payoff letter. (Id.

at ¶ 13). Whitney originally provided a payoff letter with correct bank routing information, but

the loan closing was rescheduled and thus, Valero required an updated payoff letter. (Id. at ¶

14).   Valero received an updated letter, purportedly executed by Whitney and providing

allegedly false wire transfer instructions. (Id. at ¶ 14-5).

        Valero allegedly relied upon the wire transfer instructions and transferred $250,945.31 in

closing funds to the incorrect account.        (Id. at ¶ 16).    Subsequently, Whitney inquired to

Contempo about the payoff as Whitney did not receive the funds. Valero sought to reverse the

5
  RLI disputes and denies Valero’s allegations. This motion accepts them as true solely to demonstrate
that Valero improperly named RLI as a third-party defendant. Neither this motion nor any statements
therein should be construed as an admission by RLI or waiver of RLI’s right to dispute the allegations in
the Petition and Valero’s mischaracterization of the Policy.
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 119 of 154



transaction, but could not do so. (Id. at ¶ 17). Contempo thereafter initiated this action against

Valero, seeking to recover its loss on the theory that it bore tort liability for its loss.

        Valero submitted a claim to RLI, alleging that the wire transfer instruction triggered

funds transfer fraud coverage.       (Id. at ¶ 6).     The Policy does not, however, cover every

fraudulently induced wire transfer. The Policy cover “… loss of Funds resulting directly from a

Fraudulent instruction directing financial institution to transfer, pay or deliver Funds from

your Transfer Account.” The Policy defines the term Fraudulent Instruction as follows

        a. Fraudulent instruction means:

            (1) An electronic, telegraphic, cable, teletype, telefacsimilie or telephone instruction
                which purports to have been transmitted by you, but which was in fact
                fraudulently transmitted by someone else without your knowledge or consent;

            (2) A written instruction (other than those described in Insuring Agreement 2.) issued
                by you, which was forged or altered by someone other than you without your
                knowledge or consent, or which purports to have been issued by you, but was in
                fact fraudulently issued without your knowledge or consent; or

            (3) An electronic, telegraphic, cable, teletype, telefacsimilie, telephone or written
                instruction initially received by you which purports to have been transmitted by
                an Employee but which was in fact fraudulently transmitted by someone else
                without your or the Employee's knowledge or consent.

(Third-Party Petition, Exhibit 2, Insuring Clause 8).

        RLI denied coverage because Valero did not establish a Fraudulent instruction (as

defined in the Policy). (Id., Exhibit 3). While Valero alleged that the perpetrator fraudulently

induced it to wire transfer funds, the definition of Fraudulent instruction requires proof that the

instruction (1) “purports to have been transmitted by you, but which was in fact fraudulently

transmitted by someone else without your knowledge or consent,” (2) “issued by you, which was

forged or altered by someone other than you without your knowledge or consent, or which

purports to have been issued by you, but was in fact fraudulently issued without your knowledge
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 120 of 154



or consent,” or (3) “received by you which purports to have been transmitted by an Employee

but which was in fact fraudulently transmitted by someone else without your or the Employee's

knowledge or consent.” (Id., Exhibit 2, Insuring Clause 8).

       In this case, Valero knowingly transmitted the wire transfer direction to its bank. Valero

admits that fact in its complaint, conceding that “… it is undisputed that Valero sent the

fraudulent instructions to BOA.” (Third-Party Complaint, ¶ 22). Given that admission, Valero

cannot establish a Fraudulent instruction within the meaning of the policy because the allegedly

fraudulent instruction was not (1) sent by someone impersonating Valero, as required by Section

a.(1); issued by Valero or purportedly by Valero, as required by Section a.(2); or (3) transmitted

by someone impersonating Valero’s employees, as required by Section a.(3). (Id., Exhibit 3).

Accordingly, RLI correctly concluded that Valero did not establish a loss covered under the

Funds Transfer Fraud Endorsement.

                                             V.
                                          ARGUMENT

       Rule 38 of the Texas Rules of Civil Procedure governs third-party practice and the right

to join unnamed parties to a tort action. Valero portrays RLI as a liability carrier which owed a

duty to defend Contempo’s action (Third-Party Petition, ¶ 45), but this allegation negates

Valero’s joinder of RLI to this action. Valero attempts to join RLI on the theory that its

insurance claim involves overlapping facts, but the Rule 38 joinder rules may “not be applied, in

tort cases, so as to permit the joinder of a liability or indemnity insurance company, unless such

company is by statute or contract liable to the person injured or damaged.” Texas Rules of Civil

Procedure 38(c). It is not, therefore, enough for Valero to allege that its claim against RLI arises

from a common nucleus of facts or alleged that RLI owed a duty to defend and indemnify

Valero; because Valero portrays RLI as a liability insurer, Valero can only join RLI to this action
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 121 of 154



if it can prove that RLI is by statute or contract liable to the person injured or damaged” –

meaning that Valero must demonstrate that RLI bore liability, by contract or statute, to

Contempo.

       Valero cannot satisfy that standard because Texas law does not permit Contempo, as

claimant, to seek recovery from RLI and thus, RLI does not bear liability, in statute or tort, to

Contempo. In re Essex Ins. Co., 450 S.W.3d 524, 526 (Tex. 2014). The Texas Supreme Court

conclusively resolved this issue in In re Essex, holding therein that a claimant cannot file a direct

action against an insurer prior to a judgment because prior to entry of a judgment, the insurer

bears no liability to the claimant:

       Zuniga has not cited to any cases in which we have held that that the plaintiff,
       who is not a party to the insurance policy, may seek or obtain a declaratory
       judgment regarding an insurer's duty to indemnify an insured defendant against
       liability to the plaintiff before that liability has been determined. Under these
       circumstances, the reasons for the general rule prohibiting such an action prevail.
       See Angus Chem., 939 S.W.2d at 138. Because Texas law does not permit Zuniga
       to sue Essex directly for a declaration of Essex's duty to indemnify SDT before
       SDT's liability to Zuniga has been determined, we conclude that the trial court
       abused its discretion by denying SDT's motion to dismiss Zuniga's claims in this
       case.

Id., 450 S.W.3d at 527-8; Angus Chem. Co. v. IMC Fertilizer, Inc., 939 S.W.2d 138, 138 (Tex.

1997) (“In Texas, the general rule . . . is that an injured party cannot sue the tortfeasor's insurer

directly until the tortfeasor's liability has been finally determined by agreement or judgment”).

       Because the Supreme Court conclusively held that an insurer does not bear liability to a

claimant, Texas courts refuse to allow a defendant to join an insurer in the tort dispute.

Enforcing Rule 38(c) as written, Texas courts universally hold that an insured must file an

independent coverage action and that an insurer may not be joined to the underlying action as a

third-party defendant. In re Essex Ins. Co., 507 S.W.3d at 421-2; In re Am. Econ. Ins. Co., 202

S.W.3d at 362-3; In re Reynolds, 369 S.W.3d 638, 652 (Tex. Civ. App.—Tyler 2012, no writ);
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 122 of 154



Sky Station Holdings I, LP v. Fid. Nat'l Title Ins. Co., No. 12-003988, 2015 Tex. Dist. LEXIS

15126 at *1-2 (Tex. App.— Travis 2015, no writ).

       The Houston Appellate Court addressed this precise issue in In re Essex. In that case, the

plaintiff sued the defendant for its injuries. The defendant thereafter filed a third-party complaint

against its insurer, alleging that the insurer owed a duty to defend and indemnity it against any

potential liability to the plaintiff. The insurer moved to sever the coverage action on the basis

that it owed no liability to the plaintiff and thus, was improperly named as a third-party

defendant. Reversing the trial court, the Appellate Court held that the defendant improperly

joined its insurer as a third-party defendant. It so held even though the coverage action arose

from the same common nucleus of facts:

       But the general rules that allow for joinder of parties and claims in the case of
       overlapping elements do not apply because those same rules expressly prohibit
       joinder of an insurance carrier in these circumstances, namely: a tort case, in
       which the insurer (Essex) is not directly liable to the person injured or damaged
       (Lopez). …Because Essex's joinder in the case was prohibited by Texas Rules of
       Civil Procedure 38(c) and 51(b), we hold that the trial court erred in denying
       severance of the claims against Essex from the underlying personal injury liability
       action.

Id., 507 S.W.3d at 422-3.

       American Economy Insurance reached the same conclusion. In that case, the plaintiff

filed a personal injury action against the defendant. The defendant thereafter filed a third-party

petition against its liability insurer. Id., 202 S.W.3d at 362-63. The trial court held that the

defendant could joined its insurer as a third-party defendant, on the theory that joint discovery

would promote judicial economy. Id. at 363. Granting mandamus relief, the Beaumont Court of

Appeals reversed the trial court and held that the trial court abused its discretion in denying

severance because Texas Rules of Civil Procedure 38(c) and 51(b) “clearly prohibit the joinder
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 123 of 154



of an insurer as a third-party defendant unless the insurer is directly liable to the plaintiff in the

underlying case.” Id. at 364.

       Courts reach the same conclusion even in the context of a first-party coverage dispute.

For example, In re Reynolds addressed joinder of a disability carrier as a third-party defendant.

In that case, the injured party sued a tortfeasor and his insurer in the same action. Although the

injured party sought to recover from both parties based upon a single accident (and therefore, the

actions arose from a common nucleus of facts), the appellate court held that the insurance dispute

had to be litigated in a difference action:

       Sharp's negligence and UIM claims have in common the facts and issues relating
       to whether Reynolds was negligent; if so, whether his negligence proximately
       caused Sharp's damages and the amount of his damages; and whether Pelhams is
       also liable. The remaining elements of Sharp's UIM claim-whether Sharp had
       UIM coverage and whether Reynolds and Pelhams had insurance coverage in at
       least the amount of the damages recovered-are unrelated to the facts and issues
       pertaining to his negligence claims. Thus, the two causes of action have some
       overlapping facts and issues, but do not involve "the same facts and issues."
       Therefore, they are not "interwoven." Accordingly, we conclude that the claims
       are properly severable.

369 S.W.3d at 652 (emphasis added). In fact, the court held that the cases could not be litigated

together, as the court would have to either improperly taint the underlying action with

inadmissible evidence of insurance or preclude the insured from properly establishing the basis

for its coverage action:

       To allow evidence of insurance would violate Relators' substantial right to have
       their liability decided without any mention of insurance, and to exclude evidence
       of insurance would prejudice Sharp's presentation of his UIM claim.… Therefore,
       we conclude that, in this situation, Relators' argument pertaining to injection of
       insurance was sufficient to inform the trial court that prejudice would result from
       the simultaneous trial of Sharp's claims.

Id. at 653-4.

       Texas courts order severance because evidence of insurance is inadmissible and thus,

litigating both the underlying action and insurance dispute in one action is inherently prejudicial.
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 124 of 154



See, e.g., Black v. Smith, 956 S.W.2d 72, 75 (Tex. App.—Houston [14th Dist.] 1997, orig.

proceeding) (conditionally granting mandamus requiring severance of personal injury claim

joined with claim against defendant's insurer for wrongful disclosure of medical information

because joinder “prejudice[d] Black's defense and violating her right to have liability decided

without any mention of insurance”); F.A. Richard & Assocs. v. Millard, 856 S.W.2d 765, 767

(Tex. App.—Houston [1st Dist.] 1993, orig. proceeding) (conditionally granting mandamus

requiring severance of negligence claim against UIM from bad faith claim against insurance

adjuster because insured “has substantial rights not to have its defenses prejudiced by the

evidence about insurance and settlement”); In re Foremost Ins. Co., 966 S.W.2d 770, 772 (Tex.

App.—Corpus Christi 1998, orig. proceeding) (conditionally granting mandamus requiring

severance of personal injury claim joined with bad faith claim against defendant's liability

insurer because joinder “prejudice[d] Mrs. Driscoll's defense and violating her substantial right

to have her liability decided without mention of insurance”).

       As in Reynolds, American Economy Insurance and In re Essex, Valero alleges that RLI

bears a duty to indemnify it against a judgment entered in favor of Contempo. (Third-Party

Complaint, ¶ 45).    RLI disputes that conclusion, but even if the court accepted Valero’s

characterization of the policy as true, that allegation conclusively demonstrates that Valero

improperly joined RLI as a third-party defendant and that RLI must, under Rule 38(c), be

dismissed or in the alternative severed from this case. Valero will not suffer any prejudice from

severance as it can dispute RLI’s coverage analysis through an independent action. Severance in

fact advances Valero’s interests in that it prevents Contempo from tainting this action and any

triable issues with immaterial coverage issues and inadmissible evidence of insurance.
                 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 125 of 154



                                                       CONCLUSION

                      For the reasons set forth herein, RLI Insurance Company respectfully requests that this

               Court dismiss or sever the claims against it and for any other relief the Court deems necessary

               and appropriate.

                      WHEREFORE PREMISES CONSIDERED, Third Party Defendant RLI Insurance

               Company respectfully requests that this Court grant its Motion to Sever the claims against it in

               the Third Party Petition, and for any other relief the Court deems necessary and appropriate.


                                                    Respectfully submitted,
                                                    GORDON & REES SCULLY MANSUKHANI, LLP


                                                    By:     _/s/ Laura De Santos
                                                            LAURA E. DE SANTOS
                                                            Texas Bar No. 00793612
                                                            ldesantos@grsm.com
                                                            MARK W. THAYER
                                                            Texas Bar No. 19826050
                                                            mthayer@grsm.com
                                                            1900 West Loop South, Suite 1000
                                                            Houston, Texas 77027
                                                            713-961-3366 Telephone
                                                            713-961-3938 Facsimile

                                                    ATTORNEYS FOR THIRD-PARTY DEFENDANT
                                                    RLI INSURANCE COMPANY


                                               CERTIFICATE OF SERVICE

                       The undersigned certifies that a true and correct copy of the foregoing document was
               served pursuant to TEXAS RULES OF CIVIL PROCEDURE 21 and 21a on all counsel of record on
               this the 28th day of November, 2018.



                                                            _/s/ Laura De Santos
                                                            LAURA E. DE SANTOS


/41389994v.1
                 Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 126 of 154




                                                  CAUSE NO. 2017-80629

               CONTEMPO BUILDER                                           IN THE DISTRICT COURT OF


               V.                                                               HARRIS COUNTY, TEXAS

               VALERO TITLE INC.
               DBA VALERO TITLE COMPANY                                         157th JUDICIAL DISTRICT


                     ORDER GRANTING RLI INSURANCE COMPANY’S MOTION TO SEVER

                      Be it remembered that on the date set forth below came on to be heard Third Party

               Defendant RLI Insurance Company’s Motion to Sever Third Party Plaintiff Valero Title, Inc.’s

               Third Party Petition pursuant to Texas Rules of Civil Procedure 38 and 41, and Valero Title,

               Inc.’s response thereto, and the court having considered same, and having heard argument of

               counsel, was of the opinion that the Motion should be granted;

                      IT IS THEREFORE ORDERED that Third Party Defendant RLI Insurance Company’s

               Motion to Sever Third Party Plaintiff Valero Title, Inc.’s Third Party Petition pursuant to Texas

               Rules of Civil Procedure 38 and 41 should be, and is hereby granted. Accordingly, the Clerk of

               the Court is hereby ordered to open a new Cause No. 2017-80629-A for Valero Title, Inc.’s

               Third Party Petition and the Answer filed by Third Party RLI Insurance Company.

                      Signed this ___ day of _____________, 201_.

                                                                          ___________________________
                                                                                Judge Presiding




/41392432v.1
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 127 of 15411/28/2018 3:25 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 29322615
                                                                                                       By: LISA COOPER
                                                                                              Filed: 11/28/2018 3:25 PM



                                   CAUSE NO. 2017-80629

CONTEMPO BUILDER                                           IN THE DISTRICT COURT OF


V.                                                             HARRIS COUNTY, TEXAS

VALERO TITLE INC.
DBA VALERO TITLE COMPANY                                       157th JUDICIAL DISTRICT



                                   NOTICE OF HEARING



       Please be advised that an oral hearing on Third-Party Defendant RLI Insurance

Company’s Motion to Sever Third Party Plaintiff Valero Title, Inc.’s Third Party Petition will be

heard on Friday, January 4, 2018 at 9:00 a.m. in the 157th District Court of Harris County, Texas.


                                             Respectfully submitted,
                                             GORDON & REES SCULLY MANSUKHANI


                                     By:     _/s/ Laura De Santos__________________
                                             LAURA E. DE SANTOS
                                             Texas Bar No. 00793612
                                             ldesantos@grsm.com
                                             MARK W. THAYER
                                             Texas Bar No. 19826050
                                             mthayer@grsm.com
                                             1900 West Loop South, Suite 1000
                                             Houston, Texas 77027
                                             713-961-3366 Telephone
                                             713-961-3938 Facsimile

                                             ATTORNEYS FOR THIRD-PARTY
                                             DEFENDANT RLI INSURANCE COMPANY
                      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 128 of 154



                                                CERTIFICATE OF SERVICE

                          The undersigned certifies that a true and correct copy of the foregoing document was
                  served pursuant to TEXAS RULES OF CIVIL PROCEDURE 21 and 21a on all counsel of record on
                  this the 28th day of November, 2018.



                                                            _/s/ Laura De Santos__________________
                                                            LAURA E. DE SANTOS




8011108/41400858v.1
                                                               2
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 129 of 154




                          EXHIBIT 5
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 130 of 154                                1/2/2019 5:15 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 30071076
                                                                                                            By: LISA COOPER
                                                                                                      Filed: 1/2/2019 5:15 PM

                                          CAUSE NO. 2017-80629

 CONTEMPO BUILDER                                       §            IN THE DISTRICT COURT OF
                                                        §
                                                        §
 V.                                                     §               HARRIS COUNTY, TEXAS
                                                        §
 VALERO TITLE INC.                                      §
 DBA VALERO TITLE COMPANY                               §               157th JUDICIAL DISTRICT

           VALERO TITLE, INC.’S RESPONSE TO RLI INSURANCE COMPANY’S
                                MOTION TO SEVER

           Defendant/Third-Party Plaintiff Valero Title Inc. d/b/a Valero Title Company (“Valero”)

files this Response to Third-Party Defendant RLI Insurance Company’s (“RLI”) Motion to Sever

and would respectfully show unto the Court as follows:

                              BACKGROUND AND SUMMARY OF ARGUMENT

           1.         Valero is the owner of a Crime Protection Policy for Employee Dishonesty, Loss

of Client’s Property resulting from Employee Dishonesty, Funds Transfer Fraud (hereinafter

referred to as the “Policy”), which was issued by RLI and brokered by Third-Party Defendant

TitlePac, Inc. (“TitlePac”).

           2.         Valero is a title insurance company that provides title insurance and acts as a

closing or escrow agent involving real estate transactions.

           3.         In the Fall of 2017, Valero sought insurance coverage to protect Valero from wire

transfer fraud.

           4.         On or about October 20, 2017, Valero received confirmation from TitlePac that the

Policy would cover funds transfer fraud. A true and correct copy of the confirmation is attached

hereto as Exhibit “A” and incorporated by reference.




20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 131 of 154



           5.         On or about October 23, 2017, RLI, through TitlePac sold Valero the Policy that

was held out by Third-Party Defendants to include protection against wire transfer fraud. A true

and correct copy of the Policy is attached hereto as Exhibit “B” and incorporated by reference.

           6.         Specifically, the Policy stated that RLI “… will pay for loss of funds resulting

directly from a fraudulent instruction directing financial institution to transfer, pay or deliver funds

from your transfer account.” See Section A under Include Coverage for Funds Transfer Fraud,

Exhibit “B.”

           7.         This cause of action involves a construction loan transaction by and between

Whitney Hancock Bank (“Whitney”), as lender, and its customer, Contempo Builder (Plaintiff)

(“Contempo”), the payoff of that certain loan that was scheduled to close with Valero acting as

escrow agent.

           8.         Valero requested an updated payoff from Whitney in preparation for a scheduled

loan closing. See Exhibit “D.” A purported representative for Whitney provided an updated

payoff of the loan to Valero. See Exhibit “D.”

           9.         The closing did not originally occur as planned but was rescheduled. Valero once

again requested an updated payoff from Whitney in preparation for the scheduled closing and

subsequently received one from a purported representative of Whitney.               See Exhibit “D.”

However, on that same date, Valero received a follow-up email purporting to be from the same

representative of Whitney asking if Valero received an updated payoff letter with “minor changes.”

See Exhibit “D.”

           10.        Subsequently, someone alleging to be a representative of Whitney engaged in

multiple correspondences with Valero seeking updates as to when the closing funds would be

transferred. See Exhibit “D.” Valero inquired to the alleged representative as to the wiring



                                                      2
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 132 of 154



instructions routing number being one digit short. See Exhibit “D.” The alleged representative of

Whitney provided to Valero wiring instructions that were altered from the original wiring

instructions from Whitney. See Exhibit “D.”

           11.        The false wire transfer instructions directed Valero’s bank, Bank of America

(“BOA”) to transfer funds to what was purportedly Whitney without Valero’s knowledge that the

instructions were fraudulent. See Exhibit “D.” Ultimately, the $250,945.31 closing funds were

wired from BOA per the fraudulent wire transfer instructions to an account held by a third-party

with Third-Party Defendant Wells Fargo Bank, N.A. (“Wells Fargo”). See Exhibit “D.”

           12.        Subsequently, Whitney inquired to Contempo about the payoff as Whitney claimed

to not be in receipt of the funds. Contempo then informed Valero of the issue. See Exhibit “D.”

Valero sought to reverse the fraudulent transaction, but was informed that the funds had already

been removed from the Wells Fargo account. See Exhibit “D.” Valero then opened up a complaint

with the FBI regarding this matter. See Exhibit “D.”

           13.        On or about November 1, 2017, Whitney informed Valero that Whitney has reached

out to Wells Fargo, but Wells Fargo refused to release any information to Whitney. See Exhibit

“D.”

           14.        On or about November 3, 2017, BOA provided a Payment Details Report to Valero

confirming that Wells Fargo was the beneficiary bank for the wire transfer transaction. See Exhibit

“D.”

           15.        On or about November 6, 2017, Valero filed a complaint with the Houston Police

Department regarding the fraudulent transfer. See Exhibit “D.”




                                                     3
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 133 of 154



           16.        On or about November 8, 2017, a representative of Valero spoke with a

representative of RLI who stated that RLI will not likely cover the claim because Valero’s domain

was not manipulated.

           17.        On or about November 28, 2017, RLI sent Valero a letter refusing to adhere to the

terms of the Policy. A true and correct copy of the letter is attached hereto as Exhibit “C” and

incorporated by reference. This time, RLI abandoned its claim that Valero’s domain was not

manipulated and created new reasons to refuse coverage. Specifically, RLI stated that the claim

would not fall under “computer fraud” because the incident must have occurred within the Valero’s

or a bank’s premises. See Exhibit “C” pg. 2. RLI further stated that the fraudulent wire transfer

would not be covered by the Policy because the “the subject email containing the false bank routing

information was purportedly sent by your bank…” instead of being transmitted by Valero. See

Exhibit “C” pg. 3. This reasoning defied all logic as the fraudulent transfer instructions were never

transmitted by BOA and it is undisputed that Valero sent the fraudulent instructions to BOA. This

was clearly a tactic by RLI to present Valero with a moving target in the hopes that Valero would

go away and not seek the coverage it clearly paid for to cover this exact situation.

           18.        On or about December 1, 2017, Valero, through counsel, sent RLI a letter disputing

its refusal to provide coverage and to provide additional details of the subject incident and demand

letter received from counsel for Contempo. RLI was instructed to communicate directly with

counsel from this point forward. A true and correct copy of this letter is attached hereto as Exhibit

“E” and incorporated by reference.

           19.        At this point in time, Valero sought TitlePac’s help in resolving this matter because

Valero had relied on TitlePac’s assertion that Valero would be covered for this situation. On or

about December 5, 2017, Valero, through counsel, sent TitlePac a letter seeking assistance in



                                                        4
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 134 of 154



obtaining coverage. On or about December 7, 2017, Valero provided TitlePac with a copy of the

Original Petition filed against it by Contempo. A true and correct copy of these letters are attached

hereto as Exhibits “F” and “G” and incorporated by reference. TitlePac refused to assist Valero in

any way.

           20.        On or about March 15, 2018, Valero, through counsel, once again reached out to

TitlePac for assistance and sought contact from its legal department. A true and correct copy of

this correspondence is attached hereto as Exhibit “H” and incorporated by reference. Once again,

TitlePac ignored this request.

           21.        On or about February 14, 2018, Valero tendered a Sworn Statement in Proof of

Loss to RLI, detailing the incident made subject to this cause of action. A true and correct copy

of the proof of loss is attached hereto as Exhibit “D.”

           22.        On or about March 6, 2018, RLI sent a letter directly to Valero, ignoring previous

instructions by counsel, refuting Valero’s claims again. A true and correct copy of this letter is

attached hereto as Exhibit “I” and incorporated by reference. This time RLI came up with a

different reason to refuse coverage. RLI now claimed that Valero transmitted the fraudulent wire

instructions to BOA with knowledge that it was fraudulent. See Exhibit “I” pg. 4. RLI further

states that the wire transfer instructions were not forged or altered. See Exhibit “I” pg. 4. The

very notion that Valero knew that the wiring instructions were wrong and that said instructions

were not forged or altered is preposterous. If Valero knew of the forgery or alteration, then the

parties would not be in the present cause of action. Clearly RLI was doing everything in its power

to not perform its contractually obligated duties.

           23.        As a result of RLI’s bad faith and other wrongful conduct, Valero has suffered

damages for the loss of $250,945.31 plus attorney fees and any additional damages.



                                                      5
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 135 of 154



           24.        RLI has misrepresented to Valero that the damage was not covered under the

Policy, even though the damage was caused by a covered occurrence. RLI’s conduct constitutes

a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code Ann. §

541.060(a)(1) (West).

           25.        RLI has failed to make an attempt to settle Valero’s claim in a fair manner despite

the fact that RLI has been at all material times and is currently aware of its liability to Valero under

the Policy. RLI’s conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

Practices. Tex. Ins. Code Ann. § 541.060(a)(2)(A).

           26.        RLI has failed to offer Valero compensation, without a valid, true or good faith

explanation as to why payment was not being made. RLI’s conduct is a violation of the Texas

Insurance Code, Unfair Settlement Practices. Tex. Ins. Code Ann. § 541.060(a)(3).

           27.        RLI refused to compensate Valero under the terms of the Policy, and failed to

conduct a reasonable investigation. RLI’s conduct constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins. Code Ann. § 541.060(a)(7).

           28.        RLI failed to meet its obligations under the Texas Insurance Code regarding

payment of claim without delay. Specifically, it has delayed full payment of Valero’s claim longer

than allowed and, to date, Valero has not yet received payment for its claim. RLI’s conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. Tex. Ins. Code

Ann. § 542.058 (West).

           29.        From and after the time Valero’s claim was presented to RLI, the liability of RLI

to pay the full claim in accordance with the terms of the Policy was reasonably clear. However,

RLI has refused to pay Valero in full, despite there being no basis whatsoever on which a

reasonable insurance company would have relied on to deny the full payment.



                                                       6
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 136 of 154



           30.        RLI knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed all or part of material information from Valero.

           31.        Valero filed its Third-Party Petition against RLI on October 12, 2018. RLI filed its

Original Answer on or about November 26, 2018. RLI filed its Motion to Sever on or about

November 28, 2018. Contempo filed a Motion for Summary Judgment as to its claims against

Valero and the motion is set to be heard by this Court on January 18, 2019. The result of the

Motion for Summary Judgment hearing may have a direct impact on Valero’s claims against RLI.

The parties are in active negotiations to globally resolve this lawsuit and a severance of claims will

hinder such negotiations and any judicial economy saved during the process.

           32.        Valero files this response seeking a denial of RLI’s Motion to Sever. Valero’s

claims against RLI should be tried together with the claims against Valero, TitlePac and Wells

Fargo because the efficiency, justice, convenience, and economy gained by trying the claims

together outweighs any potential risk of prejudice to RLI, which can be vitiated with appropriate

limiting instructions.

                                        ARGUMENT AND AUTHORITIES

           33.        RLI seeks to sever the claims against it from all other claims, even though the

claims against RLI affect the rights and damages of Contempo, TitlePac, and Wells Fargo and

relates to the same claims that Contempo has asserted against Valero and that Valero has asserted

against TitlePac and Wells Fargo.

           34.        The trial court has broad discretion to sever actions, but that discretion is not

unlimited. In re Gen. Agents Ins. Co. of Am., 254 S.W. 3d 673 (Tex. App. – Houston [14th Dist.]

2008, no pet.). Rather, the court must review a request for severance in light of the facts and

circumstances of the case at hand and only order severance where two separate actions would “do



                                                       7
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 137 of 154



justice, avoid prejudice, and further convenience.” In re Reynolds, 369 S.W. 3d 638, 650 (Tex.

App. - Tyler 2012, no pet.).

           For a severance to be proper, more than one cause of action must be involved in the
           controversy, the severed cause must be one that can be asserted independently,
           and the severed action must not be so interwoven with the remaining action
           that they involve identical facts and issues or, in some circumstances, they relate
           to the same subject matter.

Oryx Energy Co. v. Union Nat. Bank of Texas, 895 S.W. 2d 409, 416 (Tex. App. – San Antonio

1995, writ denied) (emphasis added). To be severable, the causes must be capable of being brought

as separate suits with separate final judgments. Martinez v. Humble Sand & Gravel, Inc., 875

S.W.2d 311, 312 (Tex. 1994). Where a party attempts to sever a claim from a lawsuit and that

claim is dependent on or derivative of the other claims, severance is improper. See Oryx Energy

Co., 895 S.W.2d at 416; St. Leo’s Fed. Credit Union, Inc. v. L.E. Willis Auto Sales, 330 S.W. 2d

506 (Tex. App. – San Antonio 1959, no writ) (reversing trial court’s severance of claims against

one party when they were factually and legally interrelated with the claims of the other parties in

the suit).

           35.        Rule 41 of the Texas Rules of Civil Procedure states that actions which have been

improperly joined may be severed. Courts permit severance to avoid prejudice, do justice, and

increase convenience. See Texas Rule of Civil Procedure 174(b); In re State, 355 S.W.3d 611,

613 (Tex. 2011). “Severance of claims under the Texas Rules of Civil Procedure rests within the

sound discretion of the trial court.” Liberty Nat’l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 629 (Tex.

1996). A “court properly exercises its discretion in severing claims when: (1) the controversy

involves more than one cause of action; (2) the severed claim is one that could be assessed

independently in a separate lawsuit; and (3) the severed actions are not so interwoven with the

other claims that they involve the same facts and issues.” Akin, 927 S.W.2d at 629; In re State, 355

S.W.3d at 614.

                                                      8
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 138 of 154



           36.        If a party’s claims are largely interwoven, most of the evidence introduced will be

admissible on all claims, and any prejudice can be reasonably corrected by appropriate limiting

instructions, a motion to sever may be properly denied. Akin, 927 S.W.2d at 630. Where the legal

issues raised would be essentially identical, and the factual issues are much the same, even if they

vary somewhat on each claim, the cases are interwoven to a degree which does not justify

severance. In re State, 355 S.W.3d at 614. If the parties would have the same attorneys argue and

the same witnesses testify in multiple cases, on an issue that can be tried at once, duplication is

inconvenient and wasteful, and the claims should not be severed. In re State, 355 S.W.3d at 614;

Tarrant Regional Water Dist. v. Gragg, 151 S.W.3d 546, 557 (Tex. 2004).

           37.        Contempo’s claims against Valero and Valero’s claims against the other parties are

factually and legally interwoven and should be tried together. Valero made nearly identical factual

and legal allegations against RLI and TitlePac. The Policy in place that was intended to cover

Valero regarding such claims put forth from Contempo was denied and breached by RLI and

Valero was induced to purchase the Policy by TitlePac. If Contempo is entitled to recovery after

the January 18, 2019 summary judgment hearing, then recovery of damages will be contingent

upon Valero’s claims against RLI and TitlePac. Further, if Wells Fargo is deemed responsible for

the damages sought by Contempo, then the Valero claims against RLI and TitlePac are specifically

effected.

           38.        The Policy states that RLI “… will pay for loss of funds resulting directly from a

fraudulent instruction directing financial institution to transfer, pay or deliver funds from your

transfer account.” See Section A under Include Coverage for Funds Transfer Fraud, Exhibit “B.”

It cannot be disputed that there is a loss of funds resulting from a fraudulent instruction. Therefore,

RLI must cover the funds lost via the fraudulent instructions. While RLI argues that Contempo



                                                       9
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 139 of 154



must first obtain a judgment against Valero before a lawsuit can be brought against RLI, the Policy

as written says otherwise.

           39.        RLI argues that severance should be granted because this is a tort case. However,

Valero’s causes of action against RLI include insurance code violations, fraud, declaratory

judgment claims, negligence, fraudulent representation, negligent representation, violations of the

Deceptive Trade Practices Act, breach of contract, unfair settlement practices, and breach of duty

of good faith and fair dealing. Valero’s claims against RLI include claims beyond a simple tort

action. Therefore, RLI’s argument for severance is moot.

           40.        In addition to the immediate cause of action, there is a concurrent Federal cause of

action regarding the same set of facts that is currently pending. Specifically, Bill B. Cook and

Tina B. Cook, the current owners of the property subject the Whitney lien, have sued their title

insurance underwriter WFG National Title Company under Civil Action No. H-18-2805 in the

United States District Court for the Southern District of Texas Houston Division. If the current

lawsuit is severed, there will be three separate lawsuits regarding the same exact set of facts.

           41.        Severance of Valero’s claim against RLI from the claims against the other parties

would not do justice, avoid prejudice, or increase convenience. In fact, severance would create

inefficiency and increase cost on the parties and Harris County. Valero will call the same witnesses

and provide substantially the same evidence in support of its claims against RLI, TitlePac and

Wells Fargo and the defenses against Contempo. Forcing separate trials would burden Harris

County by forcing two trials on the same issues, forcing the courts to incur twice the time and

expense. Severance would also burden Valero by forcing Valero to try the same issues, presenting

the same evidence and arguments twice. In the interests of justice, efficiency, convenience, and

economy, these claims should all be tried together. The requested severance is improper and



                                                       10
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 140 of 154



therefore should be denied or the motion for severance should be, at the very least, abated until the

Court rules on Contempo’s motion for summary judgment.

           42.        In the alternative, if the Court agrees to sever RLI from this matter, Valero asks that

TitlePac be severed with RLI as the claims against RLI and TitlePac are contingent upon recovery

from either party. The Policy TitlePac sold to Valero should cover the loss at issue in this lawsuit

or TitlePac sold Valero the wrong policy. Such matters should be under one lawsuit.


           WHEREFORE, PREMISES CONSIDERED, Defendant/Third-Party Plaintiff Valero Title

Inc. d/b/a Valero Title Company respectfully prays that Third-Party Defendant RLI Insurance

Company’s Motion to Sever be denied, and for such further relief to which this Court deems it to

be justly entitled.

                                                     Respectfully submitted,

                                                     HIRSCH & WESTHEIMER, P.C.

                                                     By: /s/ William P. Huttenbach
                                                         William P. Huttenbach
                                                         State Bar No. 24002330
                                                         Eric C. Mettenbrink
                                                         State Bar No. 24043819
                                                         1415 Louisiana, 36th Floor
                                                         Houston, Texas 77002
                                                         (713) 223-5181 Telephone
                                                         (713) 223-9319 Facsimile
                                                         Email: whuttenbach@hirschwest.com
                                                         Email: emettenbrink@hirschwest.com

                                                     ATTORNEYS FOR DEFENDANT/
                                                     THIRD-PARTY PLAINTIFF,
                                                     VALERO TITLE INC. D/B/A
                                                     VALERO TITLE COMPANY




                                                        11
20170812.20170812/3187481.1
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 141 of 154



                                    CERTIFICATE OF SERVICE

       On January 2, 2019, the foregoing document was served pursuant to Rule 21a of the Texas
Rules of Civil Procedure and as indicated below:

                      William C. Boyd
                      S. Scott Boyd
                      PATTERSON, BOYD & LOWERY, P.C.
                      2101 Louisiana
                      Houston, Texas 77002
                      wboyd@pattersonboyd.com
                      info@pattersonboyd.com
                      Via E-Service and Email

                      Justin Opitz
                      MCGUIREWOODS LLP
                      2000 McKinney Avenue, Suite 1400
                      Dallas, Texas 75201
                      jopitz@mcguirewoods.com
                      Via E-Service and Email

                      Laura E. De Santos
                      Mark W. Thayer
                      GORDON & REES SCULLY MANSUKHANI
                      1900 West Loop South, Suite 1000
                      Houston, TX 77027
                      ldesantos@grsm.com
                      mthayer@grsm.com
                      Via E-Service and Email

                      Valerie Henderson
                      BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, P.C.
                      1301 McKinney Street
                      Suite 3700
                      Houston, TX 77010
                      vhenderson@bakerdonelson.com
                      Via E-Service and Email



                                                   /s/ Eric C. Mettenbrink
                                                Eric C. Mettenbrink




                                                  12
20170812.20170812/3187481.1
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 142 of 154




                          EXHIBIT 6
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 143 of 154                                 1/3/2019 5:30 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 30106257
                                                                                                           By: LISA COOPER
                                                                                                     Filed: 1/3/2019 5:30 PM


                                      CAUSE NO. 2017-80629

CONTEMPO BUILDER                                               IN THE DISTRICT COURT OF


V.                                                                 HARRIS COUNTY, TEXAS

VALERO TITLE INC.
DBA VALERO TITLE COMPANY                                               157th JUDICIAL DISTRICT


                          RLI INSURANCE COMPANY’S REPLY TO
                          IN SUPPORT OF ITS MOTION TO SEVER

        Third Party Defendant RLI Insurance Company (“RLI”) files this Reply to Third Party

Plaintiff Valero Title, Inc.’s (“Valero”) Response to RLI’s Motion to Sever Valero’s Third Party

Petition pursuant to Texas Rules of Civil Procedure 38 and 51, and in support thereof states as

follows:

                                             I.
                   Valero Ignores Texas Rules of Civil Procedure 38 and 51

        Valero’s response ignores controlling authority mandating severance of the alleged

claims against RLI. Valero expends great effort to discuss the general rules governing joinder of

a third-party defendant, but those rules do not apply to an insurer. Both Rule 38 and Rule 51

expressly recognize exceptions for claims against insurers – expressly stating that the typical

joinder and severance rules do not apply to claims against an insurer and that an insurer may

only be joined if liable under contract or statute to the plaintiff:

               Rule 38(c) states “[t]his rule (entitled “Third-Party Practice”) shall not be applied,
                in tort cases, so as to permit the joinder of a liability or indemnity insurance
                company, unless such company is by statute or contract liable to the person
                injured or damaged.”

               Rule 51(a) states that the joinder rules “shall not be applied in tort cases so as to
                permit the joinder of a liability or indemnity insurance company, unless such
                company is by statute or contract directly liable to the person injured or
                damaged.”
     Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 144 of 154



Despite the express terms of Rule 38(c) and 51(a), Valero has failed to show that RLI is liable to

Plaintiff, Contempo Builder, by contract or statute.

           No such liability exists because an injured party may not sue the tortfeasor’s insurer prior

to obtaining a judgment. In re Essex Ins. Co., 450 S.W.3d 524, 526 (Tex. 2014). Accordingly, it

is the longstanding rule (Rule 38 and 51) and settled law in Texas that an insurer cannot be

joined in an action in which it is not directly liable to the injured plaintiff. In re Essex Ins. Co.,

507 S.W.3d 418, 421 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (citations omitted)). Texas

Appellate Courts routinely reverse contrary rulings, as contrary to “settled law in Texas that an

insurer cannot be joined in an action in which it is not directly liable to the injured plaintiff.” In

re Essex Ins. Co., 507 S.W.3d 418, 421-2 (Tex. App.—Houston [1st Dist.] 2016, no pet.); see

also In re Am. Econ. Ins. Co., 202 S.W.3d 361 (Tex. App.—Beaumont 2006, orig. proceeding).

           Ignoring controlling precedent addressing joinder of an insurer, Valero recites (nearly

word for word for 30 paragraphs)1 the allegations in its Third Party Petition2 -- as if its allegation

of overlapping facts nullify the mandatory language in Rules 38 and 51 of the Texas Rules of

Civil Procedure. They do not. The mere fact that Valero alleges that a single set of facts supports

multiple claims against multiple parties does not justify joinder of RLI as a third-party defendant.

Texas courts refuse to allow a defendant to join an insurer in the tort dispute – even if the

coverage action involves a common nucleus of facts. Enforcing Rule 38(c) as written, Texas

courts universally hold that an insured must file an independent coverage action and that an

insurer may not be joined to the underlying action as a third-party defendant. In re Essex Ins.

Co., 507 S.W.3d at 421-2; In re Am. Econ. Ins. Co., 202 S.W.3d at 362-3; In re Reynolds, 369

S.W.3d 638, 652 (Tex. Civ. App.—Tyler 2012, no writ); Sky Station Holdings I, LP v. Fid. Nat'l


1
    Paragraphs 1 through 30 of Valero’s Response.
2
    Paragraphs 6 through 36 of Valero’s Third Party Petition.
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 145 of 154



Title Ins. Co., No. 12-003988, 2015 Tex. Dist. LEXIS 15126 at *1-2 (Tex. App.— Travis 2015,

no writ).

       The Houston Appellate Court rejected Valero’s argument in In re Essex. In that case, the

plaintiff sued the defendant for its injuries. The defendant thereafter filed a third-party complaint

against its insurer, alleging that the insurer owed a duty to defend and indemnity it against any

potential liability to the plaintiff. The insurer moved to sever the coverage action on the basis

that it owed no liability to the plaintiff and thus, was improperly named as a third-party

defendant. Reversing the trial court, the Appellate Court held that the defendant improperly

joined its insurer as a third-party defendant. -- even though the coverage action arose from the

same common nucleus of facts:

       But the general rules that allow for joinder of parties and claims in the case of
       overlapping elements do not apply because those same rules expressly prohibit
       joinder of an insurance carrier in these circumstances, namely: a tort case, in
       which the insurer (Essex) is not directly liable to the person injured or damaged
       (Lopez). …Because Essex's joinder in the case was prohibited by Texas Rules of
       Civil Procedure 38(c) and 51(b), we hold that the trial court erred in denying
       severance of the claims against Essex from the underlying personal injury liability
       action.

Id., 507 S.W.3d at 422-3.

       American Economy Insurance reached the same conclusion. In that case, the plaintiff

filed a personal injury action against the defendant. The defendant thereafter filed a third-party

petition against its liability insurer. Id., 202 S.W.3d at 362-63. The trial court held that the

defendant could join its insurer as a third-party defendant, on the theory that joint discovery

would promote judicial economy. Id. at 363. Granting mandamus relief, the Beaumont Court of

Appeals reversed, holing that the trial court abused its discretion in denying severance because

Texas Rules of Civil Procedure 38(c) and 51(b) “clearly prohibit the joinder of an insurer as a
    Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 146 of 154



third-party defendant unless the insurer is directly liable to the plaintiff in the underlying case.”

Id. at 364.

        Valero invites reversible error by wrongly citing cases addressing joinder of tortfeasors

and ignoring the rules governing joinder of insurers. It cites no cases addressing joinder of an

insurer in a tort action because every case addressing that issue rejects its position. Valero’s

reliance on allegations of overlapping facts is insufficient to defeat the Motion to Sever because

RLI bears no contractual or statutory liability to the plaintiff. Thus, Rule 38(c) mandates

severance of RLI.

                                             II.
                          Valero Admits Improper Grounds for Joinder

        Valero attempts to avoid severance on the theory that prejudice to RLI can be “vitiated

with appropriate limiting instructions.” (Response, ¶ 32).3 That position, like Valero’s position

on severance, ignores binding precedent – which requires severance precisely because joinder of

an insurer causes irreparable prejudice. Texas courts order severance because evidence of

insurance is inadmissible and thus, litigating both the underlying action and insurance dispute in

one action is inherently prejudicial. Black v. Smith, 956 S.W.2d 72, 75 (Tex. App.—Houston

[14th Dist.] 1997, orig. proceeding) (joinder “prejudice[ed] Black's defense and violating her

right to have liability decided without any mention of insurance”); F.A. Richard & Assocs. v.

Millard, 856 S.W.2d 765, 767 (Tex. App.—Houston [1st Dist.] 1993, orig. proceeding) (insured

“has substantial rights not to have its defenses prejudiced by the evidence about insurance and

settlement”); In re Foremost Ins. Co., 966 S.W.2d 770, 772 (Tex. App.—Corpus Christi 1998,


3
  Valero’s claim of efficiency is in fact an illusion. Valero did not join RLI to effectuate efficiency. It
joined RLI to leverage a settlement from RLI, as they reveal in paragraph 31: “The parties are in active
negotiations to globally resolve this lawsuit and a severance of claims will hinder such negotiations and
any judicial economy saved during the process.” There is no provision in the applicable Rules or authority
in the cases cited by Valero to validate this argument.
                      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 147 of 154



                  orig. proceeding) (joinder “prejudice[ed] Mrs. Driscoll's defense and violating her substantial

                  right to have her liability decided without mention of insurance”).

                         WHEREFORE PREMISES CONSIDERED, Third Party Defendant RLI Insurance

                  Company respectfully requests that this Court grant its Motion to Sever the claims against it in

                  the Third Party Petition filed by Valero Title, Inc., and for any other relief the Court deems

                  necessary and appropriate.


                                                        Respectfully submitted,
                                                        GORDON REES SCULLY MANSUKHANI, LLP


                                                        By:   _/s/ Laura E. De Santos
                                                              LAURA E. DE SANTOS
                                                              Texas Bar No. 00793612
                                                              ldesantos@grsm.com
                                                              MARK W. THAYER
                                                              Texas Bar No. 19826050
                                                              mthayer@grsm.com
                                                              1900 West Loop South, Suite 1000
                                                              Houston, Texas 77027
                                                              713-961-3366 Telephone
                                                              713-961-3938 Facsimile
                                                        ATTORNEYS FOR THIRD-PARTY DEFENDANT
                                                        RLI INSURANCE COMPANY


                                                  CERTIFICATE OF SERVICE

                         The undersigned certifies that a true and correct copy of the foregoing document was
                  filed with the Harris County District Clerk’s office and served pursuant to TEXAS RULES OF
                  CIVIL PROCEDURE 21 and 21a on all counsel of record on this the 3rd day of January 2019.


                                                               /s/ Laura E. De Santos
                                                               LAURA E. DE SANTOS




1148184/42426867v.1
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 148 of 154




                            EXHIBIT 7
  Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 149 of 154                            1/4/2019 7:59 AM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 30109214
                                                                                                      By: LISA COOPER
                                                                                                Filed: 1/4/2019 7:59 AM


                                     CAUSE NO. 2017-80629

CONTEMPO BUILDER                                           IN THE DISTRICT COURT OF


V.                                                            HARRIS COUNTY, TEXAS

VALERO TITLE INC.
DBA VALERO TITLE COMPANY                                      157th JUDICIAL DISTRICT


      ORDER GRANTING RLI INSURANCE COMPANY’S MOTION TO SEVER

       Be it remembered that on the date set forth below came on to be heard Third Party

Defendant RLI Insurance Company’s Motion to Sever Third Party Plaintiff Valero Title, Inc.’s

Third Party Petition, Valero Title, Inc.’s Response thereto, and RLI Insurance Company’s Reply,

and the court having considered same, and having heard argument of counsel, was of the opinion

that the Motion should be granted;

IT IS THEREFORE ORDERED that Third Party Defendant RLI Insurance Company’s Motion

to Sever Third Party Plaintiff Valero Title, Inc.’s Third Party Petition should be, and is hereby

granted, and that Valero Title, Inc.’s causes of action against RLI Insurance Company are hereby

severed into a separate case under a new cause number styled as: Cause No. 2017-80629-A;

Valero Title, Inc. v. RLI Insurance Company; in the 157th Judicial District Court of Harris

County, Texas. Upon execution of this Order, the Clerk of the Court shall include certified

copies of the following documents in this cause for inclusion in the new Cause No.:

       1. Valero Title, Inc.’s Third Party Petition filed on October 12, 2018;

       2. RLI Insurance Company’s Original Answer filed on November 26, 2018;

       3. RLI Insurance Company’s Motion to Sever, proposed Order and Notice of Oral
          Hearing, filed on November 28, 2018;

       4. Valero Title, Inc.’s Response to the Motion to Sever, and proposed Order, filed on
          January 2, 2019;
                      Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 150 of 154



                         5. RLI Insurance Company’s Reply to Valero Title, Inc.’s Response to the Motion to
                            Sever Motion to Sever filed on January 3, 2019;

                         6. RLI Insurance Company’s proposed Order granting the Motion to Sever filed on
                            January 4, 2019; and,

                         7.   this Order granting RLI Insurance Company’s Motion to Sever.

                         Signed this ___ day of _____________, 2019.

                                                                           ___________________________
                                                                                 Judge Presiding




1148184/42431021v.1
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 151 of 154




                            EXHIBIT 8
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 152 of 154
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 153 of 154
Case 4:19-cv-00443 Document 1-4 Filed on 02/08/19 in TXSD Page 154 of 154
